EXECUTION COPY
  

 
GUARANTEE AND COLLATERAL AGREEMENT
 
made by
 
ICONIX BRAND GROUP, INC.
 
and certain of its Subsidiaries
 
in favor of
 
BARCLAYS BANK PLC.,
 
as Administrative Agent
 
Dated as of November 22, 2011
  

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
   
Page
     
SECTION 1. DEFINED TERMS
 
1
1.1
Definitions
 
1
1.2
Other Definitional Provisions
 
5
     
SECTION 2. GUARANTEE
 
5
2.1
Guarantee
 
5
2.2
Right of Contribution
 
6
2.3
Subrogation
 
6
2.4
Amendments, etc. with respect to the Borrower Obligations
 
7
2.5
Guarantee Absolute and Unconditional
 
7
2.6
Reinstatement
 
8
2.7
Payments
 
8
     
SECTION 3. GRANT OF SECURITY INTEREST
 
8
3.1
Grant of Security Interest by Grantors.
 
8
     
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
9
4.1
Representations in Credit Agreement.
 
9
4.2
Title; No Other Liens
 
9
4.3
Perfected First Priority Liens
 
10
4.4
Jurisdiction of Organization; Chief Executive Office
 
10
4.5
Farm Products
 
10
4.6
Investment Property
 
10
4.7
Contracts
 
10
4.8
Intellectual Property
 
11
     
SECTION 5. COVENANTS
 
12
5.1
Covenants in Credit Agreement
 
12
5.2
Delivery of Instruments and Chattel Paper
 
12
5.3
Payment of Obligations
 
12
5.4
Maintenance of Perfected Security Interest; Further Documentation
 
12
5.5
Changes in Locations, Name, etc
 
13
5.6
Notices
 
13
5.7
Investment Property
 
13
5.8
Contracts
 
14
5.9
Intellectual Property
 
14
5.10
Commercial Tort Claims
 
16
     
SECTION 6. REMEDIAL PROVISIONS
 
16
6.1
Certain Matters Relating to Receivables
 
16
6.2
Communications with Obligors; Grantors Remain Liable
 
17
6.3
Pledged Stock
 
17
6.4
Proceeds to be Turned Over To Administrative Agent
 
18
6.5
Application of Proceeds
 
18


 
i

--------------------------------------------------------------------------------

 


6.6
Code and Other Remedies
 
19
6.7
Pledged Stock
 
19
6.8
Deficiency
 
20
     
SECTION 7. THE ADMINISTRATIVE AGENT
 
20
7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc
 
20
7.2
Duty of Administrative Agent
 
21
7.3
Execution of Financing Statements
 
22
7.4
Authority of Administrative Agent
 
22
     
SECTION 8. MISCELLANEOUS
 
22
8.1
Amendments in Writing
 
22
8.2
Notices
 
22
8.3
No Waiver by Course of Conduct; Cumulative Remedies
 
22
8.4
Enforcement Expenses; Indemnification
 
23
8.5
Successors and Assigns
 
23
8.6
Set-Off
 
23
8.7
Counterparts
 
24
8.8
Severability
 
24
8.9
Section Headings
 
24
8.10
Integration
 
24
8.11
GOVERNING LAW
 
24
8.12
Submission To Jurisdiction; Waivers
 
24
8.13
Acknowledgements
 
25
8.14
Additional Grantors
 
25
8.15
Releases
 
25
8.16
WAIVER OF JURY TRIAL
 
25

 
 
ii

--------------------------------------------------------------------------------

 

 
Schedules
             
Schedule 1
Notice Addresses of Guarantors
   
Schedule 2
Description of Pledged Securities
   
Schedule 3
Filings and Other Actions Required to Perfect Security Interest
   
Schedule 4
Jurisdiction of Organization, Identification Number and Location of Chief
Executive Office
   
Schedule 5
Intellectual Property
   
Schedule 6
Excluded Territories
           
Annexes
             
Annex I
Assumption Agreement
   
Annex II
Acknowledgment and Consent
   


 
iii

--------------------------------------------------------------------------------

 


GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 22, 2011, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of BARCLAYS BANK
PLC., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Revolving Credit Agreement, dated as of November 22, 2011 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among ICONIX BRAND GROUP, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), BARCLAYS CAPITAL, the investment banking
division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS,
INC., as joint lead arrangers and joint bookrunners (in such capacities, the
“Arrangers”), GOLDMAN SACHS BANK USA and GE CAPITAL MARKETS, INC., as
syndication agents, BARCLAYS BANK PLC, as documentation agent and BARCLAYS BANK
PLC, as Administrative Agent.
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
shall be used to finance the working capital needs and general corporate
purposes of the Borrower and its Subsidiaries as permitted by the terms of the
Credit Agreement;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties ;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
 
SECTION 1.    DEFINED TERMS
 
1.1  Definitions.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement and the following terms are used herein as defined in the New York
UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
The following terms shall have the following meanings:
 
“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
 
“Borrower Obligations”:  (i) the collective reference to the unpaid principal of
and interest on (including, without limitation, interest accruing  at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, the Reimbursement Obligations and all other
obligations and liabilities of the Borrower to the Administrative Agent or to
any Lender or any Qualified Counterparty, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, any Letter of Credit, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (x) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (y) any release of Collateral or Grantors effected in
the manner permitted by this Agreement shall not require the consent of holders
of obligations under Specified Hedge Agreements, and (ii) all other obligations
and liabilities of the Borrower, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, in each case,
whether on account of reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Secured Parties that are
required to be paid by the Borrower pursuant to the terms of this Agreement).
 
“Collateral”:  as defined in Section 3.1.
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
“Contracts”:  all contracts and agreements of the Grantors, as the same may be
amended, supplemented or otherwise modified from time to time, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to damages arising thereunder and (iii) all rights of any Grantor to
perform and to exercise all remedies thereunder.
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, in any media, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 5), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
 
“Copyright Licenses”:  any written or oral agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in Schedule
5), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.
 
 
2

--------------------------------------------------------------------------------

 
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“Excluded Assets”:  the collective reference to  (i) any contract, General
Intangible, Copyright License, Patent License or Trademark License (“Intangible
Assets”), in each case to the extent the grant by the relevant Grantor of a
security interest pursuant to this Agreement in such Grantor’s right, title and
interest in such Intangible Asset (A) is prohibited by legally enforceable
provisions of any contract, agreement, instrument or indenture governing such
Intangible Asset, (B) would give any other party to such contract, agreement,
instrument or indenture a legally enforceable right to terminate its obligations
thereunder or (C) is permitted only with the consent of another party, if the
requirement to obtain such consent is legally enforceable and such consent has
not been obtained; provided, that in any event any Receivable or any money or
other amounts due or to become due under any such contract, agreement,
instrument or indenture shall not be Excluded Assets to the extent that any of
the foregoing is (or if it contained a provision limiting the transferability or
pledge thereof would be) subject to Section 9-406 of the New York UCC, (ii)
Foreign Subsidiary Voting Stock excluded from the definition of “Pledged Stock”
set forth in this Section 1.1, (iii) Capital Stock of Unrestricted Subsidiaries,
except to the extent listed on Schedule 2, (iv) Capital Stock of joint ventures
owned by the Borrower or any Subsidiary, except to the extent listed on Schedule
2 and (v) any Intellectual Property registered or applied for in any
jurisdiction set forth on Schedule 6.
 
“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to all obligations and liabilities of such Guarantor, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to any Secured Party that are required to be paid
by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).
 
“Guarantors”:  the collective reference to each Grantor other than the Borrower.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, Copyrights, Copyright Licenses, software, databases, Patents, Patent
Licenses, Trademarks, Trademark Licenses, trademark applications, service marks,
service mark licenses, service mark applications, trade names, brand names,
domain names, mask works, mask work licenses, technology and related
improvements, know-how and processes, trade secrets, all registrations and
applications related to any of the above, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
 
3

--------------------------------------------------------------------------------

 
 
“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock” in this Section 1.1) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Investment Property.
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
 
“Patents”:  all (i) letters patent of the United States, any other country or
any political subdivision thereof, (ii) applications for letters patent of the
United States or any other country, and reissues, divisions, continuations and
continuations-in-part, or extensions thereof, including, without limitation, any
of the foregoing listed in Schedule 5 and (iii) all rights to obtain any
reissues or extensions of the foregoing.
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to make, have made, use, sell (directly
or indirectly), offer to sell, import or dispose of any invention or practice
any method or process covered in whole or in part by a Patent, including,
without limitation, any of the foregoing listed in Schedule 5.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
 
“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.
 
“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect
(it being understood that Pledged Stock shall not include a pledge of the
Capital Stock of any Unrestricted Subsidiary except to the extent listed on
Schedule 2); provided that in no event shall more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, including, without limitation, all dividends or other
income from the Investment Property that is Collateral, collections thereon or
distributions or payments with respect thereto.
 
“Receivable”:  any right of a Grantor to payment for goods sold, leased,
licensed, assigned or otherwise disposed of, or for services rendered, whether
or not such right is evidenced by an Instrument or Chattel Paper and whether or
not it has been earned by performance (including, without limitation, any
Account).
 
 
4

--------------------------------------------------------------------------------

 
 
“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Trademarks”:  (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith or symbolized thereby, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing listed in Schedule 5, and
(ii) the right to obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing listed in Schedule 5.
 
“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.
 
1.2  Other Definitional Provisions.  (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(c)  Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
 
SECTION 2.    GUARANTEE
 
2.1  Guarantee.  (a)  The Guarantors hereby, jointly and
severally,unconditionally and irrevocably, guarantee to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at stated maturity, by
acceleration or otherwise) of the Borrower Obligations to the extent not paid by
the Borrower.
 
(b)  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2).
 
 
5

--------------------------------------------------------------------------------

 
 
(c)  Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.
 
(d)  Subject to Section 8.15 hereof, the guarantee contained in this Section 2
shall remain in full force and effect until all the Borrower Obligations and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by full and final payment in cash, no Letter of Credit
shall be outstanding and the Commitments shall be terminated, notwithstanding
that from time to time during the term of the Credit Agreement the Borrower may
be free from any Borrower Obligations.
 
(e)  No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Borrower or any Guarantor under
this Section 2 which shall, notwithstanding any such payment (other than any
payment made by the Borrower or such Guarantor in respect of the Borrower
Obligations or any payment received or collected from the Borrower or such
Guarantor in respect of the Borrower Obligations), remain liable for the
Borrower Obligations up to the maximum liability of the Borrower or such
Guarantor hereunder until the Borrower Obligations are fully and finally paid in
cash, no Letter of Credit shall be outstanding and the Commitments are
terminated.
 
2.2  Right of Contribution.  (a)  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.
 
(b)  Each Guarantor’s right of contribution under this Section 2.2 shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.
 
2.3  Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Secured Party for the payment
of the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Secured Parties by the Borrower on account of
the Borrower Obligations are fully and finally paid in cash, no Letter of Credit
shall be outstanding and the Commitments are terminated.  If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been fully and finally paid in cash,
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
 
 
6

--------------------------------------------------------------------------------

 
 
2.4  Amendments, etc. with respect to the Borrower Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Secured Party may be rescinded by the Administrative
Agent or such Secured Party and any of the Borrower Obligations continued, and
the Borrower Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Secured Party (with
the consent of such of the Borrower and the Guarantor as shall be required
thereunder), and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may (with the
consent of such of the Borrower and the Guarantor as shall be required
thereunder) deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Secured Party for the payment of the Borrower Obligations may (with the consent
of such of the Borrower and the Guarantor as shall be required thereunder) be
sold, exchanged, waived, surrendered or released.  Neither the Administrative
Agent nor any Secured Party shall, except to the extent set forth in and as
required by any Requirement of Law (other than Organizational Documents), and
for the benefit of the parties to, the agreements and instruments governing such
Lien or guarantee, have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantees contained in this Section 2 or any property subject thereto.
 
2.5  Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations.  Each Guarantor
understands and agrees that the guarantee of such Guarantor contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee of such Guarantor
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability under this Section 2, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Secured Party against any
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
 
7

--------------------------------------------------------------------------------

 
 
2.6  Reinstatement.  The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
2.7  Payments.  Each Guarantor hereby guarantees that payments by it hereunder
will be paid to the Administrative Agent without set-off or counterclaim in the
case of obligations in respect of Borrower Obligations arising under the Credit
Agreement or any other Loan Document in Dollars at the Payment Office specified
in the Credit Agreement.
 
SECTION 3.    GRANT OF SECURITY INTEREST
 
3.1  Grant of Security Interest by Grantors.  Each Grantor hereby assigns and
transfers to the Administrative Agent, and hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in,
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
 
 
(a)
all Accounts;

 
 
(b)
all Chattel Paper;

 
 
(c)
all Contracts;

 
 
(d)
all Deposit Accounts;

 
 
(e)
all Documents (other than title documents with respect to Vehicles);

 
 
(f)
all Equipment;

 
 
(g)
all General Intangibles;

 
 
(h)
all Instruments;

 
 
(i)
all Intellectual Property;

 
 
8

--------------------------------------------------------------------------------

 
 
 
(j)
all Inventory;

 
 
(k)
all Investment Property;

 
 
(l)
all Letter-of-Credit Rights;

 
 
(m)
all Pledged Stock;

 
 
(n)
all Goods and other property not otherwise described above;

 
 
(o)
all books and records pertaining to the Collateral; and

 
 
(p)
to the extent not otherwise included, all Proceeds and products of any and all
of the foregoing, all Supporting Obligations in respect of any of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;

 
provided, that the Collateral shall not include any Excluded Assets.
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:
 
4.1  Representations in Credit Agreement.  In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and the Administrative Agent and each Lender shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.
 
4.2  Title; No Other Liens.  Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others.  No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.  For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses in the ordinary course of business to third parties
to use Intellectual Property owned by, licensed to or developed by a
Grantor.  For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual
Property.  Each of the Administrative Agent and each Secured Party understands
that any such licenses may be exclusive to the applicable licensees, and such
exclusivity provisions may limit the ability of the Administrative Agent to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
4.3  Perfected First Priority Liens.  The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral (other than Intellectual Property Collateral located or
registered outside the United States and Patents owned by Sharper Image Holdings
LLC as of the Closing Date) in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral (other than Intellectual Property Collateral located or registered
outside the United States and Patents owned by Sharper Image Holdings LLC as of
the Closing Date) in existence on the date hereof except for (i) unrecorded
Liens permitted by the Credit Agreement which have priority over the Liens on
the Collateral by operation of law and (ii) Liens permitted by Section 7.3(p) of
the Credit Agreement.  The Administrative Agent hereby agrees that it shall not
file or cause to be filed any documents with the U.S. Patent and Trademark
Office or any other office (other than the filing of financing statements with
the Secretary of State of the State of Delaware or such other jurisdiction in
which Sharper Image Holdings LLC is located for purposes of the New York UCC) in
order to perfect the security interests in those Patents owned by Sharper Image
Holdings LLC as of the Closing Date.
 
4.4  Jurisdiction of Organization; Chief Executive Office.  On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4.  Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.
 
4.5  Farm Products.  None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
 
4.6  Investment Property.  (a)  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
 
(b)  All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.
 
(c)  To the best of such Grantor’s knowledge, each of the Pledged Notes
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
 
(d)  Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and except for unrecorded Liens
permitted by the Credit Agreement which have priority over the Liens on the
Collateral by operation of law.
 
4.7  Contracts.  (a)  No consent of any party (other than such Grantor) to any
Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)  To the best of such Grantor’s knowledge, each Contract is in full force and
effect and constitutes a valid and legally enforceable obligation of the parties
thereto, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors' rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
 
(c)  No consent or authorization of, filing with or other act by or in respect
of any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Contracts by any
Grantor thereto other than those which have been duly obtained, made or
performed, are in full force and effect and do not subject the scope of any such
Contract to any material adverse limitation, either specific or general in
nature.
 
(d)  Neither such Grantor nor (to the best of such Grantor's knowledge) any of
the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof in any manner that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(e)  The right, title and interest of such Grantor in, to and under the
Contracts are not subject to any defenses, offsets, counterclaims or claims
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
(f)   No amount payable to such Grantor under or in connection with any Contract
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent.
 
(g)  None of the parties to any Contract is a Governmental Authority.
 
4.8  Intellectual Property.  (a)  Except for any Excluded Asset, Schedule 5
lists (i) all Trademark registrations and applications owned by such Grantor in
its own name on the date hereof and (ii) all material Patent and Copyright
registrations and applications owned by such Grantor in its own name on the date
hereof.
 
(b)  Each Grantor owns or has the right to use all Intellectual Property that is
material to its business as currently conducted or as proposed to be conducted
free and clear of all Liens.
 
(c)  On the date hereof, all material Intellectual Property of such Grantor
described on Schedule 5 is valid, subsisting, unexpired and enforceable, has not
been abandoned and to such Grantor’s knowledge, does not infringe, impair,
misappropriate, dilute or otherwise violate (“Infringe”) the intellectual
property rights of any other Person, or is being Infringed by any other Person.
 
(d)  Except as set forth in Schedule 5, on the date hereof, none of the
Intellectual Property of such Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.
 
(e)  No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or challenge the validity, enforceability,
ownership or use of, or such Grantor's rights in, any Intellectual Property in
any respect, and such Grantor knows of no valid basis for same, that could
reasonably be expected to have a Material Adverse Effect.
 
(f)   No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or challenge the
validity, enforceability, ownership or use of any material Intellectual Property
of any Grantor or such Grantor’s ownership interest therein, or (ii) which, if
adversely determined, would have a material adverse effect on the value of any
Intellectual Property to such Grantor.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 5.    COVENANTS
 
Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full:
 
5.1  Covenants in Credit Agreement.  In the case of each Grantor, such Grantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.
 
5.2  Delivery of Instruments and Chattel Paper.  If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security  or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that the Grantors shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by any Grantor at any
time to the extent that the aggregate face amount of all such Instruments and
Chattel Paper held by all Grantors at such time does not exceed $750,000.
 
5.3  Payment of Obligations.  Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein.
 
5.4      Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever other than such claims or demands
permitted by the Credit Agreement.
 
(b)  Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection with
the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.
 
(c)  At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of  Investment Property, Deposit Accounts (only after the
occurrence and during the continuance of an Event of Default) and
Letter-of-Credit Rights that is or is required to be Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
5.5  Changes in Locations, Name, etc.  Such Grantor will not, except upon 15
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of  all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:
 
(i)           change its jurisdiction of organization or the location of its
chief executive office or sole place of business or principal residence from
that referred to in Section 4.4; or
 
(ii)           change its name.
 
5.6  Notices.  Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:
 
(a)  any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and
 
(b)  the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
 
5.7  Investment Property.  (a)  If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer of any Pledged Stock (provided that in no event shall more
than 65% of the total outstanding Foreign Subsidiary Voting Stock of any Foreign
Subsidiary be required to be pledged hereunder), whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Secured Parties, hold the
same in trust for the Administrative Agent and the Secured Parties and deliver
the same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations.  Any sums paid upon or in
respect of the Investment Property that is or is required to be Collateral upon
the liquidation or dissolution of any Issuer thereof shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of such Investment Property, or any property shall be
distributed upon or with respect to such Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer thereof or
pursuant to the reorganization thereof, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations.  If any sums of
money or property so paid or distributed in respect of the Investment Property
that is or is required to be Collateral shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor as additional collateral
security for the Obligations.  Notwithstanding the foregoing, the Grantors shall
not be required to pay over to the Administrative Agent or deliver to the
Administrative Agent as Collateral any proceeds of any liquidation or
dissolution of any Issuer of any Pledged Stock, or any distribution of capital
or property in respect of any Investment Property that is or is required to be
Collateral, to the extent that (i) such liquidation, dissolution or
distribution, if treated as a Disposition of the relevant Issuer, would be
permitted by the Credit Agreement and  (ii) the proceeds thereof are applied
toward prepayment of Loans and reduction of Commitments to the extent required
by the Credit Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)  Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer of
any Pledged Stock to issue any stock or other equity securities of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any stock or other equity securities of any nature of such
Issuer, unless such securities are delivered to the Administrative Agent,
concurrently with the issuance thereof, to be held by the Administrative Agent
as Collateral (provided that in no event shall more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property that is or is required to be Collateral or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property that is or
is required to be Collateral or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof.
 
(c)  In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it.
 
5.8  Contracts.  (a)  In the case of each Grantor, such Grantor will perform and
comply in all material respects with all its obligations under the Contracts to
which it is a party.
 
(b)  In the case of each Grantor, such Grantor will not amend, modify, terminate
or waive any provision of any Contract to which it is a party in any manner
which could reasonably be expected to materially adversely affect the value of
such Contract as Collateral.
 
(c)  In the case of each Grantor, such Grantor will exercise promptly and
diligently each and every material right which it may have under each Contract
to which it is a party (other than any right of termination).
 
(d)  In the case of each Grantor, such Grantor will deliver to the
Administrative Agent a copy of each material demand, notice or document received
by it relating in any way to any Contract to which it is a party that questions
the validity or enforceability of such Contract.
 
5.9  Intellectual Property.  (a)  In the case of each Grantor, such Grantor
(either itself or through licensees) will (i) continue to use each material
Trademark on each and every trademark class of goods or services applicable to
its current business, including, without limitation, as reflected in its current
service offerings, catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of all products and services offered
under such Trademark, (iii) use such Trademark with all appropriate notices of
registration and other legends required by applicable Requirements of Law,
(iv) not adopt or use any new mark, or any mark which is confusingly similar or
a colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)  In the case of each Grantor (other than Sharper Image Holdings LLC with
respect to Patents owned by such Grantor as of the Closing Date), such Grantor
(either itself or through licensees) will not do any act, or omit to do any act,
whereby any material Patent may become forfeited, abandoned or dedicated to the
public.
 
(c)  In the case of each Grantor, such Grantor (either itself or through
licensees) will not (and will not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any material portion of the
Copyrights may become invalidated or otherwise impaired.  Such Grantor will not
(either itself or through licensees) do any act whereby any material portion of
a Copyrights may fall into the public domain.
 
(d)  In the case of each Grantor, such Grantor (either itself or through
licensees) will not do any act that knowingly uses any material Intellectual
Property to Infringe the intellectual property rights of any other Person.
 
(e)  In the case of each Grantor, such Grantor will notify the Administrative
Agent and the Lenders immediately if it knows, or has reason to know, that any
application or registration relating to any material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s rights in, or the validity,
enforceability, ownership or use of, any material Intellectual Property,
including, without limitation, such Grantor’s right to register or to maintain
the same.
 
(f)   In the case of each Grantor, such Grantor, whenever such Grantor, either
by itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property (other than
Copyrights) with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, such Grantor shall report such filing to the
Administrative Agent within five Business Days after the last day of the fiscal
quarter in which such filing occurs.  Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Copyright with the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent
within 20 Business Days.  Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may request to
evidence the Administrative Agent's and the Secured Parties’ security interest
in any Copyright, Patent or Trademark located or registered in the United
States.
 
(g)  In the case of each Grantor, such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application relating to any material
Intellectual Property (and to obtain the relevant registration) and to maintain
each registration of the material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.
 
(h)  In the case of each Grantor, in the event that any material Intellectual
Property is Infringed by a third party, such Grantor shall (i) take such actions
as such Grantor shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property and (ii) if such Intellectual Property is of
material economic value, promptly notify the Administrative Agent after it
learns thereof and sue for Infringement, to seek injunctive relief where
appropriate and to recover any and all damages for such Infringement.
 
 
15

--------------------------------------------------------------------------------

 
 
5.10           Commercial Tort Claims.  In the case of each Grantor, if any
Grantor shall at any time commence a suit, action or proceeding with respect to
any Commercial Tort Claim held by it with a value which such Grantor reasonably
believes to be of $1,000,000 or more, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor and describing
the details thereof and shall grant to the Administrative Agent for the benefit
of the Secured Parties in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.
 
SECTION 6.    REMEDIAL PROVISIONS
 
6.1  Certain Matters Relating to Receivables.  (a)  The Administrative Agent
shall have the right, at any time after the occurrence and during the
continuance of an Event of Default, to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test
verifications.  At any time and from time to time after the occurrence and
during the continuance of an Event of Default, upon the Administrative Agent’s
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Receivables.
 
(b)  The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default.  If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such
Grantor.  Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
 
(c)  At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
 
(d)  At any time after the occurrence and during the continuance of an Event of
Default, each Grantor will cooperate with the Administrative Agent to establish
a system of lockbox accounts, under the sole dominion and control of the
Administrative Agent, into which all Receivables shall be paid and from which
all collected funds will be transferred to a Collateral Account.
 
 
16

--------------------------------------------------------------------------------

 
 
6.2  Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.
 
(b)      Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
 
(c)  Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) and
Contracts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  Neither the Administrative Agent nor any Secured
Party shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) or Contract by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Secured Party of any
payment relating thereto, nor shall the Administrative Agent or any Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto) or Contract, to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
6.3  Pledged Stock.  (a)  Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Securities; provided, however, that no vote
shall be cast or corporate right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.
 
(b)  If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, as the Administrative Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Pledged Securities and make application thereof to the Obligations in the order
set forth in Section 6.5, and any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)  Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and such Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.
 
6.4  Proceeds to be Turned Over To Administrative Agent.  In addition to the
rights of the Administrative Agent and the Secured Parties specified in Section
6.1 with respect to payments of Receivables, if an Event of Default shall occur
and be continuing, all Proceeds received by any Grantor consisting of cash,
checks and Instruments shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.
 
6.5  Application of Proceeds.  If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:
 
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
 
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
 
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
 
Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.
 
 
18

--------------------------------------------------------------------------------

 
 
6.6  Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law.  Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released.  Each Grantor further agrees, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6 with respect to
any Grantor’s Collateral, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral of such Grantor or in any way relating to
the Collateral of such Grantor or the rights of the Administrative Agent and the
Secured Parties hereunder with respect thereto, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations of such Grantor, in the order specified in Section 6.5, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.
 
6.7  Pledged Stock.  (a)  Each Grantor recognizes that the Administrative Agent
may be unable to effect a public sale of any or all the Pledged Stock, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, consents to such private sale.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
(b)  Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
6.8  Deficiency.  Subject to Section 2.1(b) hereof, the Borrower and each other
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations and
the fees and disbursements of any attorneys employed by the Administrative Agent
or any Secured Party to collect such deficiency.
 
SECTION 7.    THE ADMINISTRATIVE AGENT
 
7.1  Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a)  Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor without
notice to or assent by such Grantor, to do any or all of the following:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or contract or with respect to any
other Collateral whenever payable;
 
(ii)           in the case of any Intellectual Property that is or is required
to be Collateral, execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the Secured Parties’ security
interest in such Intellectual Property, other than Trademarks, Copyrights or
Patents located or registered outside the United States;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)           execute, in connection with any sale provided for in Section 6.6
or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;
 
 
20

--------------------------------------------------------------------------------

 
 
(v)           (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark, throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as Parent or such Grantor might do; and
 
(vi)           license or sublicense whether on an exclusive or non-exclusive
basis, any Intellectual Property for such term and on such conditions and in
such manner as the Administrative Agent shall in its sole judgment determine
and, in connection therewith, such Grantor hereby grants to the Administrative
Agent for the benefit of the Secured Parties a royalty-free, world-wide
irrevocable license of its Intellectual Property.
 
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
 
(b)  If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
 
(c)  The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Base Rate Loans under the Credit Agreement, from the
date of payment by the Administrative Agent to the date reimbursed by the
relevant Grantor shall be payable by such Grantor to the Administrative Agent on
demand.
 
(d)  Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
7.2  Duty of Administrative Agent.  The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers.  The Administrative Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
 
21

--------------------------------------------------------------------------------

 
 
7.3  Execution of Financing Statements.  Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral (but with respect to any Copyright, Patent or Trademark, only
those located or registered in the United States and excluding any Patents owned
by Sharper Image Holdings LLC as of the Closing Date) without the signature of
such Grantor in such form and in such offices as the Administrative Agent
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement.  Each Grantor authorizes the Administrative Agent to
use the collateral description “all personal property” or “all assets” in any
such financing statements.  Each Grantor hereby ratifies and authorizes the
filing by the Administrative Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
 
7.4  Authority of Administrative Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
SECTION 8.    MISCELLANEOUS
 
8.1  Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.
 
8.2  Notices.  All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1.
 
8.3  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
 
 
22

--------------------------------------------------------------------------------

 
 
8.4  Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees to pay,
or reimburse each Secured Party and the Administrative Agent for, all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements and other
charges of one counsel to the Administrative Agent and the other Secured Parties
and, if reasonably necessary, one local counsel in any relevant jurisdiction.
 
(b)  Each Grantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
 
(c)  Each Grantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.
 
(d)  The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
 
8.5  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and assigns
permitted pursuant to Section 10.6 of the Credit Agreement; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
 
8.6  Set-Off.  Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Secured Party at any time and from time to time following an
Event of Default, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party to or for the credit or the account of such Grantor or any
part thereof in such amounts as the Administrative Agent or such Secured Party
may elect, against and on account of the obligations and liabilities of such
Grantor to the Administrative Agent or such Secured Party hereunder and claims
of every nature and description of the Administrative Agent or such Secured
Party against such Grantor in any currency, whether arising hereunder, under the
Credit Agreement or, any other Loan Document, as the Administrative Agent or
such Secured Party may elect, whether or not the Administrative Agent or any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  The Administrative Agent
and each Secured Party shall notify such Grantor promptly of any such set-off
and the application made by the Administrative Agent or such Secured Party of
the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the
Administrative Agent and each Secured Party under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Secured Party may have.
 
 
23

--------------------------------------------------------------------------------

 
 
8.7  Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
8.8  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
8.9  Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
8.10      Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
8.11           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.12           Submission To Jurisdiction; Waivers.  Each Grantor, and by
acceptance of the benefits hereof, the Administrative Agent and each Secured
Party, hereby irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
 
24

--------------------------------------------------------------------------------

 
 
8.13           Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
 
(b)  neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
 
8.14           Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
8.15           Releases.  (a)  At such time as the Loans and the other
Obligations shall have been paid in full, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
 
(b)  If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral.  At the request and sole expense of the Borrower, a Guarantor shall
be released from its obligations hereunder in the event that all the Capital
Stock of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release, a written request for release identifying the
relevant Guarantor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.
 
8.16           WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 

  ICONIX BRAND GROUP, INC.        
By:
/s/ Andrew R. Tarshis
   
Andrew R. Tarshis
   
Executive Vice President and General Counsel
        MOSSIMO HOLDINGS LLC         By:  MOSSIMO, INC.         
By:
/s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Senior Vice President
        MOSSIMO, INC.        
By:
/s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Senior Vice President
        OP HOLDINGS LLC        
By:
OP HOLDINGS AND MANAGEMENT CORPORATION
       
By:
  /s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Vice President
        OP HOLDINGS AND MANAGEMENT CORPORATION        
By:
/s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Vice President

 
[Signature Page to the Guarantee and Collateral Agreement]

 
 

--------------------------------------------------------------------------------

 
 

  OFFICIAL-PILLOWTEX LLC        
By:
PILLOWTEX HOLDINGS AND MANAGEMENT LLC
       
By:
/s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Vice President
        PILLOWTEX HOLDINGS AND MANAGEMENT LLC        
By:
/s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Vice President
        SHARPER IMAGE HOLDINGS LLC        
By:
SHARPER IMAGE HOLDINGS AND MANAGEMENT CORP.
       
By:
/s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Vice President
        SHARPER IMAGE HOLDINGS AND MANAGEMENT CORP.        
By:
/s/ Andrew R. Tarshis
   
Andrew Tarshis
   
Vice President
        STUDIO IP HOLDINGS LLC        
By:
STUDIO HOLDINGS AND MANAGEMENT CORPORATION
             
By:
/s/ Andrew Tarshis
   
Andrew Tarshis
   
Vice President
     

 
[Signature Page to the Guarantee and Collateral Agreement]
 
 
 

--------------------------------------------------------------------------------

 



  STUDIO HOLDINGS AND MANAGEMENT CORPORATION        
By:
/s/ Andrew Tarshis
   
Andrew Tarshis
   
Vice President
        ICON ENTERTAINMENT LLC        
By:
Iconix Brand Group, Inc.
       
By:
/s/ Andrew Tarshis
   
Andrew Tarshis
   
Executive Vice President and General Counsel



[Signature Page to the Guarantee and Collateral Agreement]
 
 
 

--------------------------------------------------------------------------------

 

Annex I
to
Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________, a ______________ corporation (the “Additional
Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to
below.  All capitalized terms not defined herein shall have the meaning ascribed
to them in such Credit Agreement.
 
WITNESSETH:
 
WHEREAS, Iconix Brand Group Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Revolving Credit Agreement, dated as of
November 22, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of November 22, 2011  (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Lenders;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules _______* to the
Guarantee and Collateral Agreement.  The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.
 
2.           GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

--------------------------------------------------------------------------------

*
Refer to each Schedule which needs to be supplemented.

 
 
 

--------------------------------------------------------------------------------

 
 
Annex I-2
 

 
[ADDITIONAL GRANTOR]
       
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

Annex II
to
Guarantee and Collateral Agreement
 
ACKNOWLEDGEMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of November 22, 2011 (the “Agreement”), made by
the Grantors parties thereto for the benefit of BARCLAYS BANK PLC, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:
 
1.           The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
 
2.           The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) of
the Agreement.
 
3.           The terms of Sections 5.8, 6.3(a) and 6.7 of the Agreement shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it, or prohibited, pursuant to Section 5.8, 6.3(a) or 6.7 of the Agreement.
 

 
[NAME OF ISSUER]
     
By:
     
Name:
   
Title:
     
Address for Notices:
                 
Fax:
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


Notice Addresses of Guarantors
 
Mossimo, Inc.
 
Mossimo Holdings LLC
103 Foulk Road, Suite 287
Wilmington, DE 19803
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
103 Foulk Road, Suite 287
Wilmington, DE 19803
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
OP Holdings and Management Corporation
 
OP Holdings LLC
103 Foulk Road, Suite 103
Wilmington, DE 19803
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
103 Foulk Road, Suite 153
Wilmington, DE 19803
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
Pillowtex Holdings and Management LLC
 
Official-Pillowtex LLC
1450 Broadway, 3rd Floor
New York, NY 10018
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
 
1450 Broadway, 3rd Floor
New York, NY 10018
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
Sharper Image Holdings and Management Corp.
 
Sharper Image Holdings LLC
1450 Broadway, 3rd Floor
New York, NY 10018
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
1450 Broadway, 3rd Floor
New York, NY 10018
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018

 
 
 

--------------------------------------------------------------------------------

 
 
Studio Holdings and Management Corporation
 
Studio IP Holdings LLC
103 Foulk Road, Suite 202
Wilmington, DE 19803
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
103 Foulk Road, Suite 153
Wilmington, DE 19803
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
 
Icon Entertainment LLC
   
1450 Broadway, 3rd Floor
New York, NY 10018
 
Copy to:
Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, NY 10018
   

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


Description of Pledged Securities
 
Pledged Capital Stock:
 
Issuer
 
Class of Capital
Stock
 
Certificate No.
 
Ownership
Interest
Mossimo, Inc.
 
Common
 
1
 
100 shares
             
Mossimo Holdings LLC
 
Limited Liability Company Interests
 
1
 
100%
             
OP Holdings and Management Corporation
 
Common
 
1
 
100 shares
             
OP Holdings LLC
 
Limited Liability Company Interests
 
3
 
100%
             
Pillowtex Holdings and Management LLC
 
Limited Liability Company Interests
 
1
 
100%
             
Official-Pillowtex LLC
 
Limited Liability Company Interests
 
2
 
100%
             
Sharper Image Holdings and Management Corp.
 
Common
 
1
 
100 shares
             
Sharper Image Holdings LLC
 
Limited Liability Company Interests
 
1
 
100%
             
Studio Holdings and Management Corporation
 
Common
 
1
2
3
5
 
100 shares
285 shares
100 shares
36 shares
             
Studio IP Holdings LLC
 
Limited Liability Company Interests
 
10
 
100%
             
Icon Entertainment LLC
 
Limited Liability Company Interests
 
1
 
100%
             
Peanuts Holdings LLC
 
Limited Liability Company Interests
 
1
 
800 units

 
Pledged Notes:    None
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
Filings and Other Actions Required to Perfect Security Interest


Uniform Commercial Code Filings
 
UCC-1 Financing Statements naming each of the Grantors as Debtor and Barclays
Bank PLC as
Secured Party to be filed with the Office of the Secretary of State
of the State of Delaware
 
Patent and Trademark Filings
 
Grantor
 
Filing Office
Iconix Brand Group, Inc.
 
United States Patent and Trademark Office
Mossimo Holdings LLC
 
United States Patent and Trademark Office
OP Holdings LLC
 
United States Patent and Trademark Office
Official-Pillowtex LLC
 
United States Patent and Trademark Office
Sharper Image Holdings LLC
 
United States Patent and Trademark Office
Studio IP Holdings LLC
 
United States Patent and Trademark Office

 
Copyright Filings
 
Grantor
 
Filing Office
OP Holdings LLC
 
United States Copyright Office
Official-Pillowtex LLC
 
United States Copyright Office
Studio IP Holdings LLC
 
United States Copyright Office

 
Actions with respect to Pledged Stock
 
Delivery of certificates representing the Pledged Stock to the Administrative
Agent
in the State of New York
 
Other Actions
 
None
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4

Jurisdiction of Organization, Identification Number and
Location of Chief Executive Office
 
Grantor
 
Jurisdiction of
Organization
 
Identification
Number
 
Location of 
Chief Executive Office
Iconix Brand Group, Inc.
 
Delaware
 
11-2481903
 
1450 Broadway, 3rd Floor
New York, NY 10018
             
Mossimo, Inc.
 
Delaware
 
20-5769169
 
103 Foulk Road, Suite 287
Wilmington, DE 19803
             
Mossimo Holdings LLC
 
Delaware
 
20-5769295
 
103 Foulk Road, Suite 287
Wilmington, DE 19803
             
OP Holdings and Management Corporation
 
Delaware
 
20-5823821
 
103 Foulk Road, Suite 103
Wilmington, DE 19803
             
OP Holdings LLC
 
Delaware
 
20-5824617
 
103 Foulk Road, Suite 153
Wilmington, DE 19803
             
Pillowtex Holdings and Management LLC
 
Delaware
 
26-1158758
 
1450 Broadway, 3rd Floor
New York, NY 10018
             
Official-Pillowtex LLC
 
Delaware
 
20-0277584
 
1450 Broadway, 3rd Floor
New York, NY 10018
             
Sharper Image Holdings and Management Corp.
 
Delaware
 
45-3679791
 
1450 Broadway, 3rd Floor
New York, NY 10018
             
Sharper Image Holdings LLC
 
Delaware
 
90-0771118
 
1450 Broadway, 3rd Floor
New York, NY 10018
             
Studio Holdings and Management Corporation
 
Delaware
 
20-8584631
 
103 Foulk Road, Suite 202
Wilmington, DE 19803
             
Studio IP Holdings LLC
 
Delaware
 
20-8587309
 
103 Foulk Road, Suite 153
Wilmington, DE 19803
             
Icon Entertainment LLC
 
Delaware
 
N/A
 
1450 Broadway, 3rd Floor
New York, NY 10018

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
Intellectual Property
 
I.  
Annex A – Copyrights

 
II.  
Annex B – Patents

 
III.  
Annex C – Trademarks

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A


Copyrights


(see attached)

 
 

--------------------------------------------------------------------------------

 
 
Copyrights


STUDIO IP HOLDINGS LLC


TX-4-660-382
TITLE: OPULENT TEXTILES : THE SCHUMACHER COLLECTION / RICHARD E.  SLAVIN 3RD.
EDITION STATEMENT: 1ST ED.
IMPRINT INFORMATION: NEW YORK : CROWN PUBLISHERS, C1992.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: 220 P.
CLAIMANT: F.   SCHUMACHER  AND COMPANY
DATE OF CREATION: 1992           DATE OF PUBLICATION: 15OCT92
EFFECTIVE DATE OF REGISTRATION: 9OCT97AUTHOR ON APPLICATION: ENTIRE TEXT &
PHOTOS BY LYNTON  GARDINER & STEPHEN  OGILVY: F.      SCHUMACHER AND COMPANY,
EMPLOYER FOR HIRE.
INFORMATION ON PREVIOUS RELATED WORKS: SOME PHOTOS ARE PREEXISTING.
LIMITATION ON CLAIM; NEW MATTER: TEXT & PHOTOS BY GARDINER & OGILVY.


TX-5-567-885
TITLE: WAVERLY INSPIRATIONS : YOUR GUIDE TO PERSONAL STYLE.
EDITION STATEMENT: 1ST ED.
IMPRINT INFORMATION: DES MOINES : MEREDITH BOOKS, C1999.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: 240 P.
CLAIMANT: F. SCHUMACHER & COMPANY.  WAVERLY LIFESTYLE GROUP
DATE OF CREATION: 1999           DATE OF PUBLICATION: 15SEP99
EFFECTIVE DATE OF REGISTRATION: 22JUL02AUTHOR ON APPLICATION: COMPILATION, TEXT
& SOME PHOTOGRAPHY: MEREDITH CORPORATION, EMPLOYER FOR HIRE.
TX-5-577-874                         TITLE: WAVERLY AT HOME PILLOWS.
EDITION STATEMENT: 1ST ED.
IMPRINT INFORMATION: DES MOINES : MEREDITH BOOKS, C2002.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: 112 P.
CLAIMANT: F.   SCHUMACHER  & COMPANY
DATE OF CREATION: 2001           DATE OF PUBLICATION: 15SEP01
EFFECTIVE DATE OF REGISTRATION: 19JUL02
AUTHOR ON APPLICATION: MEREDITH CORPORATION, EMPLOYER FOR HIRE.
INFORMATION ON PREVIOUS RELATED WORKS: SOME PORTIONS PREV. PUB.
LIMITATION ON CLAIM; NEW MATTER: COMPILATION; TEXT & SOME PHOTOGRAPHY.


TX-5-617-624
TITLE: AT HOME WITH COLOR : WAVERLY.
IMPRINT INFORMATION: DES MOINES : MEREDITH BOOKS, C2001.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: 168 P.
CLAIMANT: F.   SCHUMACHER  & COMPANY.  WAVERLY LIFESTYLE GROUP
DATE OF CREATION: 2001           DATE OF PUBLICATION: 15OCT01
EFFECTIVE DATE OF REGISTRATION: 19JUL02TITLE ON APPLICATION: WAVERLY AT HOME
WITH COLOR.AUTHOR ON APPLICATION: COMPILATION, TEXT & SOME PHOTOGRAPHY: MEREDITH
CORPORATION, EMPLOYER      FOR HIRE.LIMITATION ON CLAIM; NEW MATTER:
COMPILATION, TEXT & SOME PHOTOGRAPHY.


TX-5-654-926
TITLE: WAVERLY AT HOME WINDOWS.
IMPRINT INFORMATION: DES MOINES : MEREDITH BOOKS, C2001.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: 128 P.
CLAIMANT: F.   SCHUMACHER  & COMPANY WAVERLY LIFESTYLE GROUP
DATE OF CREATION: 2001           DATE OF PUBLICATION: 15SEP01
EFFECTIVE DATE OF REGISTRATION: 19JUL02AUTHOR ON APPLICATION: MEREDITH
CORPORATION.LIMITATION ON CLAIM; NEW MATTER: COMPILATION, ADDITIONS.
 
 
 

--------------------------------------------------------------------------------

 


TX-6-081-249
TITLE: WAVERLY DECORATING PROJECTS YOU CAN MAKE.
IMPRINT INFORMATION: DES MOINES : MEREDITH BOOKS, C2003.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: 224 P.
CLAIMANT: F.   SCHUMACHER  & COMPANY, WAVERLY LIFESTYLE GROUP
DATE OF CREATION: 2002           DATE OF PUBLICATION: 1JAN03
EFFECTIVE DATE OF REGISTRATION: 8DEC04AUTHOR ON APPLICATION: MEREDITH
CORPORATION, EMPLOYER FOR HIRE.INFORMATION ON PREVIOUS RELATED WORKS: SOME
MATERIAL PREV. PUB.
LIMITATION ON CLAIM; NEW MATTER: COMPILATION, SOME TEXT & PHOTOS.


VA-45-487
TITLE: CHEF'S SPECIAL : [NO.] 386203 / AN ORIGINAL WAVERLY FABRIC.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: PRINT ON FABRIC.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1979           DATE OF PUBLICATION: 8MAR79
EFFECTIVE DATE OF REGISTRATION: 21JAN80
MISCELLANEOUS INFORMATION: C.O. CORRES.


VA-157-175
TITLE: DUBOURG SQUARE : 65M1150 SERIES.
NOTES DESCRIBING THE DEPOSIT COPY: CATALOGED FROM APPL. ONLY.
CLAIMANT: WAVERLY FABRICS, SCHUMACHER, OR F. SCHUMACHER A.A.D.O. F.
SCHUMACHER  & COMPANY
DATE OF CREATION: 1981           DATE OF PUBLICATION: 1OCT81
EFFECTIVE DATE OF REGISTRATION: 6APR84
AUTHOR ON APPLICATION: DECORATIVE FABRIC DESIGN: F. SCHUMACHER & COMPANY,
EMPLOYER FOR HIRE.


VA-157-176
TITLE: DUBOURG STRIPE : 65M1160 SERIES.
NOTES DESCRIBING THE DEPOSIT COPY: CATALOGED FROM APPL. ONLY.
CLAIMANT: WAVERLY FABRICS, SCHUMACHER, OR F. SCHUMACHER A.A.D.O. F.
SCHUMACHER  & COMPANY
DATE OF CREATION: 1981           DATE OF PUBLICATION: 1OCT81
EFFECTIVE DATE OF REGISTRATION: 6APR84
AUTHOR ON APPLICATION: DECORATIVE FABRIC DESIGN: F. SCHUMACHER & COMPANY,
EMPLOYER FOR HIRE.


VA-157-177
TITLE: JOUR DE FETE : 65M1170 SERIES.
NOTES DESCRIBING THE DEPOSIT COPY: CATALOGED FROM APPL. ONLY.
CLAIMANT: WAVERLY FABRICS, SCHUMACHER, OR F. SCHUMACHER A.A.D.O. F.
SCHUMACHER  & COMPANY
DATE OF CREATION: 1981           DATE OF PUBLICATION: 1OCT81
EFFECTIVE DATE OF REGISTRATION: 6APR84
AUTHOR ON APPLICATION: DECORATIVE FABRIC DESIGN: F. SCHUMACHER & COMPANY,
EMPLOYER FOR HIRE.


VA-263-836
TITLE: METROPOLE.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: ALL THAT JAZZ
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
NAME IN COPYRIGHT NOTICE: NOTICE: WAVERLY, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1JUL86
EFFECTIVE DATE OF REGISTRATION: 21MAY87
TITLE ON APPLICATION: ALL THAT JAZZ COLLECTION.
 
 
 

--------------------------------------------------------------------------------

 


VA-263-837
TITLE: CARRIAGE TRADE.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: THE MACKINAC ISLAND COLLECTION
NOTES DESCRIBING THE DEPOSIT COPY: ADDITIONAL TITLE FROM COPY: A VIEW FROM THE
VERANDA.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
NAME IN COPYRIGHT NOTICE: NOTICE: WAVERLY, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1JUL86
EFFECTIVE DATE OF REGISTRATION: 21MAY87
TITLE ON APPLICATION: CARRAIGE <[SIC]> TRADE; VIEW FROM THE VERANDA COLLECTION.


VA-263-943
TITLE: MACKINAW.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: THE MACKINAC ISLAND COLLECTION
NOTES DESCRIBING THE DEPOSIT COPY: ADDITIONAL TITLE FROM COPY: A VIEW FROM THE
VERANDA.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1JUL86
EFFECTIVE DATE OF REGISTRATION: 21MAY87


VA-263-944
TITLE: HOMETOWN.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: "HOMECOMING AT THE RED LION INN" COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1JUL86
EFFECTIVE DATE OF REGISTRATION: 21MAY87


VA-263-945
TITLE: COUNTRY ROAD.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: HOMECOMING COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1JUL86
EFFECTIVE DATE OF REGISTRATION: 21MAY87
TITLE ON APPLICATION: HOMECOMING AT THE RED LION INN.


VA-263-946
TITLE: HARBORVIEW.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: THE MACKINAC ISLAND COLLECTION
NOTES DESCRIBING THE DEPOSIT COPY: ADDITIONAL TITLE FROM COPY: A VIEW FROM THE
VERANDA.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1JUL86
EFFECTIVE DATE OF REGISTRATION: 21MAY87
TITLE ON APPLICATION: HARBOR VIEW; VIEW FROM THE VERANDA COLLECTION.


VA-265-795
TITLE: MILO.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1984           DATE OF PUBLICATION: 15FEB85
EFFECTIVE DATE OF REGISTRATION: 13MAY87

 
 

--------------------------------------------------------------------------------

 


VA-269-177
TITLE: EYE DAZZLER.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
NOTES DESCRIBING THE DEPOSIT COPY: FROM FOUR CORNERS, THE HEARD MUSEUM
COLLECTION.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1FEB87
EFFECTIVE DATE OF REGISTRATION: 21MAY87
MISCELLANEOUS INFORMATION: C.O. CORRES.


VA-270-363
TITLE: DESERT SKY.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
NOTES DESCRIBING THE DEPOSIT COPY: FROM FOUR CORNERS, THE HEARD MUSEUM
COLLECTION.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1FEB87
EFFECTIVE DATE OF REGISTRATION: 21MAY87
MISCELLANEOUS INFORMATION: C.O. CORRES.


VA-270-364
TITLE: YANKEE DOODLE.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: "COLLECTIBLES" COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1FEB87
EFFECTIVE DATE OF REGISTRATION: 21MAY87
TITLE ON APPLICATION: COLLECTIBLES.
MISCELLANEOUS INFORMATION: C.O. CORRES.


VA-270-365
TITLE: SOMERSET.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: COUNTRY ELEGANCE COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1FEB87
EFFECTIVE DATE OF REGISTRATION: 21MAY87
TITLE ON APPLICATION: COUNTRY ELEGANCE.
MISCELLANEOUS INFORMATION: C.O. CORRES.


VA-270-366
TITLE: SHAW HALL.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: COUNTRY ELEGANCE COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1FEB87
EFFECTIVE DATE OF REGISTRATION: 22MAY87
TITLE ON APPLICATION: COUNTRY ELEGANCE.
MISCELLANEOUS INFORMATION: C.O. CORRES.


VA-270-367
TITLE: SEWING CIRCLE.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: "COLLECTIBLES" COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1FEB87
EFFECTIVE DATE OF REGISTRATION: 22MAY87
TITLE ON APPLICATION: COLLECTIBLES.
MISCELLANEOUS INFORMATION: C.O. CORRES.

 
 

--------------------------------------------------------------------------------

 


VA-270-368
TITLE: BLUEWATER.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
NOTES DESCRIBING THE DEPOSIT COPY: FROM FOUR CORNERS, THE HEARD MUSEUM
COLLECTION.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1FEB87
EFFECTIVE DATE OF REGISTRATION: 22MAY87
TITLE ON APPLICATION: BLUE WATER.
MISCELLANEOUS INFORMATION: C.O. CORRES.


VA-281-540
TITLE: SUMMER PORCH.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: THE GARDEN ROOM COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1987           DATE OF PUBLICATION: 18SEP87
EFFECTIVE DATE OF REGISTRATION: 27OCT87


VA-281-542
TITLE: LILY : AN AUTHENTIC WAVERLY SCREEN PRINT.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: THE GARDEN ROOM ; STYLE NO. 655190
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1987           DATE OF PUBLICATION: 17SEP87
EFFECTIVE DATE OF REGISTRATION: 27OCT87


VA-281-543
TITLE: VILLAGE QUILT CLASSICS.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: THE HENRY FORD MUSEUM AND GREENFIELD VILLAGE COLLECTION ; STYLE
NO. 655301
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1987           DATE OF PUBLICATION: 17SEP87
EFFECTIVE DATE OF REGISTRATION: 27OCT87
TITLE ON APPLICATION: VILLAGE QUILT.


VA-281-544
TITLE: GREENFIELD : AN AUTHENTIC WAVERLY SCREEN PRINT.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: THE HENRY FORD MUSEUM AND GREENFIELD VILLAGE COLLECTION ; STYLE
NO. 655292
NOTES DESCRIBING THE DEPOSIT COPY: ADDITIONAL TITLE FROM COPY: GREENFIELD
CLASSICS.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1987           DATE OF PUBLICATION: 23SEP87
EFFECTIVE DATE OF REGISTRATION: 27OCT87
 
 
 

--------------------------------------------------------------------------------

 


VA-281-711
TITLE: TOWN HALL.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
CLAIMANT: WAVERLY FABRICS DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1987           DATE OF PUBLICATION: 25SEP87
EFFECTIVE DATE OF REGISTRATION: 2NOV87
TITLE ON APPLICATION: GREENFIELD VILLAGE.


VA-290-629
TITLE: CALLA : PATTERN NO. 4821A.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: ART REPRODUCTION : WALLCOVERING.
CLAIMANT: WAVERLY WALLPAPER DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1985           DATE OF PUBLICATION: 8AUG85
EFFECTIVE DATE OF REGISTRATION: 14DEC87


VA-301-975
TITLE: LEGACY DOCUMENT.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: LIBERTY LEGACY COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1985           DATE OF PUBLICATION: 1JUN85
EFFECTIVE DATE OF REGISTRATION: 18APR88


VA-301-982
TITLE: COTTAGE ROSES.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: FLOWER SHOW COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1985           DATE OF PUBLICATION: 2JAN86
EFFECTIVE DATE OF REGISTRATION: 18APR88


VA-301-983
TITLE: ROSE GARDEN.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
SERIES TITLE: FLOWER SHOW COLLECTION
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1985           DATE OF PUBLICATION: 2JAN86
EFFECTIVE DATE OF REGISTRATION: 18APR88


VA-302-554
TITLE: HALF NOTE.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
CLAIMANT: WAVERLY FABRICS, DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1986           DATE OF PUBLICATION: 1JUN86
EFFECTIVE DATE OF REGISTRATION: 18APR88


VA-322-321
TITLE: SUMMER PORCH : [NO.] 655200.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
CLAIMANT: WAVERLY FABRICS DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1987           DATE OF PUBLICATION: 15JAN88
EFFECTIVE DATE OF REGISTRATION: 17OCT88


VA-322-322
TITLE: TEA ROSES : [NO.] 655760.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
CLAIMANT: WAVERLY FABRICS DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1988           DATE OF PUBLICATION: 1JUN88
EFFECTIVE DATE OF REGISTRATION: 17OCT88


VA-322-328
TITLE: IMARI : [NO.] 655911.
PHYSICAL DESCRIPTION OF THE DEPOSIT COPY: FABRIC DESIGN.
CLAIMANT: WAVERLY FABRICS DIVISION OF F. SCHUMACHER & COMPANY
DATE OF CREATION: 1988           DATE OF PUBLICATION: 15MAY88
EFFECTIVE DATE OF REGISTRATION: 17OCT88

 
 

--------------------------------------------------------------------------------

 


VA-322-329
Title: Suwanee <[sic]> : [no.] 655402.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jun88           Effective
date of registration: 17Oct88


VA-322-330
Title: Patience.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1988           Date of publication:
15Jun88           Effective date of registration: 17Oct88
 
VA-323-204
Title: Village quilt.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication:
15Jan88           Effective date of registration: 17Oct88


VA-323-205
Title: Greenfield.
Physical description of the deposit copy: fabric design.
Series title: Classics collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication:
15Jan88           Effective date of registration: 17Oct88


VA-323-207
Title: Carolina rose.
Physical description of the deposit copy: fabric design.
Series title: Roses collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication:
15May88           Effective date of registration: 17Oct88


VA-323-209
Title: Empress of China.
Physical description of the deposit copy: fabric design.
Series title: Points East collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication:
15May88           Effective date of registration: 17Oct88


VA-325-500
Title: Garden tower : no. 655230.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Nov87           Effective
date of registration: 17Oct88


VA-325-517
Title: Silk road.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jun88           Effective
date of registration: 17Oct88


VA-329-130
Title: Kingston.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1984           Date of publication:
15Jan85           Effective date of registration: 16Nov88
 
 
 

--------------------------------------------------------------------------------

 


VA-345-116
Title: Country manor.
Physical description of the deposit copy: fabric design.
Series title: Open house ; 654500
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87           Effective
date of registration: 4May89


VA-345-130
Title: Abbington.
Physical description of the deposit copy: fabric design.
Series title: Designer's showcase ; 653000
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1984           Date of publication: 1Sep84           Effective
date of registration: 4May89


VA-345-131
Title: Sweetwater.
Physical description of the deposit copy: fabric design.
Series title: A View from the veranda ; 654150
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Sep86           Effective
date of registration: 4May89


VA-345-242
Title: Showpiece.
Physical description of the deposit copy: fabric design.
Series title: Flower show ; 653960
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Mar86           Effective
date of registration: 4May89


VA-345-500
Title: Century.
Physical description of the deposit copy: fabric design.
Series title: Centennial ; 656140
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Oct88           Effective
date of registration: 2May89


VA-345-501
Title: New castle.
Physical description of the deposit copy: fabric design.
Series title: New traditions ; 654550
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87           Effective
date of registration: 4May89


VA-346-277
Title: Polly's garden.
Physical description of the deposit copy: fabric design.
Series title: Flower patch II ; 355230
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Mar88           Effective
date of registration: 4May89


VA-346-278
Title: Legacy.
Physical description of the deposit copy: fabric design.
Series title: Liberty legacy ; 653330
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Sep85           Effective
date of registration: 4May89

 
 

--------------------------------------------------------------------------------

 


VA-346-287
Title: Rodeo.
Physical description of the deposit copy: fabric design.
Series title: California classics ; 656260
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jan89           Effective
date of registration: 2May89


VA-346-291
Title: Spring garden.
Physical description of the deposit copy: fabric design.
Series title: Flower show ; 653870
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Mar86           Effective
date of registration: 4May89


VA-346-327
Title: Decoy.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Sep85           Effective
date of registration: 4May89


VA-346-330
Title: Garden party.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Mar86           Effective
date of registration: 4May89


VA-346-341
Title: Glory of the garden.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 9May89


VA-346-345
Title: Jacob's Lane.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Apr87           Effective
date of registration: 9May89


VA-346-346
Title: Hampton Court.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87           Effective
date of registration: 9May89


VA-348-489
Title: Rio Grande.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Apr87           Effective
date of registration: 8May89


VA-348-504
Title: Greenville.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87           Effective
date of registration: 8May89

 
 

--------------------------------------------------------------------------------

 


VA-348-505
Title: Pueblo.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Apr87           Effective
date of registration: 8May89


VA-348-506
Title: Savoy.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Mar87           Effective
date of registration: 8May89


VA-348-507
Title: Peace.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jun88           Effective
date of registration: 9May89


VA-348-994
Title: Summer border.
Physical description of the deposit copy: fabric design.
Series title: Flowerpatch collection ; [355080]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 4May89


VA-348-995
Title: Salem stencil.
Physical description of the deposit copy: fabric design.
Series title: Country crafts collection ; style no. 352960
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1984           Date of publication: 1Sep84           Effective
date of registration: 4May89


VA-349-745
Title: Monterey.
Physical description of the deposit copy: fabric design.
Series title: California classics collection ; style no. 656270
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jan89           Effective
date of registration: 2May89
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-349-746
Title: Edison classics.
Physical description of the deposit copy: fabric design.
Series title: The Henry Ford Museum and Greenfield Village collection ; style
no. 655381
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Oct87           Effective
date of registration: 2May89
Title on application: Edison.
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-350-046
Title: Roses.
Physical description of the deposit copy: fabric design.
Series title: Garden party ; 656410
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Apr89           Effective
date of registration: 3May89

 
 

--------------------------------------------------------------------------------

 


VA-350-258
Title: Summer porch.
Physical description of the deposit copy: fabric design.
Series title: The Garden room ; 655200
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 8May89


VA-350-259
Title: Chimayo.
Physical description of the deposit copy: fabric design.
Series title: Four corners ; 655070
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Apr87           Effective
date of registration: 8May89


VA-350-260                           Title: Spring meadow.Physical description
of the deposit copy: fabric design.Series title: Open house ; 654580Claimant:
Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87           Effective
date of registration: 8May89


VA-350-277
Title: Chaco.
Physical description of the deposit copy: fabric design.
Series title: Four corners ; 655110
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Apr87           Effective
date of registration: 8May89


VA-350-283
Title: Yorklyn.
Physical description of the deposit copy: fabric design.
Series title: New traditions; 654560
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87           Effective
date of registration: 8May89


VA-350-358
Title: Sloane Square.
Physical description of the deposit copy: fabric design.
Series title: Portfolio I ; 655260
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 8May89


VA-350-359
Title: Blue ribbon.
Physical description of the deposit copy: fabric design.
Series title: Flower show ; 653950
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Mar86           Effective
date of registration: 5May89


VA-351-830
Title: Jamaica.
Physical description of the deposit copy: fabric design.
Series title: California classics ; 653130
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jan89           Effective
date of registration: 12May89


VA-351-832
Title: Carolina crewel.
Physical description of the deposit copy: fabric design.
Series title: Country crafts ; 352940
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1984           Date of publication: 1Sep84           Effective
date of registration: 3May89
 
 
 

--------------------------------------------------------------------------------

 


VA-351-882
Title: Belle.
Physical description of the deposit copy: fabric design.
Series title: Belle Provence ; 353740
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Apr86           Effective
date of registration: 3May89


VA-351-883
Title: Meadowbrook.
Physical description of the deposit copy: fabric design.
Series title: The Garden room ; 655210
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 9May89


VA-351-884
Title: Fireside.
Physical description of the deposit copy: fabric design.
Series title: Homecoming at the Red Lion Inn ; 354350
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Apr87           Effective
date of registration: 9May89


VA-351-885
Title: Rose hips.
Physical description of the deposit copy: fabric design.
Series title: Roses ; 655720
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jun88           Effective
date of registration: 9May89


VA-351-886
Title: Carousel plaid.
Physical description of the deposit copy: fabric design.
Series title: Classics ; 655410
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Oct87           Effective
date of registration: 9May89


VA-351-887
Title: Garden fantasy.
Physical description of the deposit copy: fabric design.
Series title: Open house ; 654830
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87           Effective
date of registration: 9May89


VA-351-897
Title: Fiona.
Physical description of the deposit copy: fabric design.
Series title: The Garden room ; 655220
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 9May89


VA-351-898
Title: Sweet briar.
Physical description of the deposit copy: fabric design.
Series title: Roses ; 655770
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jun88           Effective
date of registration: 9May89
 
 
 

--------------------------------------------------------------------------------

 
 
VA-351-899
Title: Splendide.
Physical description of the deposit copy: fabric design.
Series title: Enchanted garden ; 354980
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Sep85          Effective
date of registration: 9May89


VA-351-900
Title: Summer garden.
Physical description of the deposit copy: fabric design.
Series title: Flower patch ; 355010
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 9May89


VA-351-901
Title: Old favorites.
Physical description of the deposit copy: fabric design.
Series title: Flower patch ; 355040
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 3May89


VA-351-902
Title: Hideaway.
Physical description of the deposit copy: fabric design.
Series title: Garden party ; 656390
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Apr89          Effective
date of registration: 3May89


VA-351-903
Title: Showhouse.
Physical description of the deposit copy: fabric design.
Series title: Open house ; 654690
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Mar87          Effective
date of registration: 9May89


VA-351-904
Title: Anna's choice.
Physical description of the deposit copy: fabric design.
Series title: Country crafts ; 351540
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1984           Date of publication: 1Sep84          Effective
date of registration: 9May89


VA-351-905
Title: English ivy.
Physical description of the deposit copy: fabric design.
Series title: Garden room ; 655330
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 9May89


VA-351-906
Title: Sprinklers.
Physical description of the deposit copy: fabric design.
Series title: Garden party ; 656360
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Apr89          Effective
date of registration: 3May89

 
 

--------------------------------------------------------------------------------

 

 
VA-351-907
Title: Sittin' pretty.
Physical description of the deposit copy: fabric design.
Series title: Flower patch ; 355060
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 2May89


VA-351-908
Title: Gladiolus.
Physical description of the deposit copy: fabric design.
Series title: Garden party ; 656370
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Apr89          Effective
date of registration: 3May89


VA-351-909
Title: Garden gate.
Physical description of the deposit copy: fabric design.
Series title: Flower patch ; 355030
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 3May89


VA-351-910
Title: Favors.
Physical description of the deposit copy: fabric design.
Series title: Garden party ; 656401
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Apr89          Effective
date of registration: 4May89


VA-351-911
Title: Lady Liberty.
Physical description of the deposit copy: fabric design.
Series title: Liberty legacy ; 653310
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Sep85          Effective
date of registration: 4May89


VA-351-912
Title: American beauty.
Physical description of the deposit copy: fabric design.
Series title: Liberty legacy ; 653550
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1985           Date of publication: 1Sep85           Effective
date of registration: 4May89


VA-351-918
Title: Hyacinths.
Physical description of the deposit copy: fabric design.
Series title: Garden party ; 656350
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Apr89          Effective
date of registration: 2May89


VA-351-919
Title: Wilshire.
Physical description of the deposit copy: fabric design.
Series title: California classics ; 656280
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jan89           Effective
date of registration: 2May89

 
 

--------------------------------------------------------------------------------

 

 
VA-351-920
Title: Newport.
Physical description of the deposit copy: fabric design.
Series title: California classics ; 656250
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 1Jan89           Effective
date of registration: 2May89


VA-351-921
Title: Firestone.
Physical description of the deposit copy: fabric design.
Series title: Classics ; 655360
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Oct87           Effective
date of registration: 2May89


VA-351-922
Title: Connaught.
Physical description of the deposit copy: fabric design.
Series title: Portfolio ; 655270
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Date of publication: 1Jan88           Effective
date of registration: 2May89


VA-352-199
Title: Hadwen stripe.
Physical description of the deposit copy: fabric design.
Series title: Nantucket ; 656450
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 10Jan89         Effective
date of registration: 22Jun89


VA-353-586
Title: Woods end : style no. 654191.
Physical description of the deposit copy: fabric design.
Series title: The Mackinac Is[l]and collection
Notes describing the deposit copy: Additional title from copy: A View from the
veranda.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1986           Date of publication: 1Sep86          Effective
date of registration: 8May89


VA-355-795
Title: Sconset rose.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 25Jan89         Effective
date of registration: 22Jun89


VA-355-796
Title: Islander.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 25Jan89         Effective
date of registration: 22Jun89


VA-355-803
Title: Nantucket stroll.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 25Jan89         Effective
date of registration: 22Jun89

 
 

--------------------------------------------------------------------------------

 


VA-355-804
Title: Rose trellis.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 25Jan89         Effective
date of registration: 22Jun89


VA-355-805
Title: Nantucket.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 25Jan89         Effective
date of registration: 22Jun89


VA-355-806
Title: Ninety-six main.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 10Jan89         Effective
date of registration: 22Jun89


VA-357-786
Title: Down bank.
Physical description of the deposit copy: fabric design.
Series title: Nantucket ; 656500
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 25Jan89         Effective
date of registration: 27Jun89


VA-367-519
Title: On island.
Physical description of the deposit copy: fabric design.
Series title: Nantucket collection ; style no. 656480
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 25Jan89         Effective
date of registration: 27Jun89
Miscellaneous information: C.O. corres.


VA-368-343
Title: Charleston gardens.
Physical description of the deposit copy: fabric design.
Series title: Southern charm ; 657020
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 3Oct89           Effective
date of registration: 4Oct89


VA-368-344
Title: Devereaux.
Physical description of the deposit copy: fabric design.
Series title: Southern charm ; 656951
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 3Oct89           Effective
date of registration: 4Oct89


VA-368-345
Title: Randolph.
Physical description of the deposit copy: fabric design.
Series title: Southern charm ; 656984
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 3Oct89           Effective
date of registration: 4Oct89


VA-369-914
Title: Scarlett.
Physical description of the deposit copy: fabric deign.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 3Oct89           Effective
date of registration: 4Oct89

 
 

--------------------------------------------------------------------------------

 


VA-371-360
Title: Rosemont.
Physical description of the deposit copy: fabric design.
Series title: Southern charm ; 656994
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 10Aug89       Effective
date of registration: 4Oct89


VA-371-361
Title: Derby.
Physical description of the deposit copy: fabric design.
Series title: Southern charm ; 657003
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 11Aug89       Effective
date of registration: 4Oct89


VA-384-352
Title: Desiree.
Physical description of the deposit copy: fabric design.
Series title: Southern charm ; 656960
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 3Oct89           Effective
date of registration: 13Dec89


VA-384-353
Title: Sonata.
Physical description of the deposit copy: fabric design.
Series title: Southern charm ; 657014
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 3Oct89           Effective
date of registration: 13Dec89


VA-385-046
Title: Brandon.
Physical description of the deposit copy: fabric design.
Series title: At home with Waverly ; G-08-89RK
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 20Jul89          Effective
date of registration: 22Feb90


VA-385-119
Title: Rosemont border.
Physical description of the deposit copy: fabric design.
Series title: At home with Waverly ; G-02-011-RK
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 26Jun89         Effective
date of registration: 22Feb90


VA-385-123
Title: Rosemont vine.
Physical description of the deposit copy: fabric design.
Series title: At home with Waverly ; G-02-016R
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 26Jun89         Effective
date of registration: 22Feb90


VA-391-348
Title: Brandon border.
Physical description of the deposit copy: fabric design.
Series title: At home with Waverly ; G-09-89-RK
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Jan90           Effective
date of registration: 26Mar90

 
 

--------------------------------------------------------------------------------

 


VA-392-788
Title: Gettysburg.
Physical description of the deposit copy: fabric design.
Series title: House party ; 657290
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 23Mar90


VA-392-789
Title: Bijoux.
Physical description of the deposit copy: fabric design.
Series title: My favorite things ; 657130
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 23Mar90


VA-395-409
Title: Hyde Park.
Physical description of the deposit copy: fabric design.
Series title: House party ; 657270
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Mar90          Effective
date of registration: 23Mar90


VA-395-875
Title: Tidewater.
Physical description of the deposit copy: fabric design.
Series title: My favorite things ; 657110
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 23Mar90


VA-396-312
Title: Tidewater stripe.
Physical description of the deposit copy: fabric design.
Series title: [My favorite things] ; style no. 657120
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 23Mar90


VA-397-656
Title: Summertime.
Physical description of the deposit copy: fabric design.
Series title: My favorite things ; 657080
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-657
Title: Hermitage.
Physical description of the deposit copy: fabric design.
Series title: House party ; 657250
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-658
Title: Sabrina.
Physical description of the deposit copy: fabric design.
Series title: Glorious ; 657200
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 

 
VA-397-659
Title: Sonnet.
Physical description of the deposit copy: fabric design.
Series title: My favorite things ; 657093
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-660
Title: First lady tribute.
Physical description of the deposit copy: fabric design.
Series title: House party ; 657220
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-661
Title: Sophie's garden.
Physical description of the deposit copy: fabric design.
Series title: Glorious ; 657210
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-662
Title: Sweet violets.
Physical description of the deposit copy: fabric design.
Series title: My favorite things ; 657060
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-663
Title: Symphony.
Physical description of the deposit copy: fabric design.
Series title: My favorite things ; 657100
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-664
Title: Poplar hill.
Physical description of the deposit copy: fabric design.
Series title: House party ; 657230
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-665
Title: Dinah.
Physical description of the deposit copy: fabric design.
Series title: Glorious ; 657160
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 

 
VA-397-666
Title: Kaleidoscope.
Physical description of the deposit copy: fabric design.
Series title: Glorious ; 657181
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-667
Title: Diandra.
Physical description of the deposit copy: fabric design.
Series title: Glorious ; 657170
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-668
Title: Yours truly.
Physical description of the deposit copy: fabric design.
Series title: Glorious ; 657190
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-669
Title: Sonya.
Physical description of the deposit copy: fabric design.
Series title: Glorious ; 657150
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-397-670
Title: Hyannis.
Physical description of the deposit copy: fabric design.
Series title: House party ; 657240
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 1Mar90          Effective
date of registration: 22Mar90
Miscellaneous information: C.O. corres.


VA-402-523                           Title: Antica Carta Cera : featuring vinyl
plisse and vinyl diagonal twill / designed by aGiovanni  Graesan.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Feb90          Effective
date of registration: 14Jun90
Author on application: F. Schumacher & Company, employer for hire.


VA-402-524
Title: Woodlane Hills.
Physical description of the deposit copy: wallcovering & fabric designs : 109 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 5Jan90           Effective
date of registration: 14Jun90

 
 

--------------------------------------------------------------------------------

 

 
VA-402-525
Title: Wildflower celebration.
Physical description of the deposit copy: wallcovering & fabric designs : 107 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 5Aug89         Effective
date of registration: 14Jun90


VA-402-526                           Title: Looking good : kitchen & bath.
Physical description of the deposit copy: wallcovering & fabric designs : 119 p.
Claimant: F.   Schumacher  and Company
Date of creation: 1989           Date of publication: 5Mar89          Effective
date of registration: 14Jun90


VA-402-527
Title: Eaton Square.
Physical description of the deposit copy: wallcovering & fabric designs : 98 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Apr90          Effective
date of registration: 14Jun90


VA-402-528
Title: Majestic.
Physical description of the deposit copy: wallcovering & fabric designs : 108 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 15Mar90        Effective
date of registration: 14Jun90


VA-402-529
Title: Aspects.
Physical description of the deposit copy: wallcovering designs : 65 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Mar90          Effective
date of registration: 14Jun90


VA-402-530
Title: Subtle reflections.
Physical description of the deposit copy: wallcovering designs : 83 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 7Jun90           Effective
date of registration: 14Jun90


VA-405-768
Title: At home with Waverly.
Physical description of the deposit copy: fabric design.
Notes describing the deposit copy: Additional title from copy: Belle rive.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1989           Date of publication: 21Jun89         Effective
date of registration: 22Feb90


VA-408-285
Title: Homeward bound / aGramercy.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 23Jul90
Author on application: F. Schumacher & Company, employer for hire.


VA-408-286                        Title: Kimono / aGramercy.Physical description
of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication:
1Jul90            Effective date of registration: 23Jul90
Author on application: F. Schumacher & Company, employer for hire.


VA-408-287
Title: Today's bed and bath--by Village.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 1Jul88           
Effective date of registration: 23Jul90

 
 

--------------------------------------------------------------------------------

 

 
VA-408-288
Title: Men's wear--Village.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 7Feb89           Effective
date of registration: 23Jul90
Title on application: Village men's wear.


VA-408-289
Title: Major League Baseball--Village.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 20May90       Effective
date of registration: 23Jul90


VA-408-290
Title: The Elms--by Exeter / styled by Diana  Majher-Walker ; graphics & photo
direction by Gayle  Bighouse.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1987           Date of publication: 20Oct87         Effective
date of registration: 23Jul90
Title on application: The Elms.
Author on application: F. Schumacher & Company, employer for hire.


VA-408-291
Title: Chelsea Square--Exeter.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 20Oct89         Effective
date of registration: 23Jul90
Title on application: Chelsea Square.


VA-408-292
Title: Village crossroads : for kitchens and baths.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 1Oct89           Effective
date of registration: 23Jul90
Title on application: Crossroads.


VA-408-293
Title: Syncopation--Village.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 20Oct89         Effective
date of registration: 23Jul90
Title on application: Syncopation.


VA-408-294
Title: The Orchard Inn--Exeter.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1986           Date of publication: 20Sep86        Effective
date of registration: 23Jul90
Title on application: Orchard Inn.


VA-408-296
Title: Village pantry.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 20Oct88         Effective
date of registration: 23Jul90

 
 

--------------------------------------------------------------------------------

 


VA-408-297
Title: The Bird house--Village.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 1Mar89          Effective
date of registration: 23Jul90
Title on application: The Bird house.


VA-408-298
Title: Bridalwood : fresh traditional prints--Exeter.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 20Apr88        Effective
date of registration: 23Jul90


VA-408-299
Title: Blue Hill Manor--by Village.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 20Jul90          Effective
date of registration: 23Jul90
Title on application: Blue Hill Manor, v. 1.


VA-408-300
Title: Portico / aGramercy.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 23Jul90
Author on application: F. Schumacher & Company, employer for hire.


VA-408-301
Title: Joie de vie / aGramercy.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 1Sep89           Effective
date of registration: 23Jul90
Author on application: F. Schumacher & Company, employer for hire.


VA-408-303
Title: First class kitchen & bath : Village, Kohler Color Coordinates.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 28Jun90         Effective
date of registration: 23Jul90


VA-408-304
Title: Skyview : Gramercy.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 1Sep89          Effective
date of registration: 23Jul90


VA-408-305
Title: Portofino : Village.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 1Jun88           Effective
date of registration: 23Jul90


VA-408-306
Title: Repertoire : Village.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 1Oct89           Effective
date of registration: 23Jul90

 
 

--------------------------------------------------------------------------------

 

 
VA-408-307
Title: Subtle reflections : Village.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 20Jan89         Effective
date of registration: 23Jul90


VA-408-308
Title: Royal Ascot : Village.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 23Jul90


VA-410-235
Title: Village kitchen & bath : pretrimmed, stripable, washable, fabric backed
vinyl.
Physical description of the deposit copy: wallcovering designs : 123 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 10Oct88         Effective
date of registration: 23Jul90
Miscellaneous information: C.O. corres.


VA-421-350
Title: Bixby bouquet.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657780
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 17Sep90


VA-421-351
Title: Langdon House.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657740
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 17Sep90


VA-427-830
Title: Marco Island.
Physical description of the deposit copy: wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication:
20Jul89           Effective date of registration: 26Dec90


VA-428-941
Title: Library square.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 26Dec90


VA-428-944
Title: The Sussex wallpaper collection.
Physical description of the deposit copy: wallpaper & fabric designs : 1 v.
Notes describing the deposit copy: Additional title from copy: The Sussex
collection.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Aug90         Effective
date of registration: 26Dec90
Title on application: Sussex.

 
 

--------------------------------------------------------------------------------

 


VA-429-491
Title: Moires, stripes & more.
Physical description of the deposit copy: wallcovering designs : 119 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Aug90         Effective
date of registration: 26Dec90


VA-429-492
Title: Yesterday for today.
Physical description of the deposit copy: wallcovering designs : 115 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1988           Date of publication: 5Oct89           Effective
date of registration: 26Dec90


VA-429-493
Title: Sybil Connolly's Irish garden.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 1Jun89           Effective
date of registration: 26Dec90
Title on application: Irish garden.
Author on application: F. Schumacher & Company, employer for hire.


VA-429-494
Title: Personal attention.
Physical description of the deposit copy: wallcovering & fabric designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Date of publication: 1Aug90         Effective
date of registration: 26Dec90


VA-436-562
Title: Decoupage.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657950
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-563
Title: Arcade.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657940
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-564
Title: Seven gables.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657930
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-565
Title: Hastings.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657920
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91

 
 

--------------------------------------------------------------------------------

 


VA-436-566
Title: Highland Lodge.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657910
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-567
Title: Rose Cottage.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657900
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-568
Title: Remember when.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657890
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-569
Title: Rendezvous.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657881
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-570
Title: Gate house.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657865
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-436-571
Title: Maiden Lane.
Physical description of the deposit copy: fabric design.
Series title: Remembrance, the Victorian collection ; 657875
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jan91           Effective
date of registration: 22Feb91


VA-441-094
Title: Piping rock / an authentic Waverly screen print.
Physical description of the deposit copy: fabric design.
Series title: Club classics collection ; 658070
Notes describing the deposit copy: Additional title from copy: Colonial.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Feb91           Effective
date of registration: 19Mar91


VA-441-095
Title: Oakhill / an authentic Waverly screen print.
Physical description of the deposit copy: fabric design.
Series title: Club classics collection ; 658060
Notes describing the deposit copy: Additional title from copy: Colonial.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Feb91           Effective
date of registration: 19Mar91

 
 

--------------------------------------------------------------------------------

 


VA-441-096
Title: Augusta / an authentic Waverly screen print.
Physical description of the deposit copy: fabric design.
Series title: Club classics collection ; 658080
Notes describing the deposit copy: Additional title from copy: Colonial.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Feb91           Effective
date of registration: 19Mar91


VA-441-098
Title: Pinehurst / an authentic Waverly screen print.
Physical description of the deposit copy: fabric design.
Series title: Club classics collection ; 658090
Notes describing the deposit copy: Additional title from copy: Colonial.
Claimant: Waverly Fabrics, division F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Feb91           Effective
date of registration: 19Mar91


VA-441-099
Title: Firestone foulard / an authentic Waverly screen print.
Physical description of the deposit copy: fabric design.
Series title: Club classics collection ; 658110
Notes describing the deposit copy: Additional title from copy: Indigo.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Feb91           Effective
date of registration: 19Mar91


VA-451-374
Title: Wayside.
Physical description of the deposit copy: fabric design.
Series title: Country inns & back roads ; 657650
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-375
Title: Wildwood.
Physical description of the deposit copy: fabric design.
Series title: Country inns & back roads ; 657630
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-376
Title: Damask rose.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657730
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-377
Title: Sturbridge stitchery.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657700
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 

 
VA-451-378
Title: Salem towne house.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657680
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-379
Title: Woodland toile.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657710
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-380
Title: Sally's posies.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657690
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-381
Title: Fiesta stripe.
Physical description of the deposit copy: fabric design.
Series title: Duets ; 657560
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1May90         Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-382
Title: The Orchard.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657760
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-383
Title: Country inn floral.
Physical description of the deposit copy: fabric design.
Series title: Country inns & back roads ; 657620
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-384
Title: Lucy.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657750
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 


VA-451-385
Title: Dottie.
Physical description of the deposit copy: fabric design.
Series title: Duets ; 657580
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1May90         Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-386
Title: Laguna plaid.
Physical description of the deposit copy: fabric design.
Series title: Duets ; 657600
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1May90         Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-387
Title: First impressions.
Physical description of the deposit copy: fabric design.
Series title: Duets ; 657550
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1May90         Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-388
Title: Flower box.
Physical description of the deposit copy: fabric design.
Series title: Duets ; 657540
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1May90         Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-389
Title: Fitch house stencil.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657670
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-390
Title: Parlour bouquet.
Physical description of the deposit copy: fabric design.
Series title: Country inns & back roads ; 657640
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-391
Title: Laura's garden.
Physical description of the deposit copy: fabric design.
Series title: Time & again ; 657770
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jul90           
Effective date of registration: 29Aug90
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 


VA-451-392
Title: Laguna.
Physical description of the deposit copy: fabric design.
Series title: Duets ; 657590
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1May90         Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-393
Title: Country companion.
Physical description of the deposit copy: fabric design.
Series title: Country inns & back roads ; 657610
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Jun90           Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-451-394
Title: Windmere.
Physical description of the deposit copy: fabric design.
Series title: Duets ; 657570
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1May90         Effective
date of registration: 29Aug90
Miscellaneous information: C.O. corres.


VA-452-694
Title: Metropolitan.
Physical description of the deposit copy: fabric design.
Series title: Promenade collection, designer series ; no. 658160
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Feb91          Effective
date of registration: 26Apr91


VA-452-695
Title: Delmonico.
Physical description of the deposit copy: fabric design.
Series title: Promenade collection, designer series ; no. 658180
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Feb91          Effective
date of registration: 26Apr91


VA-452-696
Title: Paramount.
Physical description of the deposit copy: fabric design.
Series title: Promenade collection, designer series ; no. 658130
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Feb91          Effective
date of registration: 26Apr91


VA-452-697
Title: Barclay.
Physical description of the deposit copy: fabric design.
Series title: Promenade collection, designer series ; no. 658150
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Feb91          Effective
date of registration: 26Apr91

 
 

--------------------------------------------------------------------------------

 


VA-452-699
Title: Fairview.
Physical description of the deposit copy: fabric design.
Series title: Promenade collection, designer series ; no. 658140
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Feb91           Effective
date of registration: 26Apr91


VA-452-700
Title: Elmwood.
Physical description of the deposit copy: fabric design.
Series title: Promenade collection, designer series ; no. 658120
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Feb91          Effective
date of registration: 26Apr91


VA-452-701
Title: Roseland.
Physical description of the deposit copy: fabric design.
Series title: Promenade collection, designer series ; style no. 658170
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1990           Date of publication: 1Feb91          Effective
date of registration: 26Apr91


VA-469-953
Title: Patio.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 5Feb91          Effective
date of registration: 5Sep91


VA-469-954
Title: Epoca.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Jun91           Effective
date of registration: 5Sep91


VA-469-955
Title: Bergamo.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Feb91          Effective
date of registration: 5Sep91


VA-469-956
Title: Provencale.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 5Sep91


VA-469-957
Title: Karl Lagerfeld, Paris.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1May91         Effective
date of registration: 5Sep91


VA-469-958
Title: Drawing room.
Physical description of the deposit copy: wallcovering designs : 117 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 5Jan91           Effective
date of registration: 5Sep91

 
 

--------------------------------------------------------------------------------

 


VA-469-959
Title: Sonatta.
Physical description of the deposit copy: wallcovering designs : 134 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Jun91           Effective
date of registration: 5Sep91


VA-469-960
Title: Nobility.
Physical description of the deposit copy: wallcovering designs : 107 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 15Jan91         Effective
date of registration: 5Sep91


VA-469-961
Title: Beautiful places / by Sybil  Connolly.
Physical description of the deposit copy: wallcovering designs : 129 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Jun91           Effective
date of registration: 5Sep91
Author on application: F. Schumacher & Company, employer for hire.


VA-469-962
Title: Today's bed and bath : v. 2.
Physical description of the deposit copy: wallcovering designs : 129 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Jun91           Effective
date of registration: 5Sep91


VA-469-963
Title: Vanderbilt estates.
Physical description of the deposit copy: wallcovering designs : 119 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 5Sep91


VA-470-856
Title: State fair.
Physical description of the deposit copy: fabric design.
Series title: Waverly baby.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1May91         Effective
date of registration: 18Sep91


VA-471-083
Title: Free fall.
Physical description of the deposit copy: fabric design.
Series title: Back country
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91


VA-471-084
Title: Teton.
Physical description of the deposit copy: fabric design.
Series title: Back country
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91


VA-471-085
Title: Yosemite.
Physical description of the deposit copy: fabric design.
Series title: Back country
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91

 
 

--------------------------------------------------------------------------------

 


VA-471-086
Title: Tundra.
Physical description of the deposit copy: fabric design.
Series title: Back country
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91


VA-471-087
Title: Crossroads.
Physical description of the deposit copy: fabric design.
Series title: New traditions III
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91


VA-471-127
Title: Flower show.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-471-128
Title: Royal oak.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-471-129
Title: Forever.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-471-130
Title: Oakview.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-471-131
Title: Flora stripe.
Physical description of the deposit copy: fabric design.
Series title: Ivy Lane collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-471-132
Title: So big.
Physical description of the deposit copy: fabric design.
Series title: Waverly baby
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1May91         Effective
date of registration: 18Sep91


VA-471-133
Title: Playland toile.
Physical description of the deposit copy: fabric design.
Series title: Waverly baby
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1May91         Effective
date of registration: 18Sep91

 
 

--------------------------------------------------------------------------------

 


VA-471-134
Title: Bows jolie.
Physical description of the deposit copy: fabric design.
Series title: Ivy Lane collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-471-135
Title: Carnations.
Physical description of the deposit copy: fabric design.
Series title: Ivy Lane collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-471-136
Title: Cottage ivy.
Physical description of the deposit copy: fabric design.
Series title: Ivy Lane collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 18Sep91


VA-472-290
Title: Gale Lane.
Physical description of the deposit copy: fabric design.
Series title: New traditions ; 3
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91


VA-472-291
Title: New garden.
Physical description of the deposit copy: fabric design.
Series title: New traditions ; 3
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91


VA-472-292
Title: Longwood Garden.
Physical description of the deposit copy: fabric design.
Series title: New traditions ; 3
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 20Sep91


VA-473-216
Title: Camelot.
Physical description of the deposit copy: fabric design.
Series title: Past and present collection)  (Waverly designer series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 30Sep91


VA-473-217
Title: Sherbrook.
Physical description of the deposit copy: fabric design.
Series title: Past and present collection)  (Waverly designer series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 30Sep91

 
 

--------------------------------------------------------------------------------

 

 
VA-473-218
Title: Adelaide.
Physical description of the deposit copy: fabric design.
Series title: Past and present collection)  (Waverly designer series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 30Sep91


VA-473-219
Title: Sutton Square.
Physical description of the deposit copy: fabric design.
Series title: Past and present collection)  (Waverly designer series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 30Sep91


VA-473-220
Title: Bristol Lane.
Physical description of the deposit copy: fabric design.
Series title: Past and present collection)  (Waverly designer series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 30Sep91


VA-473-221
Title: Andrea.
Physical description of the deposit copy: fabric design.
Series title: Past and present collection)  (Waverly designer series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 30Sep91


VA-473-223
Title: Yellow stone.
Physical description of the deposit copy: fabric design.
Series title: [Back country] ; style no. 658270
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 1Oct91


VA-473-775
Title: Itsy bitsy.
Physical description of the deposit copy: fabric design.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1May91         Effective
date of registration: 18Sep91


VA-477-181
Title: Clear Creek.
Physical description of the deposit copy: fabric design.
Series title: Back country
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 1Nov91


VA-477-183
Title: Wilderness.
Physical description of the deposit copy: fabric design.
Series title: Back country
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 1Nov91

 
 

--------------------------------------------------------------------------------

 

 
VA-477-184
Title: Big sky.
Physical description of the deposit copy: fabric design.
Series title: Back country
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Aug91         Effective
date of registration: 1Nov91


VA-477-934
Title: The Natural choice : teflon coated wallcoverings for the entire home.
Physical description of the deposit copy: wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1989           Date of publication: 20Apr89        Effective
date of registration: 26Dec90
Miscellaneous information: C.O. corres.


VA-481-207
Title: Polka.
Physical description of the deposit copy: fabric design.
Series title: Ivy lane collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Jul91           
Effective date of registration: 16Oct91


VA-532-190
Title: Showtime.
Physical description of the deposit copy: fabric design.
Series title: In bloom collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92


VA-533-273
Title: Summer house.
Physical description of the deposit copy: Print on fabric.
Series title: In bloom collection
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92


VA-533-460
Title: Pretty pansies.
Physical description of the deposit copy: Fabric design.
Series title: In bloom collection
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Jun92           Effective
date of registration: 10Nov92


VA-533-461
Title: Lattice.
Physical description of the deposit copy: Fabric design.
Series title: In bloom collection
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Jun92           Effective
date of registration: 10Nov92


VA-533-462
Title: Graceland.
Physical description of the deposit copy: Fabric design.
Series title: In bloom collection
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Jun92           Effective
date of registration: 10Nov92
 
 
 

--------------------------------------------------------------------------------

 


VA-533-463
Title: Seniorita <[sic]>
Physical description of the deposit copy: Fabric design.
Series title: In bloom collection
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 15Jun92         Effective
date of registration: 10Nov92


VA-533-614
Title: Belinda.
Physical description of the deposit copy: Print on fabric.
Series title: Four seasons in bloom collection
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92


VA-533-615
Title: Noelle.
Physical description of the deposit copy: Print on fabric.
Series title: Four seasons collection
Claimant: F.    Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92


VA-533-619
Title: Home coming.
Physical description of the deposit copy: Print on fabric.
Series title: Four seasons collections
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92
Title on application: Homecoming.


VA-533-633
Title: Spring fever.
Physical description of the deposit copy: fabric design.
Series title: Four seasons collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92


VA-533-637
Title: Into the woods.
Physical description of the deposit copy: fabric design.
Series title: In bloom collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Jun92           Effective
date of registration: 10Nov92


VA-533-727
Title: Kate.
Physical description of the deposit copy: fabric design.
Series title: In bloom collection
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Jun92           Effective
date of registration: 10Nov92


VA-533-807
Title: Harvest.
Physical description of the deposit copy: Print on fabric.
Series title: [Four seasons collection]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92

 
 

--------------------------------------------------------------------------------

 


VA-533-808
Title: Bloomsbury.
Physical description of the deposit copy: Print on fabric.
Series title: In bloom collection
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 1Jul92           
Effective date of registration: 10Nov92


VA-542-409
Title: Village concepts.
Physical description of the deposit copy: wallcovering designs : 111 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Date of publication: 1Jun91           Effective
date of registration: 14Jan93


VA-542-410
Title: Imperial rose.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 117 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 1Feb92           Effective
date of registration: 14Jan93


VA-542-411
Title: The Sunny look for kitchens and baths.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 90 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 1Mar92          Effective
date of registration: 14Jan93
Title on application: The Sunny look.


VA-542-412
Title: Floral Renaissance.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 114 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 15Feb92        Effective
date of registration: 14Jan93


VA-542-413
Title: Greenwood Manor.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 121 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 15Jul92          Effective
date of registration: 14Jan93


VA-542-414
Title: California country.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 125 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 25Sep92        Effective
date of registration: 14Jan93


VA-542-415
Title: Home again.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 119 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 15Oct92         Effective
date of registration: 14Jan93


VA-542-419
Title: Village mini prints II.
Physical description of the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 25Mar92        Effective
date of registration: 14Jan93

 
 

--------------------------------------------------------------------------------

 

 
VA-542-420
Title: Village pantry II.
Physical description of the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 1Mar92          Effective
date of registration: 14Jan93


VA-542-421
Title: Best of border.
Physical description of the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 1Aug92         Effective
date of registration: 14Jan93
Limitation on claim; New matter: new compilation of preexisting artwork.


VA-542-423
Title: Prints of Provence.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 118 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 1Oct92           Effective
date of registration: 14Jan93


VA-542-424
Title: The Complete look.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 115 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Date of publication: 15Sep92        Effective
date of registration: 14Jan93


VA-542-425
Title: Village classics.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 132 p.
Claimant: F.   Schumacher  and Company
Date of creation: 1992           Date of publication: 15Jan92         Effective
date of registration: 14Jan93


VA-542-426
Title: NFL.
Physical description of the deposit copy: wallcovering designs & fabric designs
: 109 p.
Claimant: F.   Schumacher  and Company
Date of creation: 1992           Date of publication: 15Sep92        Effective
date of registration: 14Jan93
Title on application: National Football League.
Information on previous related works: Appl. identifies some artwork as
preexisting material.
Limitation on claim; New matter: "additional artwork."


VA-546-187
Title: [Circular design]
Physical description of the deposit copy: wallcovering design.
Notes describing the deposit copy: Title from appl.
Claimant: FSC Wallcoverings, division of F. Schumacher & Company
Date of creation: 1988           Date of publication: 15Jan89         Effective
date of registration: 13Nov92
Author on application: Moving, N.V. (company), employer for hire.
Miscellaneous information: C.O. corres.


VA-553-149
Title: Sea coral.
Physical description of the deposit copy: Print on fabric.
Series title: Point of view collection ; 659320
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 17Mar93

 
 

--------------------------------------------------------------------------------

 

 
VA-553-150
Title: Brittany.
Physical description of the deposit copy: Print on fabric.
Series title: Point of view collection ; 659450
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication:
10Feb93           Effective date of registration: 17Mar93


VA-553-151
Title: Windswept.
Physical description of the deposit copy: Print on fabric.
Series title: Point of view collection ; 659630
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication:
10Feb93           Effective date of registration: 17Mar93


VA-553-152
Title: Shady lane.
Physical description of the deposit copy: Print on fabric.
Series title: Point of view collection ; 659330
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication:
10Feb93           Effective date of registration: 17Mar93


VA-554-010
Title: Brigitte.
Physical description of the deposit copy: fabric design.
Series title: Point of view collection ; 659440
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication:
10Feb93           Effective date of registration: 5Mar93


VA-554-011
Title: Westerly.
Physical description of the deposit copy: fabric design.
Series title: Point of view collection ; 659640
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication:
10Feb93           Effective date of registration: 5Mar93


VA-554-012
Title: Tricia.
Physical description of the deposit copy: fabric design.
Series title: Point of view collection ; 659530
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication:
10Feb93           Effective date of registration: 5Mar93


VA-554-013
Title: Tobago.
Physical description of the deposit copy: fabric design.
Series title: Point of view collection ; 659540
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication:
10Feb93           Effective date of registration: 5Mar93


VA-567-483
Title: Montaigne floral tapestry.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection ; item no.
167070]
Notes describing the deposit copy: Add. ti.: The Historic Natchez collection.
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Information on previous related works: Preexisting material: 20th century woven
tapestry design.
Limitation on claim; New matter: adaptation of design & additional artwork.

 
 

--------------------------------------------------------------------------------

 

 
VA-567-484
Title: Merida.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection] ; item no.
167010
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93


VA-567-485
Title: Manor house floral.
Physical description of the deposit copy: Print on fabric.
Series title: [International prints spring 1993 collection] ; item no. 167300
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Information on previous related works: Preexisting material: antique textile
fragment from Schumacher archives.
Limitation on claim; New matter: adaptation of design and additional artwork.


VA-567-486
Title: Shield's town house vine.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection ; item no.
167091]
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Limitation on claim; New matter: adaptation of preexisting design and additional
artwork.


VA-567-487
Title: [Leaf arabesque]
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection] ; item no.
167180
Notes describing the deposit copy: Title from appl.
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Limitation on claim; New matter: adaptation of preexisting design & additional
artwork.


VA-567-488
Title: Parrot tulips.
Physical description of the deposit copy: Print on fabric.
Series title: [Garden view spring 1993 collection] ; style no. 167190
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Information on previous related works: Preexisting material: 19th century French
textile from Schumacher's archives.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-567-489
Title: Sedano.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection] ; item no.
167040
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Limitation on claim; New matter: adaptation of preexisting design & additional
artwork.


VA-567-490
Title: McKittrick shaded stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection] ; item no.
167080
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Limitation on claim; New matter: adaptation of preexisting design & additional
artwork.

 
 

--------------------------------------------------------------------------------

 

 
VA-567-491
Title: Delphiniums.
Physical description of the deposit copy: Print on fabric.
Series title: [Garden view spring 1992 collection] ; style no. 167210
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93


VA-567-492
Title: [Leuven]
Physical description of the deposit copy: Print on fabric.
Series title: [Brittany isle spring 1993 collection] ; item no. 166950
Notes describing the deposit copy: Title from appl.
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Information on previous related works: Preexisting material: 19th century French
textile.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-567-493
Title: Tamiami.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection] ; item no.
167160
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Limitation on claim; New matter: adaptation of preexisting design & additional
artwork.


VA-567-494
Title: Wisteria vine.
Physical description of the deposit copy: Print on fabric.
Series title: [International prints spring 1993 collection] ; item no. 166910
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93
Information on previous related works: Preexisting material: 19th century French
textile.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-567-495
Title: Sevillana stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume I spring 1993 collection] ; style no.
167031
Claimant: F.   Schumacher  & Company.  Schumacher
Date of creation: 1992           Date of publication: 1May92           Effective
date of registration: 19May93


VA-569-485
Title: Pin ups.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659500
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93            
Effective date of registration: 15Apr93


VA-569-486
Title: Belle haven.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659414
Notes describing the deposit copy: 659410 appears on appl.
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93            
Effective date of registration: 15Apr93

 
 

--------------------------------------------------------------------------------

 

 
VA-569-487
Title: Litchfield.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659492
Notes describing the deposit copy: 659490 appears on appl.
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-569-488
Title: Country lilacs.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659723
Notes describing the deposit copy: 659720 appears on appl.
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-569-489
Title: Farmington.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659552
Notes describing the deposit copy: 659550 appears on appl.
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-569-490
Title: Fraser.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659560
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-569-491
Title: Print shoppe no. 2 fruit.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659731
Notes describing the deposit copy: 659730 appears on appl.
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-569-492
Title: Bettina.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659424
Notes describing the deposit copy: 659420 appears on appl.
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-571-083
Title: Country life.Physical description of the deposit copy: fabric design.
Series title: Country weekend collection ; 659436
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93

 
 

--------------------------------------------------------------------------------

 

 
VA-571-084
Title: Stonington.
Physical description of the deposit copy: fabric design.
Series title: Country weekend collection ; 659430
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-571-085
Title: Botany.
Physical description of the deposit copy: fabric design.
Series title: Country weekend collection ; 659480
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 5Jan93           Effective
date of registration: 15Apr93


VA-571-649
Title: Harrod.
Physical description of the deposit copy: Print on fabric.
Series title: Homework collection ; 659750
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 15Apr93


VA-571-650
Title: Highgate.
Physical description of the deposit copy: Print on fabric.
Series title: Homework collection ; 659770
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 15Apr93


VA-571-651
Title: Hillsdale.
Physical description of the deposit copy: Print on fabric.
Series title: Homework collection ; 659760
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 15Apr93


VA-571-652
Title: Sunwich.
Physical description of the deposit copy: Print on fabric.
Series title: Homework collection ; 659390
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 15Apr93


VA-571-653
Title: Eastwind.
Physical description of the deposit copy: Print on fabric.
Series title: Homework collection ; 659370
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93         Effective
date of registration: 15Apr93


VA-571-654                            Title: Settler's trail.Physical
description of the deposit copy: Print on fabric.Series title: Homework
collection ; 659380Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 15Apr93


VA-571-655
Title: Stanhope.
Physical description of the deposit copy: Print on fabric.
Series title: Homework collection ; 659360
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 15Apr93

 
 

--------------------------------------------------------------------------------

 

 
VA-571-656
Title: Covewood.
Physical description of the deposit copy: Print on fabric.
Series title: Homework collection ; 659350
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 10Feb93        Effective
date of registration: 15Apr93


VA-571-962
Title: Valkyrie flamesti[t]ch.
Physical description of the deposit copy: Textile.
Series title: [Design & color, fall 1992 collection ; 25881]
Claimant: Schumacher, a division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Sep92          Effective
date of registration: 13May93


VA-572-101
Title: Print shoppe no. 1.
Physical description of the deposit copy: Print on fabric.
Series title: Country weekend collection ; 659740
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 1992           Date of publication: 1Mar93          Effective
date of registration: 15Apr93
Miscellaneous information: C.O. corres.


VA-580-303
Title: Glencoe.
Physical description of the deposit copy: Print on fabric.
Series title: [Bermuda collection ; 659950]
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93


VA-580-304
Title: Garden Trail.
Physical description of the deposit copy: Print on fabric.
Series title: [Bermuda collection ; 659900]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93


VA-580-305
Title: Glory be.
Physical description of the deposit copy: Print on fabric.
Series title: Bermuda collection ; [659910]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93


VA-580-306
Title: Primrose.
Physical description of the deposit copy: Print on fabric.
Series title: [Bermuda collection ; 659870]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93

 
 

--------------------------------------------------------------------------------

 

 
VA-580-307                            Title: Swizzle.
Physical description of the deposit copy: Print on fabric.
Series title: [Bermuda collection ; 659890]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93


VA-580-308
Title: Bermudaful.
Physical description of the deposit copy: Print on fabric.
Series title: [Bermuda collection ; 659880]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93


VA-580-309
Title: Print shoppe : no. 4 flowers.
Physical description of the deposit copy: Print on fabric.
Series title: [Bermuda collection ; 659860]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93


VA-580-310
Title: Horizons.
Physical description of the deposit copy: Print on fabric.
Series title: Bermuda collection ; 659930
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 27Jul93


VA-583-308
Title: Bermuda fancy.
Physical description of the deposit copy: Print on fabric.
Series title: Bermuda collection ; [659970]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 30Jul93          Effective
date of registration: 3Aug93


VA-583-309
Title: Colony fret.
Physical description of the deposit copy: Print on fabric.
Series title: Bermuda collection ; [659980]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 30Jul93          Effective
date of registration: 3Aug93


VA-583-312
Title: Somersault.
Physical description of the deposit copy: Print on fabric.
Series title: Bermuda collection ; [659960]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 30Jul93          Effective
date of registration: 3Aug93


VA-586-082
Title: Serenade.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire collection ; [no. 660040]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 31Aug93


VA-586-083
Title: Fortuna.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire collection ; [no. 660030]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 31Aug93

 
 

--------------------------------------------------------------------------------

 

 
VA-586-084
Title: Allegro.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire collection ; [no. 660060]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 31Aug93


VA-586-085
Title: Portico.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire collection ; [no. 660070]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 31Aug93


VA-592-298
Title: Arabesque.
Physical description of the deposit copy: fabric design.
Series title: Solitaire ; 660010
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 27Sep93


VA-592-299
Title: Rondeau.
Physical description of the deposit copy: fabric design.
Series title: Solitaire ; 660090
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 27Sep93


VA-594-930
Title: Perennial prints.
Physical description of the deposit copy: wallcovering designs : 118 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Date of publication: 31Jan93         Effective
date of registration: 26Jul93


VA-594-931
Title: Veranda
Physical description of the deposit copy: wallcovering designs : 141 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Date of publication: 15Apr93        Effective
date of registration: 26Jul93


VA-594-932
Title: Simply contemporary.
Physical description of the deposit copy: Wallcovering & fabric designs : 129 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Date of publication: 30Jun93         Effective
date of registration: 26Jul93


VA-594-933
Title: The kitchen and bath book.
Physical description of the deposit copy: Wallcovering & fabric designs : 111 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Date of publication: 21May93       Effective
date of registration: 26Jul93

 
 

--------------------------------------------------------------------------------

 


VA-594-934
Title: Transitional viewpoints.
Physical description of the deposit copy: Wallcovering & fabric designs : 108 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Date of publication: 30Apr93        Effective
date of registration: 26Jul93


VA-594-935
Title: Gathering place.
Physical description of the deposit copy: Wallcovering & fabric designs : 97 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Date of publication: 15Jul93          Effective
date of registration: 26Jul93


VA-595-410
Title: Newstead.
Physical description of the deposit copy: Print on fabric.
Series title: Bermuda collection ; [660150]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 29Sep93


VA-603-830
Title: Cottage walk.
Physical description of the deposit copy: Print on fabric.
Series title: Cottage ; 660110
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1991           Date of publication: 1Apr91          Effective
date of registration: 15Sep93


VA-603-831
Title: Millbrook stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Cottage ; 660140
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Oct93           Effective
date of registration: 5Oct93


VA-605-691
Title: Madrigal.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire ; 659990
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 14Sep93


VA-605-692
Title: Minuet.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire ; 660000
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 14Sep93


VA-605-693
Title: Prelude.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire ; 660080
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 14Sep93


VA-605-694
Title: Pandora.
Physical description of the deposit copy: Print on fabric.
Series title: Solitaire ; 660050
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Sep93          Effective
date of registration: 14Sep93

 
 

--------------------------------------------------------------------------------

 

 
VA-605-898
Title: Kuba cloth : [no. 57563]
Physical description of the deposit copy: Textile.
Claimant: Schumacher, a division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Jul93           
Effective date of registration: 23Nov93
Information on previous related works: Preexisting material: 20th century
textile.
Limitation on claim; New matter: adaptation of design.


VA-605-899
Title: [Tourlaine] : no. 57437.
Physical description of the deposit copy: Textile.
Notes describing the deposit copy: Title from appl.
Claimant: Schumacher, a division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 1Jul93           
Effective date of registration: 23Nov93
Information on previous related works: Preexisting material: 18th century
textile.
Limitation on claim; New matter: adaptation of design.


VA-608-459
Title: Print shoppe no. 5 shells.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 7Oct93           Effective
date of registration: 8Nov93
Title on application: No. 5 shells--print shoppe.


VA-611-329
Title: Oakley.
Physical description of the deposit copy: Print on fabric.
Series title: [Designer series coordinates ; 661140]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Dec94        Effective
date of registration: 19Jan95


VA-611-330
Title: Fulham.
Physical description of the deposit copy: Print on fabric.
Series title: [Designer series coordinates ; 661130]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Dec94        Effective
date of registration: 19Jan95


VA-611-331
Title: Carlyle.
Physical description of the deposit copy: Print on fabric.
Series title: [Designer series coordinates ; 661150]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Dec94        Effective
date of registration: 19Jan95


VA-616-984
Title: Millfield.
Physical description of the deposit copy: Print on fabric.
Series title: Cottage collection ; [660100]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 10Oct93         Effective
date of registration: 7Oct93
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 


VA-616-985
Title: Patched.
Physical description of the deposit copy: Print on fabric.
Series title: Cottage collection ; [660120]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 10Oct93         Effective
date of registration: 7Oct93
Miscellaneous information: C.O. corres.


VA-616-986
Title: Millbrook.
Physical description of the deposit copy: Print on fabric.
Series title: Cottage collection ; [660130]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 10Oct93         Effective
date of registration: 7Oct93
Miscellaneous information: C.O. corres.


VA-618-386
Title: Sarasota.
Physical description of the deposit copy: Print on fabric.
Series title: [Sun country collection ; 660270]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Oct93         Effective
date of registration: 3Dec93


VA-618-387
Title: Carabelle.
Physical description of the deposit copy: Print on fabric.
Series title: [Sun country collection ; 660250]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Oct93         Effective
date of registration: 3Dec93


VA-618-388
Title: Seaside.
Physical description of the deposit copy: Print on fabric.
Series title: [Sun country collection ; 660260]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 15Oct93         Effective
date of registration: 3Dec93


VA-622-877
Title: Charade.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660460]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Feb94        Effective
date of registration: 18Feb94


VA-622-878
Title: Rosewood.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660450]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Feb94        Effective
date of registration: 18Feb94


VA-622-879
Title: Chesapeake.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660440]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Feb94        Effective
date of registration: 18Feb94

 
 

--------------------------------------------------------------------------------

 

 
VA-622-880
Title: Folly.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660420]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 18Feb94


VA-622-881
Title: Fanciful.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660410]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 18Feb94


VA-622-882
Title: Fragrance.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660430]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 18Feb94


VA-622-883
Title: Fair Isle stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660490]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 18Feb94


VA-622-884
Title: Tiffany.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660480]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 18Feb94


VA-622-885
Title: [Newberry stripe]
Physical description of the deposit copy: Print on fabric.
Series title: Classica ; [660470]
Notes describing the deposit copy: Title from appl.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 18Feb94


VA-623-129
Title: Echo.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660510]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 3Mar94


VA-623-130
Title: [Enchantment]
Physical description of the deposit copy: Print on fabric.
Series title: Classica ; [660500]
Notes describing the deposit copy: Title from appl.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 3Mar94

 
 

--------------------------------------------------------------------------------

 

 
VA-623-131
Title: Veranda.
Physical description of the deposit copy: Print on fabric.
Series title: [Classica ; 660520]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Feb94           Effective date of registration: 3Mar94


VA-630-769
Title: Hampshire.
Physical description of the deposit copy: Print on fabric.
Series title: Garden tour ; 660600
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-630-770
Title: Charlotte.
Physical description of the deposit copy: Print on fabric.
Series title: Garden tour ; 660620
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-630-771
Title: Strawberry fair.
Physical description of the deposit copy: Print on fabric.
Series title: Garden tour ; 660610
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-630-774
Title: Hatfield.
Physical description of the deposit copy: Print on fabric.
Series title: Garden tour ; 660590
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-630-775
Title: Geranium.
Physical description of the deposit copy: Print on fabric.
Series title: Garden tour ; 660630
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-632-016
Title: Maypole moire.
Physical description of the deposit copy: Print on fabric.
Series title: [Garden tour ; 660580]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-632-017
Title: [Maypole stripe]
Physical description of the deposit copy: Print on fabric.
Series title: Garden tour collection ; [660570]
Notes describing the deposit copy: Title from appl.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94

 
 

--------------------------------------------------------------------------------

 

 
VA-632-018
Title: Colette.
Physical description of the deposit copy: Print on fabric.
Series title: [Garden tour ; 660560]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-632-019
Title: Cotswold cottage.
Physical description of the deposit copy: Print on fabric.
Series title: [Garden tour ; 660550]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-632-020
Title: Juliet.
Physical description of the deposit copy: Print on fabric.
Series title: Garden tour collection ; 660540]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Mar94


VA-634-250
Title: Blue delft.
Physical description of the deposit copy: Print on fabric.
Series title: [Going Dutch ; 660340]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 1Apr94


VA-634-251
Title: Julianna stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Going Dutch ; 660290]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 1Apr94


VA-634-252
Title: Tulip time.
Physical description of the deposit copy: Print on fabric.
Series title: [Going Dutch ; 660310]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 1Apr94


VA-634-253
Title: Dutch treat.
Physical description of the deposit copy: Print on fabric.
Series title: [Going Dutch ; 660330]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 1Apr94


VA-634-254
Title: Julianna.
Physical description of the deposit copy: Print on fabric.
Series title: [Going Dutch ; 660300]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 1Apr94

 
 

--------------------------------------------------------------------------------

 

 
VA-634-255
Title: Festival.
Physical description of the deposit copy: Print on fabric.
Series title: [Going Dutch ; 660280]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 1Apr94


VA-634-256
Title: Windmill.
Physical description of the deposit copy: Print on fabric.
Series title: [Going Dutch ; 660320]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 1Apr94


VA-636-086
Title: Pleasant Valley.
Physical description of the deposit copy: Print on fabric.
Series title: Special places collection ; [658790]
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1992           Date of publication:
15Mar92           Effective date of registration: 2Jun94


VA-640-418
Title: Blandford.
Physical description of the deposit copy: Print on fabric.
Series title: Mayfair collection ; [661070]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
1Oct94              Effective date of registration: 14Nov94


VA-645-375
Title: Lugano.
Physical description of the deposit copy: Print on fabric.
Series title: [Treasures ; 660780]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
1Jul94               Effective date of registration: 20Jul94


VA-645-376
Title: Trieste.
Physical description of the deposit copy: Print on fabric.
Series title: [Treasures ; 660770]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Jul94              
Effective date of registration: 20Jul94


VA-645-377
Title: Sienna.
Physical description of the deposit copy: Print on fabric.
Series title: [Treasures ; 660790]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Jul94              
Effective date of registration: 20Jul94


VA-645-378
Title: Perugia.
Physical description of the deposit copy: Print on fabric.
Series title: [Treasures ; 660760]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Jul94              
Effective date of registration: 20Jul94

 
 

--------------------------------------------------------------------------------

 

 
VA-645-382
Title: Classic floral : no. [660740]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
30Jun94           Effective date of registration: 5Jul94


VA-645-383
Title: Floral scent : no. [660750]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
30Jun94           Effective date of registration: 5Jul94


VA-645-384
Title: Somerville.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Jun94           Effective date of registration: 5Jul94
Title on application: Glosheen fancies, 660720.


VA-645-385
Title: Southwood.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Jun94           Effective date of registration: 5Jul94
Title on application: Glosheen fancies, 660710.


VA-645-386
Title: Stockton.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Jun94           Effective date of registration: 5Jul94
Title on application: Glosheen fancies, 660730.


VA-652-813
Title: English rose.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Matchpoint, the Wimbledon collection, 660840.


VA-652-814
Title: Mortimer.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Mario Buatta, 660930.


VA-652-815
Title: Melissa.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Mario Buatta, 660940.

 
 

--------------------------------------------------------------------------------

 

 
VA-652-816
Title: Lambert stripe.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Mario Buatta, 660910.


VA-652-817
Title: Samantha.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Mario Buatta, 660890.


VA-652-818
Title: Arlington.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Mario Buatta, 660920.


VA-652-819
Title: Sarah.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Mario Buatta, 660900.


VA-652-820
Title: Vanessa.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 24Aug94
Title on application: Mario Buatta, 660880.


VA-654-294
Title: Buckingham.
Physical description of the deposit copy: Print on fabric.
Series title: [Matchpoint, the Wimbledon collection ; 660800]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 22Aug93


VA-654-295
Title: Center court.
Physical description of the deposit copy: Print on fabric.
Series title: [Matchpoint, the Wimbledon collection ; 660810]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 22Aug93


VA-654-296
Title: Wickerwork.
Physical description of the deposit copy: Print on fabric.
Series title: "Matchpoint" the Wimbledon collection ; [660870]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94           Effective
date of registration: 22Aug93

 
 

--------------------------------------------------------------------------------

 

 
VA-654-297
Title: Matchpoint.
Physical description of the deposit copy: Print on fabric.
Series title: [Matchpoint, the Wimbledon collection ; 660820]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94         Effective
date of registration: 22Aug93


VA-654-298
Title: Tennis anyone.
Physical description of the deposit copy: Print on fabric.
Series title: "Matchpoint" the Wimbledon collection ; [660860]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94         Effective
date of registration: 22Aug93


VA-654-299
Title: Lady Jane.
Physical description of the deposit copy: Print on fabric.
Series title: The Wimbledon collection ; [660850]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94         Effective
date of registration: 22Aug93


VA-654-300
Title: Ladies day.
Physical description of the deposit copy: Print on fabric.
Series title: The Wimbledon collection ; [660830]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Aug94         Effective
date of registration: 22Aug93


VA-663-877
Title: Raffles.
Physical description of the deposit copy: Print on fabric.
Series title: Treasures ; 660990
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Sep94           Effective
date of registration: 21Sep94


VA-663-878
Title: Roulette.
Physical description of the deposit copy: Print on fabric.
Series title: Treasures ; 660980
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Sep94           Effective
date of registration: 21Sep94


VA-663-882
Title: Shimmer.
Physical description of the deposit copy: Print on fabric.
Series title: Treasures ; 660950
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Sep94           Effective
date of registration: 21Sep94


VA-663-901
Title: Sparkle.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics Division
Date of creation: 1994           Date of publication: 1Sep94           Effective
date of registration: 21Sep94
Title on application: Treasures.
Author on application: Waverly Fabrics Division of  F. Schumacher & Company,
employer for hire.

 
 

--------------------------------------------------------------------------------

 

 
VA-665-063
Title: Finale.
Physical description of the deposit copy: Print on fabric.
Series title: Treasures collection ; [660960]
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Sep94           Effective date of registration: 28Sep94
Miscellaneous information: C.O. corres.


VA-665-064
Title: Contessa : [no. 661000]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Sep94           Effective date of registration: 28Sep94
Title on application: Treasures.
Miscellaneous information: C.O. corres.


VA-665-065
Title: Wild berries : [no. 661020]
Physical description of the deposit copy: Print on fabric.
Series title: The print shoppe collection ; no. 7
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Sep94           Effective date of registration: 28Sep94
Miscellaneous information: C.O. corres.


VA-665-066
Title: Old roses : [no. 661010]
Physical description of the deposit copy: Print on fabric.
Series title: Print shoppe ; no. 6
Claimant: Waverly Fabrics Division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Sep94           Effective date of registration: 28Sep94
Miscellaneous information: C.O. corres.


VA-673-554
Title: Lansdown.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; no. 660200.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-555
Title: Maidenhead.
Physical description of the deposit copy: Print on fabric.
Series title: High tea collection ; no. 659270.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication:
1Sep92             Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-556
Title: Rosetti.
Physical description of the deposit copy: Print on fabric.
Series title: Folio collection ; no. 660640.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 

 
VA-673-557
Title: Dunsford.
Physical description of the deposit copy: Print on fabric.
Series title: High tea collection ; no. 659280.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Sep92            
Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-558
Title: Castlemere.
Physical description of the deposit copy: Print on fabric.
Series title: High tea collection ; no. 659300.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication: 1Sep92            
Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-559
Title: Hidcote.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; no. 660210.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-560                           Title: Dante.Physical description of the
deposit copy: Print on fabric.
Series title: Folio collection ; no. 660670.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-561
Title: Porchester.
Physical description of the deposit copy: Print on fabric.
Series title: Folio collection ; no. 660650.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-562
Title: Rose arbour.
Physical description of the deposit copy: Print on fabric.
Series title: Folio collection ; no. 660680.  Waverly Designer series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication:
15Mar94           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-563
Title: Kingsmead.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; no. 660190.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-673-564
Title: Oakleigh.
Physical description of the deposit copy: Print on fabric.
Series title: High tea collection ; no. 659290.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1992           Date of publication:
1Sep92             Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 


VA-673-565
Title: Reynolds.
Physical description of the deposit copy: Print on fabric.
Series title: Folio collection ; no. 660690.  Waverly Designer Series
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Mar94        Effective
date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-676-951
Title: Hanover.
Physical description of the deposit copy: Print on fabric.
Series title: Mayfair collection ; [661080]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1994           Date of publication: 1Oct94           Effective
date of registration: 14Nov94


VA-676-955
Title: Vanity fair.
Physical description of the deposit copy: Print on fabric.
Series title: Mayfair collection ; [661060]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1994           Date of publication: 1Oct94           Effective
date of registration: 14Nov94


VA-676-956
Title: Clarmont stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Mayfair collection ; [661030]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1994           Date of publication: 1Oct94           Effective
date of registration: 14Nov94


VA-676-957
Title: Park Lane.
Physical description of the deposit copy: Print on fabric.
Series title: Mayfair collection ; [661050]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1994           Date of publication: 1Oct94           Effective
date of registration: 14Nov94
VA-676-958
Title: St. James.
Physical description of the deposit copy: Print on fabric.
Series title: Mayfair collection ; [661040]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1994           Date of publication: 1Oct94           Effective
date of registration: 14Nov94


VA-682-522
Title: San Marco.
Physical description of the deposit copy: Print on fabric.
Series title: The Glosheen fancies collection.  [Tuscany ; 661090]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jan95           Effective
date of registration: 22Feb95


VA-682-523
Title: Mezzaluna.
Physical description of the deposit copy: Print on fabric.
Series title: The Glosheen fancies collection.  [Tuscany ; 661120]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jan95           Effective
date of registration: 22Feb95

 
 

--------------------------------------------------------------------------------

 

 
VA-682-524
Title: Nicola.
Physical description of the deposit copy: Print on fabric.
Series title: The Glosheen fancies collection.  [Tuscany ; 661100]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jan95           Effective
date of registration: 22Feb95


VA-682-525
Title: Sheldon.
Physical description of the deposit copy: Print on fabric.
Series title: The Glosheen fancies ; [660700]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 1Jun94           Effective
date of registration: 22Feb95


VA-682-526
Title: Spice Island.
Physical description of the deposit copy: Print on fabric.
Series title: Tradewinds collection ; [661320]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Feb95           Effective
date of registration: 22Feb95


VA-682-527
Title: Mandalay.
Physical description of the deposit copy: Print on fabric.
Series title: Tradewinds collection ; [661280]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Feb95           Effective
date of registration: 22Feb95


VA-682-528
Title: Casanova.
Physical description of the deposit copy: Print on fabric.
Series title: The Glosheen fancies collection.  [Tuscany ; 661110]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jan95           Effective
date of registration: 22Feb95
Title on application: Casa Nova.


VA-682-529
Title: East Indies.
Physical description of the deposit copy: Print on fabric.
Series title: Tradewinds collection ; [661300]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Feb95           Effective
date of registration: 22Feb95


VA-682-530
Title: Bazaar.
Physical description of the deposit copy: Print on fabric.
Series title: Tradewinds collection ; [661310]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Feb95           Effective
date of registration: 22Feb95


VA-682-531
Title: Tea house.
Physical description of the deposit copy: Print on fabric.
Series title: Tradewinds collection ; [661290]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Feb95           Effective
date of registration: 22Feb95

 
 

--------------------------------------------------------------------------------

 

 
VA-682-532
Title: Ming.
Physical description of the deposit copy: Print on fabric.
Series title: Tradewinds collection ; [661330]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication:
1Feb95             Effective date of registration: 22Feb95


VA-686-753
Title: Portobello.
Physical description of the deposit copy: Print on fabric.
Series title: Teatime collection ; [659840]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
30Mar93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-754
Title: Cavendish.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; [660160]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-755
Title: Cranford.
Physical description of the deposit copy: Print on fabric.
Series title: Teatime collection ; [659820]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
30Mar93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-756
Title: Brampton.
Physical description of the deposit copy: Print on fabric.
Series title: Teatime collection ; [659790]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
30Mar93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-757
Title: Ripplevale.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; [660170]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-758
Title: Woodside.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; [660180]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 

 
VA-686-759
Title: Georgina.
Physical description of the deposit copy: Print on fabric.
Series title: Teatime collection ; [659780]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
30Mar93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-760
Title: Brentwood.
Physical description of the deposit copy: Print on fabric.
Series title: Teatime collection ; [659810]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
30Mar93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-761
Title: Langham.
Physical description of the deposit copy: Print on fabric.
Series title: High tea collection ; [659250]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1992           Date of publication: 1Sep92           Effective
date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-762
Title: Briarcliff.
Physical description of the deposit copy: Print on fabric.
Series title: Teatime collection ; [659800]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
30Mar93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-763
Title: Ashgate.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; [660230]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-686-764
Title: Sissinghurst.
Physical description of the deposit copy: Print on fabric.
Series title: Country house collection ; [660220]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication:
15Sep93           Effective date of registration: 18Oct94
Miscellaneous information: C.O. corres.


VA-687-204
Title: Markham.
Physical description of the deposit copy: Print on fabric.
Series title: Chelsea collection ; [661480]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication:
15Mar95           Effective date of registration: 11Apr95

 
 

--------------------------------------------------------------------------------

 

 
VA-690-797
Title: Club house.
Physical description of the deposit copy: Print on fabric.
Series title: Good times collection ; no. 661230
Claimant: Waverly Fabrics
Date of creation: 1994           Date of publication:
15Dec94           Effective date of registration: 25Jan95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-690-798
Title: Cafe stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Good times collection ; no. 661270
Claimant: Waverly Fabrics
Date of creation: 1994           Date of publication:
15Dec94           Effective date of registration: 25Jan95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-690-799
Title: Tree house.
Physical description of the deposit copy: Print on fabric.
Series title: Good times collection ; no. 661250
Claimant: Waverly Fabrics
Date of creation: 1994           Date of publication:
15Dec94           Effective date of registration: 25Jan95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-690-800
Title: Lakeside.
Physical description of the deposit copy: Print on fabric.
Series title: Good times collection ; no. 661240
Claimant: Waverly Fabrics
Date of creation: 1994           Date of publication:
15Dec94           Effective date of registration: 25Jan95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-690-801
Title: China shop.
Physical description of the deposit copy: Print on fabric.
Series title: Good times collection ; no. 661210
Claimant: Waverly Fabrics
Date of creation: 1994           Date of publication:
15Dec94           Effective date of registration: 25Jan95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-690-802
Title: Country lane.
Physical description of the deposit copy: Print on fabric.
Series title: Good times collection ; no. 661260
Claimant: Waverly Fabrics
Date of creation: 1994           Date of publication:
15Dec94           Effective date of registration: 25Jan95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-690-803
Title: Picnic plaid.
Physical description of the deposit copy: Print on fabric.
Series title: Good times collection ; no. 661220
Claimant: Waverly Fabrics
Date of creation: 1994           Date of publication:
15Dec94           Effective date of registration: 25Jan95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.

 
 

--------------------------------------------------------------------------------

 

 
VA-690-930
Title: [No. 8 ducks]
Physical description of the deposit copy: Print on fabric.
Series title: [Print shope ; 661340]
Notes describing the deposit copy: Title from appl.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Feb95           Effective
date of registration: 14Mar95


VA-690-933
Title: Domani.
Physical description of the deposit copy: Print on fabric.
Series title: Tuscany collection ; [661410]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Mar95           Effective
date of registration: 14Mar95


VA-691-747
Title: Bravo.
Physical description of the deposit copy: Print on fabric.
Series title: Tuscany collection ; [661390]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Mar95           Effective
date of registration: 14Mar95


VA-691-749
Title: Alto.
Physical description of the deposit copy: Print on fabric.
Series title: Tuscany collection ; [661400]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Mar95           Effective
date of registration: 14Mar95


VA-692-342
Title: Piccolo stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Tuscany collection ; [661420]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Mar95           Effective
date of registration: 14Mar95


VA-693-045
Title: Easy pickin'.
Physical description of the deposit copy: Print on fabric.
Series title: Countryside collection ; [661490]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Mar95           Effective
date of registration: 24Mar95


VA-693-046
Title: Market place.
Physical description of the deposit copy: Print on fabric.
Series title: Countryside collection ; [661380]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Mar95           Effective
date of registration: 24Mar95

 
 

--------------------------------------------------------------------------------

 



VA-693-071
Title: Wellington.
Physical description of the deposit copy: Print on fabric.
Series title: Chelsea collection ; [661430]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication:
15Mar95           Effective date of registration: 11Apr95


VA-693-072
Title: Kings road.
Physical description of the deposit copy: Print on fabric.
Series title: Chelsea collection ; [661440]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication:
15Mar95           Effective date of registration: 11Apr95


VA-693-073
Title: Britten.
Physical description of the deposit copy: Print on fabric.
Series title: Chelsea collection ; [661460]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication:
15Mar95           Effective date of registration: 11Apr95


VA-693-074
Title: Chelsea manor.
Physical description of the deposit copy: Print on fabric.
Series title: Chelsea collection ; [661450]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication:
15Mar95           Effective date of registration: 11Apr95


VA-693-203
Title: [Ansley Park]
Physical description of the deposit copy: Print on fabric.
Notes describing the deposit copy: Title from appl.
Claimant: Waverly Fabrics
Date of creation: 1991           Date of publication: 1Jun91           Effective
date of registration: 10Apr95
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-695-133
Title: Ascot.
Physical description of the deposit copy: Print on fabric.
Series title: Teatime collection ; [659830]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication:
30Mar93           Effective date of registration: 18Oct94
Title on application: Tea time.
Miscellaneous information: C.O. corres.


VA-710-502
Title: Esprit de Provence.
Physical description of the deposit copy: Wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 4Aug95           Effective
date of registration: 8Aug95


VA-710-504
Title: Waverly strip library.
Physical description of the deposit copy: Wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication:
25Jul95           Effective date of registration: 28Jul95

 
 

--------------------------------------------------------------------------------

 

 
VA-710-509
Title: Schumacher showcase collection.
Physical description of the deposit copy: Wallcoverings & fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 1Jul95           
Effective date of registration: 12Jun95
Title on application: Showcase collection.


VA-710-725
Title: Danvers.
Physical description of the deposit copy: Print on fabric.
Series title: Chelsea ; 661470
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Mar95        Effective
date of registration: 11Apr95


VA-712-555
Title: Hastings registry collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; no. 661740
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 15Aug95


VA-713-919
Title: Southwind.
Physical description of the deposit copy: Print on fabric.
Series title: Islander collection ; [661610]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 3Aug95


VA-713-931
Title: Key West.
Physical description of the deposit copy: Print on fabric.
Series title: Islander collection ; [661620]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 3Aug95


VA-713-932
Title: Hideaway.
Physical description of the deposit copy: Print on fabric.
Series title: Islander collection ; [661630]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 3Aug95


VA-713-947
Title: Mario Buatta collection.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 1Jun95           Effective
date of registration: 22May95


VA-713-948
Title: Williamsburg--timeless traditions.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 1Jun95           Effective
date of registration: 22May95


VA-717-739
Title: Schumacher Far Eastern classics.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 1Aug95         Effective
date of registration: 12Jul95
Title on application: Far Eastern classics.

 
 

--------------------------------------------------------------------------------

 

 
VA-719-858
Title: Castaway.
Physical description of the deposit copy: Print on fabric.
Series title: Islander collection ; [661660]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 3Aug95
Title on application: Islander.
VA-719-859
Title: Sandpiper.
Physical description of the deposit copy: Print on fabric.
Series title: Islander collection ; [661650]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 3Aug95
Title on application: Islander.


VA-720-591
Title: Match point, the Wimbledon collection / Waverly.
Physical description of the deposit copy: Wallcoverings & upholstery.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1995           Date of publication: 1Jul95           
Effective date of registration: 12Jun95


VA-725-963
Title: "Falmouth" registry collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [no. 661720]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 15Aug95


VA-725-964
Title: "Exeter stripe" registry collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [no. 661700]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 15Aug95


VA-725-965
Title: "Canterbury" registry collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [no. 661710]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 15Aug95


VA-725-966
Title: "Abbot" registry collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [no. 661730]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 15Aug95


VA-725-967
Title: "Sherborne" registry collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [no. 661690]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 15Jul95          Effective
date of registration: 15Aug95

 
 

--------------------------------------------------------------------------------

 

 
VA-725-968
Title: "Avon" registry collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [no. 661680]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication:
15Jul95           Effective date of registration: 15Aug95


VA-725-972
Title: Windward.
Physical description of the deposit copy: Print on fabric.
Series title: Islander collection ; [no. 661640]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication:
15Jul95           Effective date of registration: 3Aug95
Title on application: Islander.
VA-725-973
Title: Yew too.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica collection ; [no. 661780]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95          Effective
date of registration: 18Sep95
Title on application: Botanica


VA-729-381
Title: Manor plaid.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication:
15Jul95           Effective date of registration: 26Jul95


VA-729-382
Title: Carnival.
Physical description of the deposit copy: Print on fabric.
Series title: Mardi Gras collection ; [no. 661570]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jun95           
Effective date of registration: 26Jul95


VA-729-383
Title: Bayou.
Physical description of the deposit copy: Print on fabric.
Series title: Mardi Gras collection ; [no. 661560]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jun95           
Effective date of registration: 26Jul95


VA-729-384
Title: Dixieland.
Physical description of the deposit copy: Print on fabric.
Series title: Mardi Gras ; [no. 661550]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jun95           
Effective date of registration: 26Jul95


VA-729-385
Title: Jambalaya.
Physical description of the deposit copy: Print on fabric.
Series title: Mardi Gras ; [no. 661540]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jun95           
Effective date of registration: 26Jul95

 
 

--------------------------------------------------------------------------------

 

 
VA-729-386
Title: Delta.
Physical description of the deposit copy: Print on fabric.
Series title: Mardi Gras collection ; [no. 661580]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jun95           Effective
date of registration: 26Jul95


VA-729-425
Title: French Quarter.
Physical description of the deposit copy: Print on fabric.
Series title: Mardi Gras ; 661600
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Jun95           Effective
date of registration: 29Aug95


VA-729-426
Title: Summer rose.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica ; 661820
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95         Effective
date of registration: 29Aug95


VA-729-427
Title: Flora botanica.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica ; 661770
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95         Effective
date of registration: 29Aug95


VA-729-428
Title: Potting shed.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica ; 661830
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95         Effective
date of registration: 29Aug95


VA-729-429
Title: Sunblock.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica ; 661760
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95         Effective
date of registration: 29Aug95


VA-729-430
Title: Florabunda.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica ; 661840
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95         Effective
date of registration: 29Aug95


VA-729-431
Title: Berry Lane.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica ; 661800
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95         Effective
date of registration: 29Aug95

 
 

--------------------------------------------------------------------------------

 

 
VA-729-432
Title: Chart house : no. 661860.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95           Effective
date of registration: 29Aug95


VA-729-433
Title: Glorious iris.
Physical description of the deposit copy: Print on fabric.
Series title: Botanica ; 661750
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication: 1Aug95           Effective
date of registration: 29Aug95


VA-729-506
Title: Huntington Harbor / aGramercy.
Physical description of the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1995           Date of publication:
31Jul95           Effective date of registration: 2Aug95
Miscellaneous information: C.O. corres.


VA-731-922
Title: Spring lilacs.
Physical description of the deposit copy: Print on fabrics.
Series title: Botanica collection ; [661790]
Claimant: Waverly Fabrics Division
Date of creation: 1995           Date of publication: 1Aug95           Effective
date of registration: 7Sep95
Author on application: Waverly Fabrics Division of F. Schumacher & Co., employer
for hire.


VA-731-923
Title: Orchard trail.
Physical description of the deposit copy: Print on fabrics.
Series title: Botanica collection ; [661810]
Claimant: Waverly Fabrics
Date of creation: 1995           Date of publication: 1Aug95           Effective
date of registration: 7Sep95
Author on application: Waverly Fabrics Division of F. Schumacher & Co., employer
for hire.


VA-734-953
Title: Longaberger vine.  By Waverly Fabrics Division of F. Schumacher &
Company.
Notes describing the deposit copy: C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 710-727, 1995 Effective date of
registration: 15Nov95


VA-734-954
Title: Longaberger paisley.  By Waverly Fabrics Division of F. Schumacher &
Company.
Notes describing the deposit copy: C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 690-796, 1995 Effective date of
registration: 15Nov95

 
 

--------------------------------------------------------------------------------

 

 
VA-734-955
Title: Longaberger floral stripe.  By Waverly Fabrics Division of F. Schumacher
& Company.
Notes describing the deposit copy: C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 708-248, 1995 Effective date of
registration: 15Nov95


VA-734-956
Title: Longaberger floral.  By Waverly Fabrics Division of F. Schumacher &
Company.
Notes describing the deposit copy: C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 648-179, 1994 Effective date of
registration: 15Nov95


VA-735-168
Title: Plantations from the Barbados National Trust.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric samples.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 6Nov95           Effective
date of registration: 8Nov95


VA-735-170
Title: Pacific tradewinds : a collection of fine wallcoverings, borders and
companion fabrics.
Physical description of the deposit copy: 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication:
25Sep95           Effective date of registration: 28Sep95


VA-735-174
Title: Saddle Creek : Gramercy.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings & fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 1Sep95           Effective
date of registration: 5Sep95


VA-735-177
Title: Good times : Waverly : a collection of fine wallcoverings, borders &
companion fabrics.
Physical description of the deposit copy: 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 1Sep95           Effective
date of registration: 5Sep95


VA-735-178
Title: Schumacher Border book : no. 5.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication:
25Sep95           Effective date of registration: 5Sep95
Title on application: Border book V.


VA-735-180
Title: <L>Odyssee Africaine : Gramercy.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings & fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication:
27Nov95           Effective date of registration: 29Nov95

 
 

--------------------------------------------------------------------------------

 

 
VA-737-938
Title: Longaberger tulips.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1995           Date of publication:
15Jan95           Effective date of registration: 12Dec95
Title on application: 392471.


VA-738-186
Title: Pen pal.
Physical description of the deposit copy: Print on fabric.
Notes describing the deposit copy: Mardi Gras collection : [661590]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1995           Date of publication:
15Aug95           Effective date of registration: 7Sep95
Miscellaneous information: C.O. corres.


VA-748-475
Title: Topaz.
Physical description of the deposit copy: Designs on wallcoverings.
Notes describing the deposit copy:
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication:
25Sep95           Effective date of registration: 13Oct95


VA-749-180
Title: Schumacher classic adaptations.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication:
31Oct95           Effective date of registration: 2Nov95
Title on application: Classic adaptations.


VA-755-107
Title: Pier I pansies.
Physical description of the deposit copy: Print on fabric.
Notes describing the deposit copy: Add. ti.: Pier one pansies.
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1995           Date of publication:
15Oct95           Effective date of registration: 14Nov95
Title on application: 392547.


VA-755-108
Title: Pier I garden.
Physical description of the deposit copy: Print on fabric.
Notes describing the deposit copy: Add. ti.: Pier one garden.
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1995           Date of publication:
15Oct95           Effective date of registration: 14Nov95
Title on application: 392546.


VA-756-884
Title: Blue Ridge.
Physical description of the deposit copy: Print on fabric.
Series title: [Cabin fever ; 662050]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96

 
 

--------------------------------------------------------------------------------

 

 
VA-756-885
Title: Lilac trail : [no. 661940]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication:
15Jan96           Effective date of registration: 26Mar96


VA-756-886
Title: Asheville.
Physical description of the deposit copy: Print on fabric.
Series title: [Cabin fever ; 661990]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96


VA-756-887
Title: Windham.
Physical description of the deposit copy: Print on fabric.
Series title: Cabin fever collection ; [662020]
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96
Author on application: artwork: Barry  Daniels.


VA-756-888
Title: Lookout Mountain.
Physical description of the deposit copy: Print on fabric.
Series title: Cabin fever collection ; [662040]
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96
Author on application: artwork: Rick  Wolff (author of a work made for hire)


VA-756-889
Title: Sketchbook.
Physical description of the deposit copy: Print on fabric.
Series title: Cabin fever collection ; [662010]
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96
Author on application: artwork: Barry  Daniels.


VA-756-890
Title: Pine Hill.
Physical description of the deposit copy: Print on fabric.
Series title: Cabin fever collection ; [662110]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96


VA-756-891
Title: Putney.
Physical description of the deposit copy: Print on fabric.
Series title: Cabin fever collection ; [662060]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96


VA-756-892
Title: Festivities.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 661950]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96

 
 

--------------------------------------------------------------------------------

 

 
VA-756-893
Title: Old lyme.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662360]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96


VA-756-894
Title: Amanda.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662330]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96


VA-756-895
Title: Marissa.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662320]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96


VA-756-896
Title: Garden seats.
Physical description of the deposit copy: Print on fabric.
Series title: Cabin fever collection ; [662030]
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96
Author on application: design on material: Barry  Daniels.


VA-756-903
Title: Dalton stripe.
Physical description of the deposit copy: Print on fabric.
Series title: The royal court collection ; [no. 662280]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication:
15Mar96           Effective date of registration: 4Apr96


VA-756-904
Title: Dunham stri[p]e.
Physical description of the deposit copy: Print on fabric.
Series title: The royal court collection ; [no. 662250]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication:
15Mar96           Effective date of registration: 4Apr96


VA-756-905
Title: Dunham.
Physical description of the deposit copy: Print on fabric.
Series title: The royal court collection ; [no. 662240]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication:
15Mar96           Effective date of registration: 4Apr96


VA-756-906
Title: Westwood.
Physical description of the deposit copy: Print on fabric.
Series title: The royal court collection ; [no. 662310]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication:
15Mar96           Effective date of registration: 4Apr96

 
 

--------------------------------------------------------------------------------

 

 
VA-756-907
Title: Oakhurst.
Physical description of the deposit copy: Print on fabric.
Series title: The royal court collection ; [no. 662300]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication:
15Mar96           Effective date of registration: 4Apr96


VA-756-908
Title: Compton.
Physical description of the deposit copy: Print on fabric.
Series title: The royal court collection ; [no. 662290]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication:
15Mar96           Effective date of registration: 4Apr96


VA-757-419
Title: Grand bazaar.
Physical description of the deposit copy: Wallcoverings & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 2Feb96           Effective
date of registration: 5Feb96


VA-757-420
Title: Chelsea Manor.
Physical description of the deposit copy: Wallcoverings & fabric designs.
Series title: Waverly designer series
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1995           Date of publication:
27Nov95           Effective date of registration: 29Nov95


VA-757-423
Title: Waverly Kitchen & bath : a collection of fabric backed vinyl wallcovering
with companion borders and fabrics.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1995           Date of publication:
30Jan96           Effective date of registration: 2Feb96


VA-757-444
Title: Cabin stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Cabin fever ; 662000]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Feb96           Effective
date of registration: 26Mar96


VA-757-445
Title: Cara mia stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662270]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96


VA-757-446
Title: Lakeville.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662350]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96


VA-757-447
Title: Cara mia.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662260]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96

 
 

--------------------------------------------------------------------------------

 

 
VA-757-448
Title: Cherished moments.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662370]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Mar96           Effective
date of registration: 26Mar96


VA-759-246
Title: Mardi Gras : a collection of fine wallcoverings with coordinating borders
and fabrics.
Physical description of the deposit copy: 127 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication:
27Feb96           Effective date of registration: 29Feb96


VA-759-247
Title: <L'>air de Nimes.
Physical description of the deposit copy: 101 p.
Notes describing the deposit copy: Wallcoverings, borders & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 5Mar96           Effective
date of registration: 7Mar96


VA-759-250
Title: Botanica : a collection of fine wallcoverings, borders and companion
fabrics.
Physical description of the deposit copy: 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication:
12Apr96           Effective date of registration: 15Apr96


VA-759-252
Title: Damask : no. 2.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper collection.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication:
12Apr96           Effective date of registration: 15Apr96


VA-759-253
Title: Mini motifs.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper collection.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication:
26Feb96           Effective date of registration: 28Feb96


VA-759-690
Title: Longaberger Halloween.  By Waverly Fabrics Division of F. Schumacher &
Company.
Notes describing the deposit copy: Statement re assignment. C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 639-557, 1994 Effective date of
registration: 15Nov95

 
 

--------------------------------------------------------------------------------

 

 
VA-759-691
Title: Longaberger Christmas stripe.  By Waverly Fabrics Division of F.
Schumacher & Company.
Notes describing the deposit copy: Statement re assignment. C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 676-954, 1994 Effective date of
registration: 15Nov95


VA-759-692
Title: Longaberger Christmas holly.  By Waverly Fabrics Division of F.
Schumacher & Company.
Notes describing the deposit copy: Statement re assignment. C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 676-952, 1994 Effective date of
registration: 15Nov95


VA-759-693
Title: Longaberger lilac.  By Waverly Fabrics Division of F. Schumacher &
Company.
Notes describing the deposit copy: Statement re assignment. C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 648-363, 1994 Effective date of
registration: 15Nov95


VA-759-694
Title: Mother's Day.  By Waverly Fabrics Division of F. Schumacher & Company.
Notes describing the deposit copy: Statement re assignment. C.O. corres.
Claimant: Waverly Fabrics Division of F. Schumacher & Company (on original
appl.: Longaberger Company)
Registration being supplemented: VA 648-364, 1994 Effective date of
registration: 15Nov95


VA-759-809
Title: Antique finishes.
Physical description of the deposit copy: Wallpaper sample book.
Claimant: F.   Schumacher  & Company
Date of creation: 1995           Date of publication: 31Oct95         Effective
date of registration: 2Nov95


VA-764-590
Title: Madison court / aGramercy.
Physical description of the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1996           Date of publication: 13May96       Effective
date of registration: 15May96


VA-764-636
Title: Haberdashery.
Physical description of the deposit copy: 103 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 20May96       Effective
date of registration: 22May96

 
 

--------------------------------------------------------------------------------

 

 
VA-766-823
Title: Fairhaven.
Physical description of the deposit copy: Textile.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 15Aug96       Effective
date of registration: 27Aug96
Title on application: Faded florals, 662620.


VA-766-834
Title: Neoclassic interpretation / aGramercy.
Physical description of the deposit copy: 107 p.
Notes describing the deposit copy: Wallcoverings & fabrics.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1996           Date of publication: 12Nov96       Effective
date of registration: 13Nov96


VA-774-222
Title: Lucinda.
Physical description of the deposit copy: Print on fabric.
Series title: [Faded florals ; 662450]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 15Aug96       Effective
date of registration: 27Aug96


VA-775-515
Title: Schumacher Manor classics.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Co.
Date of creation: 1996           Date of publication: 1Jul96           
Effective date of registration: 10Jul96
Title on application: Manor classics.


VA-775-519
Title: Vivace.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Co.
Date of creation: 1996           Date of publication: 24Jun96         Effective
date of registration: 26Jun96


VA-777-176
Title: "Abbey Court" high tea collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [659260]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1993           Date of publication: 30Mar93        Effective
date of registration: 30May96


VA-777-177
Title: "Hillcrest stripe" folio collection.
Physical description of the deposit copy: Print on fabric.
Series title: Waverly designer series ; [660660]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1994           Date of publication: 15Mar94        Effective
date of registration: 30May96


VA-783-076
Title: Natural selection / Waverly.
Physical description of the deposit copy: 149 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1996           Date of publication: 6Aug96         Effective
date of registration: 8Aug96

 
 

--------------------------------------------------------------------------------

 

 
VA-783-872
Title: Claire's check.
Physical description of the deposit copy: Print on fabric.
Series title: [Perfect pairs ; 662390]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 20Apr96        Effective
date of registration: 16May96


VA-783-926
Title: Norfolk rose.
Physical description of the deposit copy: Print on fabric.
Series title: Vintage collection ; [662510]
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 15Aug96       Effective
date of registration: 27Aug96
Author on application: artwork: Christine  D'Ascoli (author of a work made for
hire)


VA-783-927
Title: Melanie vintage.
Physical description of the deposit copy: Print on fabric.
Series title: Vintage collection ; [662530]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 15Aug96       Effective
date of registration: 27Aug96


VA-783-932
Title: Pantry plaid.
Physical description of the deposit copy: Print on fabric.
Series title: [Vintage companions ; 662670]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 15Aug96       Effective
date of registration: 27Aug96


VA-790-863
Title: Grand openings--hallways, foyers & more.
Physical description of the deposit copy: Art reproductions.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 23Jul96          Effective
date of registration: 26Jul96


VA-793-696
Title: Abigail.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 15Aug96       Effective
date of registration: 10Sep96
Title on application: Faded florals, no. 662690.


VA-796-369
Title: Charity vintage.
Physical description of the deposit copy: Print on fabric.
Series title: [Faded florals ; 662560]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 15Aug96       Effective
date of registration: 10Sep96


VA-796-370
Title: Print shoppe : no. 3 fish.
Physical description of the deposit copy: Print on fabric.
Series title: [Country weekeends ; 659850]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1993           Date of publication: 1Apr93          Effective
date of registration: 10Sep96

 
 

--------------------------------------------------------------------------------

 

 
VA-797-483
Title: Bistro.
Physical description of the deposit copy: Print on fabric.
Series title: Fancy pantry ; 663170
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 9Oct96


VA-797-484
Title: Tarascon.
Physical description of the deposit copy: Print on fabric.
Series title: Fancy pantry ; 663150
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 9Oct96


VA-797-485
Title: Pick me.
Physical description of the deposit copy: Print on fabric.
Series title: Fancy pantry ; 663140
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 9Oct96


VA-797-486
Title: Avignon.
Physical description of the deposit copy: Print on fabric.
Series title: Fancy pantry ; 663160
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 9Oct96


VA-797-487
Title: Florie.
Physical description of the deposit copy: Print on fabric.
Series title: Fancy pantry ; 663190
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 9Oct96


VA-797-488
Title: Antoinette.
Physical description of the deposit copy: Print on fabric.
Series title: Fancy pantry ; 663180
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 9Oct96


VA-797-582
Title: University stripe.
Series title: Ticking stripes ; 662740
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 3Oct96


VA-797-583
Title: General store.
Series title: Ticking stripes ; 662780
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 3Oct96

 
 

--------------------------------------------------------------------------------

 

 
VA-797-584
Title: Country club.
Series title: Ticking stripes ; 662820
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 3Oct96


VA-797-585
Title: Heirloom ticking.
Series title: Ticking stripes ; 662750
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 3Oct96


VA-797-586
Title: Grand teton
Series title: Ticking stripes ; 662790
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 3Oct96


VA-797-587
Title: Harvard stripe.
Series title: Ticking stripes ; 662810
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 3Oct96


VA-797-588
Title: Admiral's club.
Series title: Ticking stripes ; 662730
Claimant: Waverly Fabrics, a division of F. Schumacher & Company
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 3Oct96


VA-797-846
Title: Royal retreats.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 8Oct96           Effective
date of registration: 10Oct96


VA-797-847
Title: Arundel interiors.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 8Oct96           Effective
date of registration: 10Oct96


VA-798-205
Title: Mountain brook.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 12Sep96         Effective
date of registration: 13Sep96


VA-799-682
Title: Carrara textures.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 31Oct96         Effective
date of registration: 4Nov96

 
 

--------------------------------------------------------------------------------

 

 
VA-807-651
Title: Classic small prints.
Physical description of the deposit copy: Wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 18Nov96       Effective
date of registration: 20Nov96


VA-809-196
Title: Gazebo stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Summer estate ; [663090]
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 10Oct96         Effective
date of registration: 18Nov96


VA-809-197
Title: Ship ahoy : [no. 663130]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 15Sep96        Effective
date of registration: 18Nov96
Author on application: artwork: Barry  Daniels.


VA-809-198
Title: Forget me not : [no. 663220]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 30Sep96        Effective
date of registration: 18Nov96


VA-809-199
Title: Preserves.
Physical description of the deposit copy: Print on fabric.
Series title: [Fancy pantry ; 662850]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Sep96          Effective
date of registration: 18Nov96


VA-809-200
Title: Garden gate.
Physical description of the deposit copy: Print on fabric.
Series title: Summer estate ; [663080]
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 10Oct96         Effective
date of registration: 18Nov96


VA-809-201
Title: Bridgewater : [no. 663210]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 15Sep96         Effective
date of registration: 18Nov96


VA-809-202
Title: Tee time : [no. 663200]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 30Sep96         Effective
date of registration: 18Nov96
Author on application: artwork: Barry  Daniels.


VA-809-203
Title: Summerfield.
Physical description of the deposit copy: Print on fabric.
Series title: Summer estate ; [663060]
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 10Oct96         Effective
date of registration: 18Nov96

 
 

--------------------------------------------------------------------------------

 

 
VA-813-905
Title: Edith Wharton.
Physical description of the deposit copy: 100 p.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 29Jan97         Effective
date of registration: 30Jan97


VA-818-114
Title: Pavillon rosette.
Physical description of the deposit copy: Print on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 1Feb97          Effective
date of registration: 3Jul97
Information on previous related works: Appl. identifies fabric circa 1920s from
Schumacher archives as preexisting material.
Limitation on claim; New matter: adaptation & reproduction of archive design.


VA-818-718
Title: Garden crossing.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 31May96       Effective
date of registration: 26Feb97
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-818-719
Title: Rosehill.
Physical description of the deposit copy: Print on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 10Oct96         Effective
date of registration: 26Feb97


VA-818-720
Title: Summer's gate.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1996           Date of publication: 31May96       Effective
date of registration: 26Feb97
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-819-682
Title: Simply borders : a collection of borders with coordinating wallcoverings,
fabrics and home fashions.
Physical description of the deposit copy: 109 p.
Notes describing the deposit copy: Wallpaper samples.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 10Feb97        Effective
date of registration: 12Feb97
Information on previous related works: Appl. states some designs prev. pub.
Limitation on claim; New matter: additional new designs.


VA-820-010
Title: Beatrice allover.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Sep96          Effective
date of registration: 1Apr97

 
 

--------------------------------------------------------------------------------

 

 
VA-820-015
Title: Beatrice.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 1Apr97


VA-820-023
Title: Beatrice diamond.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 1Sep96           Effective
date of registration: 1Apr97


VA-820-024
Title: Hadley.
Physical description of the deposit copy: Print on fabric.
Series title: The homstead collection ; [663230]
Claimant: cWaverly Fabrics
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97
Author on application: Fernwood  Mitchell , 1940-.


VA-820-025
Title: Deerfield.
Physical description of the deposit copy: Print on fabric.
Series title: The homstead collecton ; [663340]
Claimant: cWaverly Fabrics
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97
Author on application: Dennis  Lee.


VA-820-026
Title: New hope.
Physical description of the deposit copy: Print on fabric.
Series title: The homstead collecton ; [663310]
Claimant: cWaverly Fabrics
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97
Author on application: Dennis  Lee.


VA-820-064
Title: Stripes & plaids.
Physical description of the deposit copy: 102 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 11Mar97        Effective
date of registration: 11Mar97


VA-820-509
Title: Meeting house.
Physical description of the deposit copy: Textile.
Series title: Homestead ; 663209
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97
Author on application: Sarah  Bratby.


VA-820-510
Title: Buck's County.
Physical description of the deposit copy: Textile.
Series title: Homestead ; 663470
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97
Author on application: Sarah  Bratby.

 
 

--------------------------------------------------------------------------------

 

 
VA-820-511
Title: Lancaster.
Physical description of the deposit copy: Textile.
Series title: Homestead ; 663330
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97


VA-820-512
Title: Heritage quilt.
Physical description of the deposit copy: Textile.
Series title: Homestead ; 663430
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97


VA-820-513
Title: Shelburne.
Physical description of the deposit copy: Textile.
Series title: Homestead ; 663320
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97


VA-820-514
Title: Farmstead.
Physical description of the deposit copy: Textile.
Series title: Homestead ; 663250
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1997           Date of publication: 1Jan97           Effective
date of registration: 1Apr97


VA-822-721
Title: Demitasse.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jun97           Effective
date of registration: 3Jul97
Title on application: 663540.
Author on application: artwork: Nick  Colwic.


VA-822-722
Title: Marbury.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jun97           Effective
date of registration: 3Jul97
Title on application: 663560.
Author on application: artwork: Guy  Romagna , 1953-.


VA-822-723
Title: Bountiful.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jun97           Effective
date of registration: 3Jul97
Title on application: 663620.
Author on application: artwork: Barry  Daniels.


VA-822-724
Title: Ribbon trail.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jun97           Effective
date of registration: 3Jul97
Title on application: 663640.
Author on application: artwork: Guy  Romagna , 1953-.

 
 

--------------------------------------------------------------------------------

 

 
VA-822-725
Title: Colleen.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jun97           Effective
date of registration: 3Jul97
Title on application: 663630.
Author on application: artwork: Guy  Romagna , 1953-.


VA-822-726
Title: Wesley.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Jun97           Effective
date of registration: 3Jul97
Title on application: 663650.
Author on application: artwork: Guy  Romagna , 1953-.


VA-826-289
Title: Springsong.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663460]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Title on application: Spring song.
Author on application: artwork: Janice Dey  Klein, author of a work made for
hire.


VA-826-290
Title: Charmant.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663370]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: Jean  Levitson, author of a work made for hire.


VA-826-291
Title: Enchantress.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663440]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: Janice Dey  Klein, author of a work made for
hire.


VA-826-292
Title: Silken stripe.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663380]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: Dennis  Lee, author of a work made for hire.


VA-826-293
Title: Cambria.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663360]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: Dennis  Lee, author of a work made for hire.

 
 

--------------------------------------------------------------------------------

 

 
VA-826-294
Title: Masterpiece.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663350]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: Jean  Levitson, author of a work made for hire.


VA-826-295
Title: Romance.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663450]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: Janice Dey  Klein, author of a work made for
hire.


VA-826-296
Title: Ferns-print shoppe : no. 9.
Physical description of the deposit copy: Prnt on fabric.
Series title: The print shoppe collection ; [663550]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: Angelo  Miro, author of a work made for hire.


VA-826-297
Title: Garden lane.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663420]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Title on application: Garden lane linen.
Author on application: artwork: George  Wright, author of a work made for hire.


VA-826-298
Title: Pretty petals.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663410]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Title on application: Pretty petals linen.
Author on application: artwork: George  Wright, author of a work made for hire.


VA-826-299
Title: Tafetta ribbon.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663480]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: George  Wright, author of a work made for hire.


VA-826-300
Title: Ribbon rose.
Physical description of the deposit copy: Print on fabric.
Series title: The beautiful things collection ; [663490]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Feb97           Effective
date of registration: 4Apr97
Author on application: artwork: George  Wright, author of a work made for hire.

 
 

--------------------------------------------------------------------------------

 

 
VA-831-893
Title: Lilac bouquet.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1996           Date of publication: 15Jan96         Effective
date of registration: 14Apr97


VA-834-033
Title: Victorian collection.
Physical description of the deposit copy: 104 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 25Apr97        Effective
date of registration: 28Apr97


VA-834-036
Title: Heirloom / Waverly.
Physical description of the deposit copy: 182 p.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1997           Date of publication: 19May97       Effective
date of registration: 30May97


VA-834-411
Title: At home with Waverly : kitchen and bath : pattern no. 570460, 570470,
570425 ... [et al.]
Physical description of the deposit copy: 214 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1996           Date of publication: 12Nov96       Effective
date of registration: 13Nov96


VA-837-841
Title: Chubby check.
Physical description of the deposit copy: Print on fabric.
Series title: [Sketchbook ; 663610]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: artwork: Guy  Romagno.


VA-837-842
Title: Slender stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Sketchbook ; [663600]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: artwork: Guy  Romagno.


VA-840-116
Title: Cherry cherries : no. 663570.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.

 
 

--------------------------------------------------------------------------------

 


VA-840-117
Title: Misty meadow : no. 663590.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.


VA-840-118
Title: Precious posies : no. 663580.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.


VA-840-119
Title: Glorious garden : no. 663520.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.


VA-840-120
Title: Pastoral plaid : no. 663530.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.


VA-840-130
Title: Sunday stroll : no. 663660.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.


VA-840-131
Title: Second spring : no. 663500.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.


VA-840-132
Title: Summer studies : no. 663510.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1May97         Effective
date of registration: 9Jun97
Author on application: Guy  Romagno.


VA-842-118
Title: Berkeley Square / aGramercy.
Physical description of the deposit copy: 100 p.
Notes describing the deposit copy: Wallcoverings & fabrics.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1997           Date of publication: 5May97         Effective
date of registration: 25Jul97
 

 
 

--------------------------------------------------------------------------------

 

VA-861-333
Title: Garden vines / Schumacher.
Physical description of the deposit copy: 86 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Jul97           
Effective date of registration: 15Aug97


VA-861-358
Title: Borders & stripes / aGramercy.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1997           Date of publication: 1Sep97          Effective
date of registration: 2Oct97


VA-861-457
Title: India.
Physical description of the deposit copy: 97 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 8Oct97


VA-861-458
Title: Encore : 4.
Physical description of the deposit copy: 94 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Sep97          Effective
date of registration: 6Oct97


VA-861-459
Title: Classic handprints : vol. 1.
Physical description of the deposit copy: 72 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Sep97          Effective
date of registration: 6Oct97


VA-861-460
Title: Decorative stripes.
Physical description of the deposit copy: 158 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Sep97          Effective
date of registration: 6Oct97


VA-861-462
Title: Cornucopia.
Physical description of the deposit copy: 111 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 8Oct97


VA-862-360
Title: Finishing effects : vol. 3 / Waverly.
Physical description of the deposit copy: 155 p.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1997           Date of publication: 1Sep97          Effective
date of registration: 30Oct97

 
 

--------------------------------------------------------------------------------

 

VA-864-040
Title: Spring fling.
Physical description of the deposit copy: Print on fabric.
Series title: Greenhouse collection ; [663800]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication:
15Oct97           Effective date of registration: 27Oct97
Author on application: artwork: Sheila  McLain.


VA-864-041
Title: Artistry.
Physical description of the deposit copy: Print on fabric.
Series title: Greenhouse collection ; [663830]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication:
15Oct97           Effective date of registration: 27Oct97
Author on application: artwork: George  Wright.


VA-864-042
Title: Opal.
Physical description of the deposit copy: Print on fabric.
Series title: [Greenhouse collection ; 663840]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication:
15Oct97           Effective date of registration: 27Oct97
Author on application: artwork: George  Wright.


VA-864-043
Title: Blossomtime.
Physical description of the deposit copy: Print on fabric.
Series title: [Greenhouse collection] ; 663780
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1997           Date of publication:
15Oct97           Effective date of registration: 27Oct97


VA-864-044
Title: Midsummer.
Physical description of the deposit copy: Print on fabric.
Series title: The greenhouse collection ; 663900
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1997           Date of publication:
15Oct97           Effective date of registration: 27Oct97


VA-864-045
Title: Vacation.
Physical description of the deposit copy: Print on fabric.
Series title: The greenhouse collection ; 663810
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1997           Date of publication:
15Oct97           Effective date of registration: 27Oct97
 
VA-868-692
Title: Easton Gate.
Physical description of the deposit copy: Print on fabric.
Series title: [Belgrave Square ; no. 663690]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1997           Date of publication: 15Nov97          Effective
date of registration: 19Nov97


VA-868-693
Title: Pembridge.
Physical description of the deposit copy: Print on fabric.
Series title: [Belgrave Square ; no. 663760]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 15Nov97          Effective
date of registration: 19Nov97
Author on application: artwork: Atelier Design Studio, employer for hire.

 
 

--------------------------------------------------------------------------------

 
 
VA-868-694
Title: Castlebury.
Physical description of the deposit copy: Print on fabric.
Series title: [Belgrave Square ; no. 663710]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 15Nov97       Effective
date of registration: 19Nov97
Author on application: artwork: Michelle  Piccora.


VA-868-695
Title: Lynnbrook.
Physical description of the deposit copy: Print on fabric.
Series title: Belgrave Square collection ; no. 663720
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1997           Date of publication: 15Nov97       Effective
date of registration: 19Nov97


VA-868-717
Title: Beautiful things.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 16Dec97


VA-871-857
Title: Fredrick / collection exclusively by Waverly.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 663990
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98
Author on application: Peter  D'Ascoli & Christine  D'Ascoli.


VA-871-858
Title: Helena.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 664040
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98


VA-871-859
Title: Baltic brocade.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 664050
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98


VA-871-860
Title: Swedish arbor.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 664080
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98


VA-871-861
Title: Hans.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 664060
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98
Author on application: Peter  D'Ascoli & aChristine  D'Ascoli.

 
 

--------------------------------------------------------------------------------

 
 
VA-871-862
Title: Greta.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 664070
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98


VA-871-863
Title: Inga.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 664030
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98


VA-871-864
Title: Eugenia.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial Estate ; 664000
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98
Author on application: Peter  D'Ascoli & Christine  D'Ascoli.


VA-871-865
Title: Roseberry.
Physical description of the deposit copy: Print on fabric.
Series title: Belgrave square ; 663770
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 15Nov97       Effective
date of registration: 19Nov97
Author on application: Atelier Design Studio, employer for hire.


VA-871-866
Title: Westbourne belgrave square.
Physical description of the deposit copy: Print on fabric.
Series title: Belgrave square ; 663770
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 15Nov97       Effective
date of registration: 19Nov97
Title on application: Westbourne.
Author on application: Atelier Design Studio, employer for hire.


VA-871-890
Title: Gustavian stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Provincial estate ; [664010]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Jan98           Effective
date of registration: 4Feb98
Author on application: Peter  D'Ascoli & Christine  D'Ascoli.


VA-874-603
Title: Tone on tone II.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Jun97           Effective
date of registration: 16Dec97
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-874-604
Title: Homestead.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 15Nov97       Effective
date of registration: 23Dec97


VA-874-605
Title: Summer estate archive.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Nov97         Effective
date of registration: 16Dec97


VA-877-038
Title: Tiberius.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663820]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97
Author on application: artwork: Jean  Levinson.


VA-877-039
Title: Castille.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663750]
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97


VA-877-040
Title: Dresden.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663890]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97
Author on application: artwork: Dennis  Lee.


VA-877-041
Title: Bremen.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663910]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97
Author on application: artwork: Barbara  Teague.


VA-877-042
Title: Murano.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663920]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97
Author on application: artwork: Pam  Turczyn.


VA-877-043
Title: Prague.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663880]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97
Author on application: artwork: George  Wright.

 
 

--------------------------------------------------------------------------------

 
 
VA-877-044
Title: Villa.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663730
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97


VA-877-045
Title: Aragon.
Physical description of the deposit copy: Print on fabric.
Series title: The Grandeur collection ; [663740
Claimant: Waverly Fabrics (division of F. Schumacher & Company)
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97


VA-877-046
Title: Pageantry.
Physical description of the deposit copy: Print on fabric.
Series title: Grandeur collection ; [663870]
Claimant: Waverly Fabrics
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 22Oct97
Author on application: artwork: George  Wright.


VA-878-952
Title: Viewpoint.
Physical description of the deposit copy: 101 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Apr98        Effective
date of registration: 18May98


VA-878-953
Title: Astor Terrace II.
Physical description of the deposit copy: 111 p.
Notes describing the deposit copy: Wallcoverings & fabrics designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 1Apr98          Effective
date of registration: 18May98


VA-878-954
Title: Belgrave Square.
Physical description of the deposit copy: 161 p.
Notes describing the deposit copy: Wallcoverings & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 30Mar98        Effective
date of registration: 18May98


VA-885-202
Title: Southern breeze / aGramercy
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1997           Date of publication: 1Feb98          Effective
date of registration: 2Apr98


VA-885-203
Title: Fresco / aGramercy
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1997           Date of publication: 1Mar98          Effective
date of registration: 2Apr98

 
 

--------------------------------------------------------------------------------

 
 
VA-886-326
Title: Sketchbook Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 2Jan98           Effective
date of registration: 2Apr98
Title on application: Sketchbook.


VA-886-327
Title: Historic Natchez collection : no. 3.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 1Mar98          Effective
date of registration: 2Apr98


VA-886-328
Title: Objects d'arts.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1997           Date of publication: 15Jan98         Effective
date of registration: 2Apr98


VA-889-595
Title: Daphne.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1997           Date of publication: 1Oct97           Effective
date of registration: 16Mar98


VA-900-278
Title: Waverly lifestyles.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jun98         Effective
date of registration: 30Jun98
Title on application: Lifestyles.


VA-900-282
Title: Papiers de France.
Physical description of the deposit copy: 96 p.
Notes describing the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15May98       Effective
date of registration: 15Jun98


VA-900-283
Title: Grandeur.
Physical description of the deposit copy: 145 p.
Notes describing the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jun98         Effective
date of registration: 30Jun98


VA-900-284
Title: Raymond Waites man tailored.
Physical description of the deposit copy: 101 p.
Series title: A haberdashery collection
Notes describing the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 18Jun98         Effective
date of registration: 16Jul98

 
 

--------------------------------------------------------------------------------

 
 
VA-900-295
Title: White jade / aGreef.
Physical description of the deposit copy: 138 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1998           Date of publication: 29May98       Effective
date of registration: 15Jun98


VA-903-079
Title: Foularde [sic]
Physical description of the deposit copy: Print on fabric.
Series title: [Simple pleasures ; 664310]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1998           Date of publication: 1May98         Effective
date of registration: 2Jun98


VA-903-080
Title: Treasure.
Physical description of the deposit copy: Print on fabric.
Series title: [Simple pleasures ; 664330]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1998           Date of publication: 1May98         Effective
date of registration: 2Jun98


VA-903-800
Title: Argyle.
Physical description of the deposit copy: Print on fabric.
Series title: [Simple pleasures ; 664300]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1998           Date of publication: 1May98         Effective
date of registration: 2Jun98


VA-903-801
Title: Palace scroll.
Physical description of the deposit copy: Print on fabric.
Series title: [Somerset ; 664260]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1May98         Effective
date of registration: 2Jun98
Author on application: George  Wright.


VA-903-802
Title: Royal crest.
Physical description of the deposit copy: Print on fabric.
Series title: [Somerset ; 664270]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1May98         Effective
date of registration: 2Jun98
Author on application: George  Wright.


VA-903-803
Title: Regal rose.
Physical description of the deposit copy: Print on fabric.
Series title: [Somerset ; 664250]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1May98         Effective
date of registration: 2Jun98
Author on application: Barbara  Teague.

 
 

--------------------------------------------------------------------------------

 
 
VA-903-804
Title: Montague.
Physical description of the deposit copy: Print on fabric.
Series title: [Somerset ; 664280]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1May98           Effective
date of registration: 2Jun98
Author on application: Jean  Levinson.


VA-903-805
Title: Capulet stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Somerset ; 664290]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1998           Date of publication: 1May98           Effective
date of registration: 2Jun98


VA-908-753
Title: Animal walk.
Physical description of the deposit copy: Print on fabric.
Series title: [Two by two ; 664230]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-754
Title: Fruit salad.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 663930
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-755
Title: Checkmate.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664210
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-756
Title: Sea isle.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664180
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-757
Title: Parfait.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 663980
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-758
Title: Floral festival.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 663970
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.

 
 

--------------------------------------------------------------------------------

 
 
VA-908-759
Title: Block party.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664200
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-760
Title: Animal kingdom.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664220
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-761
Title: Garden trellis.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664170
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-762
Title: Just leaves.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664160
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-763
Title: Arbor Day.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664150
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-908-764
Title: Ocean City.
Physical description of the deposit copy: Print on fabric.
Series title: Two by two ; 664190
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Mar98           Effective date of registration: 8Jun98
Author on application: Guy  Romagna.


VA-910-051
Title: Schumacher Neutral collection.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jul98            
Effective date of registration: 10Aug98
Title on application: Neutral collection.

 
 

--------------------------------------------------------------------------------

 
 
VA-910-209
Title: Cache.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jul98          Effective
date of registration: 26Aug98


VA-910-210
Title: Country manor.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jul98          Effective
date of registration: 26Aug98


VA-910-216
Title: Classic handprints : vol. 2.
Physical description of the deposit copy: 82 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jul98          Effective
date of registration: 26Aug98


VA-915-997
Title: Far eastern legacy / aGramercy.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1998           Date of publication: 1Jul98           
Effective date of registration: 26Aug98


VA-922-882
Title: Gazebo.
Physical description of the deposit copy: Print on fabric.
Series title: [Victory garden ; 664410]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1998           Date of publication: 1Aug98         Effective
date of registration: 8Oct98


VA-922-883
Title: Square dance.
Physical description of the deposit copy: Print on fabric.
Series title: [Victory garden ; 664370]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Aug98         Effective
date of registration: 8Oct98
Author on application: artwork: Barbara  Teague.


VA-922-884
Title: Palmetto.
Physical description of the deposit copy: Print on fabric.
Series title: [Victory garden ; 664540]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1998           Date of publication: 1Aug98         Effective
date of registration: 8Oct98


VA-922-885
Title: Last summer.
Physical description of the deposit copy: Print on fabric.
Series title: [Victory garden ; 664350]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Aug98         Effective
date of registration: 8Oct98
Author on application: artwork: George  Wright.

 
 

--------------------------------------------------------------------------------

 
 
VA-922-886
Title: Summer stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Victory garden ; 664360]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Aug98           Effective
date of registration: 8Oct98
Author on application: artwork: George  Wright.


VA-922-887
Title: Cherry blossom.
Physical description of the deposit copy: Print on fabric.
Series title: [Victory garden ; 664380]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Aug98           Effective
date of registration: 8Oct98
Author on application: artwork: Barbara  Teague.


VA-922-888
Title: Kitsch kitchen.
Physical description of the deposit copy: Print on fabric.
Series title: [Victory garden ; 664390]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Aug98           Effective
date of registration: 8Oct98
Author on application: artwork: Dennis  Lee.


VA-927-705
Title: Rosebank.
Physical description of the deposit copy: Print on fabric.
Series title: [Masterpiece ; 664550]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Oct98           Effective date of registration: 12Nov98
Author on application: artwork: George  Wright.


VA-927-706
Title: Minaret.
Physical description of the deposit copy: Print on fabric.
Series title: [Masterpiece ; 664600]
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1998           Date of publication:
15Oct98           Effective date of registration: 12Nov98


VA-927-707
Title: Izmir.
Physical description of the deposit copy: Print on fabric.
Series title: [Masterpiece ; 664590]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Oct98           Effective date of registration: 12Nov98
Author on application: artwork: Jean  Levitson.


VA-927-708
Title: Meadow way.
Physical description of the deposit copy: Print on fabric.
Series title: [Masterpiece ; 664580]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication:
15Oct98           Effective date of registration: 12Nov98
Author on application: artwork: Jean  Levitson.

 
 

--------------------------------------------------------------------------------

 
 
VA-927-709
Title: Garden toile.
Physical description of the deposit copy: Print on fabric.
Series title: [Masterpiece ; 664570]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 15Oct98         Effective
date of registration: 12Nov98
Author on application: artwork: George  Wright.


VA-927-710
Title: Briar rose.
Physical description of the deposit copy: Print on fabric.
Series title: [Masterpiece ; 664560]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 15Oct98         Effective
date of registration: 12Nov98
Author on application: artwork: George  Wright.


VA-927-711
Title: Leonardo.
Physical description of the deposit copy: Print on fabric.
Series title: [Renaissance ; 664430]
Claimant: Waverly Fabrics Division (of F. Schumacher & Company)
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98


VA-927-725
Title: Parma.
Physical description of the deposit copy: Print on fabric.
Series title: [Renaissance ; 664520]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98


VA-927-726
Title: Donatella.
Physical description of the deposit copy: Print on fabric.
Series title: [Renaissance ; 664460]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98
Author on application: artwork: Peter  D'Ascoli & Christine  D'Ascoli.


VA-927-727
Title: Lorenzo.
Physical description of the deposit copy: Print on fabric.
Series title: Renaissance collection ; [664440]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98


VA-927-728
Title: Medici.
Physical description of the deposit copy: Print on fabric.
Series title: [Renaissance ; 664480]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98
Author on application: artwork: Peter  D'Ascoli & Christine  D'Ascoli.


VA-927-729
Title: Ferrari stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Renaissance collection ; [664530]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98
Author on application: artwork: Peter  D'Ascoli & Christine  D'Ascoli.

 
 

--------------------------------------------------------------------------------

 
 
VA-927-730
Title: Turino stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Renaissance collection ; [664450]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98
Author on application: artwork: Peter  D'Ascoli & Christine  D'Ascoli.


VA-927-731
Title: Galileo.
Physical description of the deposit copy: Print on fabric.
Series title: Renaissance collection ; [664500]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98
Author on application: artwork: Peter  D'Ascoli & Christine  D'Ascoli.


VA-927-732
Title: Florin.
Physical description of the deposit copy: Print on fabric.
Series title: Renaissance collection ; [664490]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98
Author on application: artwork: Peter  D'Ascoli & Christine  D'Ascoli.


VA-927-733
Title: Positano.
Physical description of the deposit copy: Print on fabric.
Series title: Renaissance collection ; [664470]
Claimant: Waverly Fabrics
Date of creation: 1998           Date of publication: 1Sep98           Effective
date of registration: 30Sep98
Author on application: artwork: Peter  D'Ascoli & Christine  D'Ascoli.


VA-930-292
Title: Nostalgia.
Physical description of the deposit copy: 107 p.
Notes describing the deposit copy: Wallcoverings & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Sep98         Effective
date of registration: 24Nov98


VA-930-293
Title: Provincial estate.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Sep98         Effective
date of registration: 24Nov98


VA-933-723
Title: Bedouin stripe.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Peter  D'Ascoli and Christine  D'Ascoli.

 
 

--------------------------------------------------------------------------------

 
 
VA-933-724
Title: Olana.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-933-725
Title: Agra.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-933-726
Title: Anatolia.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-933-727
Title: Romany.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-933-728
Title: Persia.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-933-729
Title: Natasha.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-933-730
Title: Moravia.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.


VA-933-731
Title: Sasha.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 26Feb99         Effective
date of registration: 7May99
Author on application: Waverly Fabrics, division of F. Schumacher & Company,
employer for hire.

 
 

--------------------------------------------------------------------------------

 
 
VA-933-748
Title: Lyon.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664660]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99


VA-933-749
Title: Calais.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664620]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99
Author on application: Jean  Levitson.


VA-933-750
Title: Alsace.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664640]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99


VA-933-751
Title: Rochelle.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664680]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99
Author on application: Tom  Grandville.


VA-933-752
Title: Vienne.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664650]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99


VA-933-753
Title: <Le> petite ferme.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664670]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99
Author on application: Tom  Grandville.


VA-933-754
Title: Toulouse.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664690]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99


VA-933-755
Title: Mistral.
Physical description of the deposit copy: Print on fabric.
Series title: [Colors of Provence ; 664850]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1999           Date of publication: 1Feb99           Effective
date of registration: 22Apr99

 
 

--------------------------------------------------------------------------------

 
 
VA-935-772
Title: Silk strie.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1998           Date of publication: 15Oct98         Effective
date of registration: 12Nov98


VA-938-724
Title: French inspirations / aGramercy.
Physical description of the deposit copy: 96 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1998           Date of publication: 10Dec98        Effective
date of registration: 6Jan99


VA-938-725
Title: Victory garden kitchen & bath / Waverly.
Physical description of the deposit copy: 124 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1998           Date of publication: 15Oct98         Effective
date of registration: 23Nov98


VA-938-726
Title: Green house / Waverly.
Physical description of the deposit copy: 161 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1998           Date of publication: 15Jul98          Effective
date of registration: 23Nov98


VA-938-727
Title: Royal Sweden.
Physical description of the deposit copy: 93 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Sep98        Effective
date of registration: 23Nov98


VA-938-728
Title: Natural impressions / aGramercy.
Physical description of the deposit copy: 107 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1998           Date of publication: 15Sep98        Effective
date of registration: 23Nov98


VA-951-635
Title: Design essentials.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Feb99        Effective
date of registration: 14May99


VA-951-636
Title: Two by two.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering designs & designs on fabrics.
Add. ti.: 2 by 2.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jan99         Effective
date of registration: 14May99

 
 

--------------------------------------------------------------------------------

 
 
VA-951-637
Title: Damask III.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jan99         Effective
date of registration: 14May99


VA-952-307
Title: Tones & textures.
Physical description of the deposit copy: 103 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1998           Date of publication: 15Jan99         Effective
date of registration: 14May99


VA-952-675
Title: Fabulous faux : no. 2 / Waverly.
Physical description of the deposit copy: 121 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1998           Date of publication: 10Feb99        Effective
date of registration: 14May99


VA-952-927
Title: Pretty plaid.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 664780.
Author on application: artwork: Guy  Romagna.


VA-952-928
Title: Summer tree.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 664870.
Author on application: artwork: Guy  Romagna.


VA-952-929
Title: Favorite pastime.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 665130.
Author on application: artwork: Guy  Romagna.


VA-952-930
Title: May flowers.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 664860.
Author on application: artwork: Guy  Romagna.


VA-952-931
Title: Garden patch.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 665120.
Author on application: artwork: Guy  Romagna.

 
 

--------------------------------------------------------------------------------

 
 
VA-952-932
Title: Autumn leaves.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 665090.
Author on application: artwork: Guy  Romagna.


VA-952-933
Title: Pressed leaves.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 665100.
Author on application: artwork: Guy  Romagna.


VA-952-934
Title: Spring morning.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 664790.
Author on application: artwork: Guy  Romagna.


VA-952-935
Title: Botanical studies.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 665110.
Author on application: artwork: Guy  Romagna.


VA-952-936
Title: Butterfly bouquet.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 664990.
Author on application: artwork: Guy  Romagna.


VA-952-937
Title: Winter memories.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Title on application: Changing seasons, no. 664940.
Author on application: artwork: Guy  Romagna.


VA-958-143
Title: Somerset Club / Waverly.
Physical description of the deposit copy: 126 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1999           Date of publication: 15May99       Effective
date of registration: 11Jun99

 
 

--------------------------------------------------------------------------------

 
 
VA-958-144
Title: Cuisine et salle de bains.
Physical description of the deposit copy: 83 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 15May99       Effective
date of registration: 15Jun99
 
VA-967-670
Title: Seasonings.
Physical description of the deposit copy: Print on fabric.
Series title: [Changing seasons ; 665140]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Apr99          Effective
date of registration: 17May99
Author on application: artwork: Guy  Romagna.
 
VA-974-560
Title: Come home to Waverly kitchen & bath.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper sample book.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Jul99           
Effective date of registration: 26Aug99


VA-974-561
Title: Renaissance--a Waverly collection.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 15Jul99          Effective
date of registration: 26Aug99


VA-976-710
Title: Historic Savannah II.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  &  Company
Date of creation: 1999           Date of publication: 15Aug99       Effective
date of registration: 7Sep99


VA-976-712
Title: Classic handprints  : vol. 3.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  &  Company
Date of creation: 1999           Date of publication: 15Jul99          Effective
date of registration: 7Sep99


VA-980-691
Title: Colors of provence / Waverly.
Physical description of the deposit copy: 302 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1999           Date of publication: 1Jul99           
Effective date of registration: 12Nov99


VA-980-692
Title: Masterpiece / Waverly.
Physical description of the deposit copy: 260 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1999           Date of publication: 1Aug99         Effective
date of registration: 12Nov99

 
 

--------------------------------------------------------------------------------

 
 
VA-984-437
Title: Morning vine : [no. 665270]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 8Jul99           
Effective date of registration: 17Sep99
Author on application: Jean  Levitson.


VA-984-438
Title: Cottage rose : [no. 665270]
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 15Jul99          Effective
date of registration: 17Sep99
Author on application: Jean  Levitson.


VA-987-303
Title: <Les> enfants.
Physical description of the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Sep99          Effective
date of registration: 27Dec99


VA-987-322
Title: Tahiti.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665210]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 2Jul99           
Effective date of registration: 27Dec99
Author on application: artwork: George  Wright.


VA-987-323
Title: Paradise island.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665220]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Jul99           
Effective date of registration: 27Dec99
Author on application: artwork: George  Wright.


VA-987-324
Title: Gulf stream.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665280]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 6May99         Effective
date of registration: 27Dec99
Author on application: artwork: George  Wright.


VA-987-325
Title: Tribal tapestry.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665200]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Jul99           
Effective date of registration: 27Dec99
Author on application: artwork: Pam  Turzyn.

 
 

--------------------------------------------------------------------------------

 
 
VA-987-326
Title: Lagos.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665190]
Claimant: Waverly Fabrics, division of F. Schumacher
Date of creation: 1999           Date of publication: 9Jun99           Effective
date of registration: 27Dec99


VA-987-327
Title: Fiji.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665160]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 6May99         Effective
date of registration: 27Dec99


VA-987-328
Title: Samoa.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665150]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 6May99         Effective
date of registration: 27Dec99
Author on application: artwork: Artisan Studio, employer for hire.


VA-987-329
Title: Congo.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665290]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 1Oct99           Effective
date of registration: 27Dec99
Author on application: artwork: Artisan Studio, employer for hire.


VA-987-330
Title: Malaya.
Physical description of the deposit copy: Print on fabric.
Series title: [Rainforest ; 665170]
Claimant: Waverly Fabrics
Date of creation: 1999           Date of publication: 24May99       Effective
date of registration: 27Dec99
Author on application: artwork: Artisan Studio, employer for hire.


VA-989-392
Title: Linette Lisere' stripe.
Physical description of the deposit copy: Woven fabric design.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Dec99          Effective
date of registration: 2Feb00
Author on application: LeClercq-Leroux, employer for hire.
Information on previous related works: Preexisting material: 19th century home
interior document.
Limitation on claim; New matter: adaptation of design and additional artwork.


VA-990-997
Title: The fisherman's toile.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume XV--spring 2000] ; 170850
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Dec99          Effective
date of registration: 2Feb00
Author on application: Tissus  DeGravigny.
Information on previous related works: Based on preexisting artwork.
Limitation on claim; New matter: adaptation of design & additional artwork.

 
 

--------------------------------------------------------------------------------

 

VA-990-999
Title: Rhododendrum rain.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume XV--spring 2000] ; 170810
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Dec99          Effective
date of registration: 2Feb00
Author on application: Luna Home, employer for hire.
Information on previous related works: Based on preexisting artwork.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-991-009
Title: Campanules.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume XV--spring 2000] ; 170640
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Dec99          Effective
date of registration: 2Feb00
Author on application: Tissus  DeGravigny, employer for hire.
Information on previous related works: Based on preexisting artwork.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-991-010
Title: Mystic garden.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume XV--spring 2000] ; 170630
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Dec99          Effective
date of registration: 2Feb00
Author on application: Olmetto, SPA, employer for hire.
Information on previous related works: Based on preexisting artwork.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-991-011
Title: Chavant paisley.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics volume XV--spring 2000] ; 170620
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Dec99          Effective
date of registration: 2Feb00
Author on application: Ratti, employer for hire.
Information on previous related works: Based on preexisting artwork.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-1-001-424
Title: Garden pleasures.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23Aug01       Effective
date of registration: 1Oct01


VA-1-022-942
Title: Small prints.
Physical description of the deposit copy: 268 p.
Notes describing the deposit copy: Wallcoverings, borders & fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Feb00          Effective
date of registration: 21Jul00


VA-1-022-943
Title: Kitchen, bath & home.
Physical description of the deposit copy: 274 p.
Notes describing the deposit copy: Wallcoverings, borders & fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Apr00          Effective
date of registration: 21Jul00
Title on application: Waverly kitchen, bath & home.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-022-944
Title: Changing seasons.
Physical description of the deposit copy: 364 p.
Notes describing the deposit copy: Wallcoverings, borders & fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Feb00          Effective
date of registration: 21Jul00
 
VA-1-029-070
Title: Mediterranee.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics, vol. XVI, fall 2000] ; no. 170980
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23Jun00         Effective
date of registration: 16Aug00
Author on application: artwork: Beauville-MIE, employer for hire.


VA-1-029-146
Title: Chinois pecheur : no. 170840.
Physical description of the deposit copy: Print on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23Jun00         Effective
date of registration: 16Aug00
Author on application: Beauville-MIE, employer for hire.


VA-1-029-475
Title: Surface impressions.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 15Jan00         Effective
date of registration: 27Jul00


VA-1-029-476
Title: Asian influence.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Apr00          Effective
date of registration: 27Jul00


VA-1-031-462
Title: Essex ivy.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665670
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-463
Title: Polka.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 658483
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-031-464
Title: Fulham.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665640
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-465
Title: Georgian rose.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665660
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-466
Title: Chinoise.
Physical description of the deposit copy: Print on fabric.
Series title: [Modern living] ; 665840
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-031-467
Title: Grandiflora.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 665520
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Author on application: artwork: George  Wright.
Miscellaneous information: C.O. corres.


VA-1-031-468
Title: Sussex.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665650
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-469
Title: Cassis.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 665480
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Author on application: artwork: George  Wright.
Miscellaneous information: C.O. corres.


VA-1-031-470
Title: Dynasty.
Physical description of the deposit copy: Print on fabric.
Series title: [Modern living] ; 665830
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-031-471
Title: Century.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 665400
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-472
Title: Botanica.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 665390
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-473
Title: Oak and chestnut.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 665490
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Author on application: artwork: George  Wright.
Miscellaneous information: C.O. corres.


VA-1-031-474
Title: Vintage floral.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 665470
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-475
Title: Regent.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665680
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-476
Title: Dorset.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665630
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.


VA-1-031-477
Title: Buckingham.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665720
Claimant: Waverly Fabrics (division of F. Schumacher)
Date of creation: 2000           Date of publication: 15Apr00        Effective
date of registration: 21Jun00
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-031-478
Title: Cumbria.
Physical description of the deposit copy: Print on fabric.
Series title: [Notting Hill] ; 665710
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication:
15Apr00           Effective date of registration: 21Jun00
Author on application: artwork: Tom  Granville.
Miscellaneous information: C.O. corres.


VA-1-031-625
Title: Dreamscape : no. 665800.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication:
15Apr00           Effective date of registration: 21Jun00
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-031-626
Title: Intrigue : no. 665810.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication:
15Apr00           Effective date of registration: 21Jun00
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-031-627
Title: Manchuria : no. 665850.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication:
15Apr00           Effective date of registration: 21Jun00
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-034-146
Title: Graziana.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics vol. 16, fall 2000] ; 171000
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Olmetto, employer for hire.
Information on previous related works: Based on 1600s textile.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-1-034-147
Title: Asia toile.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics vol. 16, fall 2000] ; 170770
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Mermoz, SA, employer for hire.
Information on previous related works: Based on early 20th century document.
Limitation on claim; New matter: adaptation of design & additional artwork.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-034-148
Title: <La> vigne enchantee.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics vol. 16, fall 2000] ; 170820
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Tissue D'Avenieres, employer for hire.
Information on previous related works: Based on 18th century and 1700s textiles.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-1-034-149
Title: Next to nature.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics vol. 16, fall 2000] ; 170970
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Olmetto, employer for hire.


VA-1-034-151
Title: Castelluccio tapestry.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics vol. 16, fall 2000] ; 170960
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Luna Home, employer for hire.
Information on previous related works: Based on textile from the 1700s.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-1-034-152
Title: Venetian palazzo.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics vol. 16, fall 2000] ; 170920
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Ratti, employer for hire.
Information on previous related works: Based on book of 16th & 17th centuries
architectural plates.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-1-034-153
Title: Ardith damask.
Physical description of the deposit copy: Textile.
Series title: [Woven fabrics vol. 16, fall 2000] ; 605500
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Margueroy, employer for hire.
Information on previous related works: Based on tapestries.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-1-034-172
Title: Vincenzo.
Physical description of the deposit copy: Print on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication:
23Jun00           Effective date of registration: 16Aug00
Author on application: Ratti, SPA, employer for hire.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-034-349
Title: Bethan brocade.
Physical description of the deposit copy: Textile.
Series title: [Woven fabrics volume XVI-fall 2000] ; 21740
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23Jun00         Effective
date of registration: 16Aug00
Author on application: artwork: Margueroy, employer for hire.


VA-1-034-350
Title: Mendhi safari.
Physical description of the deposit copy: Print on fabric.
Series title: [Printed fabrics vol. XVI-fall 2000] ; 170750
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23Jun00         Effective
date of registration: 16Aug00
Author on application: artwork: Taunus, employer for hire.
Limitation on claim; New matter: adaptation of preexisting 19th century
calligraphic pen & ink art with additional artistic work.


VA-1-036-486
Title: Acorn vine.
Physical description of the deposit copy: Print on fabric.
Series title: [January statement prints 2000] ; 665500
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Jan00         Effective
date of registration: 21Jun00
Author on application: artwork: George  Wright.
Miscellaneous information: C.O. corres.


VA-1-036-851
Title: Floral serenade.
Physical description of the deposit copy: Textile.
Series title: [Woven fabrics volume XVI-fall 2000] ; 170800
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23Jun00         Effective
date of registration: 16Aug00
Author on application: artwork: Olmetto, employer for hire.


VA-1-037-308
Title: The archive collection.
Physical description of the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1Mar00          Effective
date of registration: 25Jul00


VA-1-044-167
Title: Classic essentials.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 1Sep00           Effective
date of registration: 16Nov00


VA-1-044-168
Title: Growing up with Waverly / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 1Oct00           Effective
date of registration: 16Nov00


VA-1-044-169
Title: Rainforest. / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 1Nov00         Effective
date of registration: 15Nov00

 
 

--------------------------------------------------------------------------------

 
 
VA-1-044-170
Title: Americana. / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 1Nov00         Effective
date of registration: 15Nov00


VA-1-046-395
Title: Woodland floral.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665580]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Mar00        Effective
date of registration: 1Nov00
Author on application: Tom  Granville.


VA-1-046-396
Title: Mountain view.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665790]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 15Mar00        Effective
date of registration: 1Nov00
Author on application: Tom  Granville.


VA-1-046-397
Title: Serape.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665570]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 16Mar00        Effective
date of registration: 1Nov00
Author on application: Paula  Cooperman.


VA-1-046-398
Title: Chantal.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665770]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 16Mar00        Effective
date of registration: 1Nov00


VA-1-046-399
Title: Mayenne.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665700]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 3Mar00          Effective
date of registration: 1Nov00


VA-1-046-400
Title: Saranac.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665760]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 3Mar00          Effective
date of registration: 1Nov00
Author on application: Fernwood  Mitchell.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-046-401
Title: Auberge.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665780]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 20Feb00        Effective
date of registration: 1Nov00


VA-1-046-402
Title: Dominique.
Physical description of the deposit copy: Print on fabric.
Series title: [Sporting life ; 665560]
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 16Mar00        Effective
date of registration: 1Nov00


VA-1-047-026
Title: Natures jubilation.
Physical description of the deposit copy: Art reproductions.
Notes describing the deposit copy: Designs for wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 1Apr00          Effective
date of registration: 14Dec00


VA-1-047-027
Title: Garden elements.
Physical description of the deposit copy: Art reproductions.
Notes describing the deposit copy: Designs for wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 1Oct00           Effective
date of registration: 14Dec00


VA-1-050-082
Title: Stripe selection.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Date of publication: 1May99         Effective
date of registration: 11Jun99
Miscellaneous information: C.O. corres.


VA-1-054-702
Title: Fresh approach for kitchen & bath : Village.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper samples.
Claimant: F.   Schumacher  and Company
Date of creation: 2000           Date of publication: 1Sep00          Effective
date of registration: 13Dec00


VA-1-054-703
Title: Living with style : Village.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper samples.
Claimant: F.   Schumacher  and Company
Date of creation: 2000           Date of publication: 1Nov00         Effective
date of registration: 13Dec00


VA-1-060-327
Title: Trompe l'oeil.
Physical description of the deposit copy: 132 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 15Dec00        Effective
date of registration: 6Feb01
Title on application: The trompe l'oeil collection.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-060-328
Title: Notting Hill.
Physical description of the deposit copy: 270 p.
Notes describing the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 10Dec00        Effective
date of registration: 6Feb01


VA-1-066-728
Title: New traditions / Waverly
Physical description of the deposit copy: 358 p.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 10Feb01        Effective
date of registration: 19Mar01


VA-1-066-729
Title: Spring fever / Waverly
Physical description of the deposit copy: 306 p.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 20Jan01         Effective
date of registration: 19Mar01


VA-1-066-730
Title: Make believe.
Physical description of the deposit copy: 150 p.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 28Feb01        Effective
date of registration: 21Mar01


VA-1-068-576
Title: Rose of Siam.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection] ; style no. 665862
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 5May00         Effective
date of registration: 27Dec00
Author on application: Thomas  Granville.
Miscellaneous information: C.O. corres.


VA-1-068-577
Title: Shadow dance.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection] ; style no. 665912
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 12May00       Effective
date of registration: 27Dec00
Author on application: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-068-578
Title: Impressions.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection] ; style no. 665930
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 12May00       Effective
date of registration: 27Dec00
Author on application: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-068-579
Title: Tulip trance.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection] ; style no. 665922
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 12May00       Effective
date of registration: 27Dec00
Author on application: Guy  Romagna.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-068-580
Title: Pavillion scroll.
Physical description of the deposit copy: Print on fabric.
Series title: [In bloom] ; style no. 666193
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 11Sep00        Effective
date of registration: 27Dec00
Author on application: Michelle  Trunkes.
Miscellaneous information: C.O. corres.


VA-1-068-581
Title: Wild rose.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection] ; style no. 665962
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 12May00       Effective
date of registration: 27Dec00
Author on application: Jean  Levitson.
Miscellaneous information: C.O. corres.


VA-1-068-582
Title: Chelsea porcelain.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection] ; style no. 665740
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 7May00         Effective
date of registration: 27Dec00
Author on application: Jean  Levitson.
Miscellaneous information: C.O. corres.


VA-1-068-583
Title: Northampton.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection] ; style no. 665731
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 21May00       Effective
date of registration: 27Dec00
Author on application: Jean  Levitson.
Miscellaneous information: C.O. corres.


VA-1-068-584
Title: Hillside rose.
Physical description of the deposit copy: Print on fabric.
Series title: [In bloom] ; style no. 666184
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 21Sep00        Effective
date of registration: 27Dec00
Author on application: Michelle  Trunkes.
Miscellaneous information: C.O. corres.


VA-1-068-585
Title: Portia.
Physical description of the deposit copy: Print on fabric.
Series title: [Country house collection ; style no. 666205]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 2000           Date of publication: 15Sep00        Effective
date of registration: 27Dec00
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-068-586
Title: Highland sampler.
Physical description of the deposit copy: Print on fabric.
Series title: [Country house collection ; style no. 666171]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 21Sep00        Effective
date of registration: 27Dec00
Author on application: Fernwood  Mitchell.
Miscellaneous information: C.O. corres.


VA-1-068-587
Title: Laurel spray.
Physical description of the deposit copy: Print on fabric.
Series title: [In bloom ; style no. 666092]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 2000           Date of publication: 17Sep00        Effective
date of registration: 27Dec00
Miscellaneous information: C.O. corres.


VA-1-068-588
Title: Wind chimes.
Physical description of the deposit copy: Print on fabric.
Series title: [In bloom ; style no. 666171]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 7Sep00          Effective
date of registration: 27Dec00
Author on application: Mitchell  Trunkes.
Miscellaneous information: C.O. corres.


VA-1-068-589
Title: Country house toile.
Physical description of the deposit copy: Print on fabric.
Series title: [Country house collection ; style no. 666111]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 2000           Date of publication: 15Sep00        Effective
date of registration: 27Dec00
Miscellaneous information: C.O. corres.


VA-1-068-590
Title: Manderston crewel.
Physical description of the deposit copy: Print on fabric.
Series title: [Country house collection ; style no. 666121]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 21Sep00        Effective
date of registration: 27Dec00
Author on application: Jean  Levitson.
Miscellaneous information: C.O. corres.


VA-1-068-591
Title: Douglas flamestitch.
Physical description of the deposit copy: Print on fabric.
Series title: [Country house collection ; style no. 666311]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 2000           Date of publication: 15Sep00        Effective
date of registration: 27Dec00
Miscellaneous information: C.O. corres.


VA-1-068-592
Title: Norfolk trail/Fairhaven.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection ; style no. 665890]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 2000           Date of publication: 7May00         Effective
date of registration: 27Dec00
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-068-593
Title: Blossom Hill.
Physical description of the deposit copy: Print on fabric.
Series title: [In bloom ; style no. 666240]
Claimant: Waverly Fabrics
Date of creation: 2000           Date of publication: 7Sep00          Effective
date of registration: 27Dec00
Author on application: Michelle  Trunkes.
Miscellaneous information: C.O. corres.


VA-1-068-594
Title: Norfolk rose.
Physical description of the deposit copy: Print on fabric.
Series title: [July 2000 collection ; style no. 665880]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 2000           Date of publication: 7May00         Effective
date of registration: 27Dec00
Miscellaneous information: C.O. corres.


VA-1-068-595
Title: Daisy lane.
Physical description of the deposit copy: Print on fabric.
Series title: [In bloom ; style no. 666142]
Claimant: F.   Schumacher  & Company.  Waverly Fabrics
Date of creation: 2000           Date of publication: 17Sep00        Effective
date of registration: 27Dec00
Miscellaneous information: C.O. corres.


VA-1-070-670
Title: Style no. 615340.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 10Mar00        Effective
date of registration: 27Dec00
Title on application: Manchuria sheer.
Miscellaneous information: C.O. corres.


VA-1-073-409
Title: Dimensional elements.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 9Apr01          Effective
date of registration: 13Apr01


VA-1-089-006
Title: Concello.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666610
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 11Jan01         Effective
date of registration: 12Jul01


VA-1-089-007
Title: Capulet stripe.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666650
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 11Jan01         Effective
date of registration: 12Jul01

 
 

--------------------------------------------------------------------------------

 
 
VA-1-089-008
Title: Chianti.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666520
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 18Jan01         Effective
date of registration: 12Jul01


VA-1-089-009
Title: Bramasole.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666510
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 15Jan01         Effective
date of registration: 12Jul01
VA-1-089-010
Title: <La> frutta.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666570
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 11Jan01         Effective
date of registration: 12Jul01


VA-1-089-494
Title: Sayan.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 3Sep00          Effective
date of registration: 22Mar01
Title on application: Road to Mandalay, no. 666084.
Miscellaneous information: C.O. corres.


VA-1-089-495
Title: Mandalay.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 17Sep00        Effective
date of registration: 27Dec00
Title on application: Road to Mandalay, no. 666074.
Miscellaneous information: C.O. corres.


VA-1-089-496
Title: Bengal paisley.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2000           Date of publication: 9Sep00          Effective
date of registration: 27Dec00
Title on application: Road to Mandalay, no. 666084.
Miscellaneous information: C.O. corres.


VA-1-092-137
Title: Damask edition.
Physical description of the deposit copy: 82 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 24May01       Effective
date of registration: 18Jul01


VA-1-094-372
Title: Pisa.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666530
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 18Jan01         Effective
date of registration: 12Jul01
Author on application: Linda  Velez.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-094-373
Title: Villa Carlotta.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666620
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication:
15Jan01           Effective date of registration: 12Jul01
Author on application: Michelle  Trunkes.


VA-1-094-374
Title: Fresco di Fiori.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666550
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication:
18Jan01           Effective date of registration: 12Jul01
Author on application: Linda  Velez.


VA-1-094-375
Title: Alessandra.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666630
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication:
15Jan01           Effective date of registration: 12Jul01
Author on application: Michelle  Trunkes.


VA-1-094-376
Title: Giardino.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666640
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication:
25Jan01           Effective date of registration: 12Jul01
Author on application: Linda  Velez.


VA-1-094-377
Title: Fontanelle.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666560
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication:
22Jan01           Effective date of registration: 12Jul01
Author on application: Linda  Velez.


VA-1-094-378
Title: Terra cotta.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666580
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication:
25Jan01           Effective date of registration: 12Jul01
Author on application: Linda  Velez.


VA-1-094-379
Title: <La> dolce vita.
Physical description of the deposit copy: Print on fabric.
Series title: [Bella Tuscany] ; style no. 666590
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication:
22Jan01           Effective date of registration: 12Jul01
Author on application: Linda  Velez.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-097-177
Title: Parfait plaid.
Physical description of the deposit copy: Print on fabric.
Series title: [Summer garden collection] ; style no. 666430
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 3Mar01           Effective
date of registration: 16Jul01
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-097-178
Title: Ivy twirl.
Physical description of the deposit copy: Print on fabric.
Series title: [Summer garden collection] ; style no. 666480
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 3Mar01           Effective
date of registration: 16Jul01
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-097-179
Title: Lucky charm.
Physical description of the deposit copy: Print on fabric.
Series title: [Summer garden collection] ; style no. 666420
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 3Mar01           Effective
date of registration: 16Jul01
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-097-180
Title: Cartwheel quilt.
Physical description of the deposit copy: Print on fabric.
Series title: [Summer garden collection] ; style no. 666490
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 3Mar01           Effective
date of registration: 16Jul01
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-097-181
Title: Viola.
Physical description of the deposit copy: Print on fabric.
Series title: [Summer garden collection] ; style no. 666400
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 3Mar01           Effective
date of registration: 16Jul01
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.


VA-1-097-182
Title: Painted daisy.
Physical description of the deposit copy: Print on fabric.
Series title: [Summer garden collection] ; style no. 666410
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 3Mar01           Effective
date of registration: 16Jul01
Author on application: artwork: Guy  Romagna.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-101-049
Title: Land-ho.
Physical description of the deposit copy: Print on fabric.
Series title: [Story time] : style no. 666280
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 9Feb01           Effective
date of registration: 16Jul01


VA-1-101-050
Title: Rosey posy.
Physical description of the deposit copy: Print on fabric.
Series title: [Story time] : style no. 666340
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 26Feb01         Effective
date of registration: 16Jul01


VA-1-101-051
Title: Anchors away.
Physical description of the deposit copy: Print on fabric.
Series title: [Story time] : style no. 666320
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 9Feb01           Effective
date of registration: 16Jul01


VA-1-101-052
Title: Topsail.
Physical description of the deposit copy: Print on fabric.
Series title: [Story time] : style no. 666300
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 9Feb01           Effective
date of registration: 16Jul01


VA-1-101-053
Title: Tiny toile.
Physical description of the deposit copy: Print on fabric.
Series title: [Story time] : style no. 666360
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 26Feb01         Effective
date of registration: 16Jul01


VA-1-101-054
Title: First mate.
Physical description of the deposit copy: Print on fabric.
Series title: [Story time] : style no. 666330
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 9Feb01           Effective
date of registration: 16Jul01


VA-1-103-346
Title: Bella Tuscany.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 30Aug01       Effective
date of registration: 16Oct01


VA-1-103-347
Title: Heirloom II.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 15May01       Effective
date of registration: 16Oct01

 
 

--------------------------------------------------------------------------------

 
 
VA-1-103-348
Title: Waverly watercolors.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 6Jun01           Effective
date of registration: 16Oct01


VA-1-103-349
Title: Modern living / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 31Jul01          Effective
date of registration: 16Oct01


VA-1-103-350
Title: Waverly estates / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 31Jul01          Effective
date of registration: 16Oct01


VA-1-103-351
Title: In bloom. / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 12Jul01          Effective
date of registration: 16Oct01


VA-1-103-352
Title: Waverly textural elements / Waverly.
Physical description of the deposit copy: 260 p.
Notes describing the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 14May01       Effective
date of registration: 16Oct01


VA-1-103-353
Title: Colors of provence II / Waverly.
Physical description of the deposit copy: 262 p.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2000           Date of publication: 2Apr01          Effective
date of registration: 16Oct01


VA-1-104-519
Title: Neutral surfaces.
Physical description of the deposit copy: 82 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23May01       Effective
date of registration: 17Oct01


VA-1-104-520
Title: Arboretum.
Physical description of the deposit copy: 98 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 23Jul01          Effective
date of registration: 17Oct01

 
 

--------------------------------------------------------------------------------

 


VA-1-113-769
Title: Hallways / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering collection.
Claimant: F.   Schumacher  & Company, employer for hire.
Date of creation: 2000           Date of publication: 15Dec01        Effective
date of registration: 28Dec01


VA-1-121-443
Title: Designs for men.
Physical description of the deposit copy: 82 p.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 18Feb02        Effective
date of registration: 20Mar02


VA-1-145-179
Title: In style for kitchen & bath / aVillage.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2001           Date of publication: 1Sep01          Effective
date of registration: 5Dec01
Miscellaneous information: C.O. corres.


VA-1-147-268
Title: A walk in the woods.
Physical description of the deposit copy: 218 p.
Series title: Lodge collection
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 1Aug01         Effective
date of registration: 5Dec01
Miscellaneous information: C.O. corres.


VA-1-147-269
Title: Country canvas for kitchen and bath.
Physical description of the deposit copy: 290 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 1Feb01          Effective
date of registration: 5Dec01
Miscellaneous information: C.O. corres.


VA-1-153-719
Title: Echoes of Ireland / Waverly.
Physical description of the deposit copy: 306 p.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2001           Date of publication: 26Jun02         Effective
date of registration: 28Aug02


VA-1-153-720
Title: Reminisce / Waverly.
Physical description of the deposit copy: 290 p.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2001           Date of publication: 15Apr02        Effective
date of registration: 28Aug02


VA-1-153-721
Title: Petite papers.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper samples.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 24Jul02          Effective
date of registration: 18Sep02

 
 

--------------------------------------------------------------------------------

 
 
VA-1-153-722
Title: Chasing rainbows.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper samples.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 15Aug02       Effective
date of registration: 18Sep02


VA-1-153-723
Title: Stripe source.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper samples.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 1Aug02         Effective
date of registration: 18Sep02


VA-1-153-724
Title: Pergola.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 15Apr02        Effective
date of registration: 28Aug02


VA-1-153-725
Title: The New York Botanical Garden, a visit to the garden.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 2000           Date of publication: 21Dec01        Effective
date of registration: 28Aug02
Title on application: The NY Botanical Garden visit to the GDN.


VA-1-153-726
Title: Country house.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 29Apr02        Effective
date of registration: 28Aug02


VA-1-153-748
Title: There's no place like home.
Physical description of the deposit copy: 286 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 1Apr02          Effective
date of registration: 28Aug02


VA-1-159-345
Title: Small offerings.
Physical description of the deposit copy: 80 p.
Notes describing the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 30Apr02        Effective
date of registration: 26Aug02

 
 

--------------------------------------------------------------------------------

 
 
VA-1-159-346
Title: American rose garden.
Physical description of the deposit copy: 326 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 16Sep02        Effective
date of registration: 23Oct02


VA-1-159-347
Title: Cottage charm.
Physical description of the deposit copy: 244 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 1Oct02           Effective
date of registration: 23Oct02


VA-1-165-646
Title: Blue ribbon.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric collection.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 1Sep02          Effective
date of registration: 13Nov02


VA-1-181-224
Title: Garden tour.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcovering & fabric designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 1Mar03          Effective
date of registration: 21Mar03


VA-1-200-717
Title: Atrium.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper samples.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 31Jan03         Effective
date of registration: 16Jul03


VA-1-200-718
Title: Story time : a whimsical collection for children.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric samples.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 30May03       Effective
date of registration: 16Jul03


VA-1-215-062
Title: Family style, kitchen & bath collection / Waverly.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2002           Date of publication: 31May03       Effective
date of registration: 15Jul03


VA-1-215-063
Title: Waverly decorates with color / Waverly.
Physical description of the deposit copy: Wallcoverings & upholstery.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2002           Date of publication: 7Apr03          Effective
date of registration: 15Jul03


VA-1-217-497
Title: American landscape / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings & fabric designs.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2002           Date of publication: 1Jul03           
Effective date of registration: 28Oct03

 
 

--------------------------------------------------------------------------------

 
 
VA-1-221-013
Title: Schumacher toile portfolio.
Physical description of the deposit copy: 87 p.
Notes describing the deposit copy: Wallcoverings & fabric samples.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 7Jul03           
Effective date of registration: 14Aug03


VA-1-221-015
Title: French accent / Waverly.
Physical description of the deposit copy: 103 p.
Notes describing the deposit copy: Wallcoverings & fabric samples.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2002           Date of publication: 25Jul03          Effective
date of registration: 11Sep03


VA-1-221-964
Title: St. Germain Fair.
Physical description of the deposit copy: Prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 2001           Date of publication: 1Jan01           Effective
date of registration: 24Sep03
Author on application: artworks, reproductions & drawings: Schumacher, a
division of F. Schumacher & Company, employer for hire.


VA-1-221-966
Title: Secret garden.
Physical description of the deposit copy: 94 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 1Jul03           
Effective date of registration: 28Oct03


VA-1-221-967
Title: Remember when.
Physical description of the deposit copy: 84 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 1Aug03         Effective
date of registration: 28Oct03


VA-1-221-984
Title: Damask style.
Physical description of the deposit copy: Wallcovering designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 14Oct03         Effective
date of registration: 13Nov03


VA-1-223-055
Title: Grand statements.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of printed fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jul03           
Effective date of registration: 7Oct03
Author on application: artwork, reproduction & technical drawings: Schumacher, a
division of F. Schumacher & Company.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-223-095
Title: Schumacher Statements of luxury.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 1Jul02           
Effective date of registration: 24Sep03
Title on application: Statements of luxury.
Author on application: artwork & reproduction: Schumacher, a division of F.
Schumacher & Company, employer for hire.


VA-1-224-482
Title: Graceful style.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 1Jan02           Effective
date of registration: 24Sep03
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.


VA-1-224-483
Title: Small offerings.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of printed fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 1Jan02           Effective
date of registration: 24Sep03
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.


VA-1-224-484
Title: In her style.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jan03           Effective
date of registration: 24Sep03
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.


VA-1-224-485
Title: In his style.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jan03           Effective
date of registration: 24Sep03
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-224-486
Title: Serenissima : damasks and textures.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jul03           Effective
date of registration: 12Oct03
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher, employer for hire.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-226-406
Title: Grande corniche : classical patterns and textures with coordinating
fabrics for your traditional home / aGramercy.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabric sample book.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2002           Date of publication: 1Mar03          Effective
date of registration: 20Jun03
Miscellaneous information: C.O. corres.


VA-1-226-407
Title: Spice trade / aGramercy.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper sample book.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2002           Date of publication: 1Feb03          Effective
date of registration: 20Jun03
Miscellaneous information: C.O. corres.


VA-1-230-315
Title: Restoration : romantic accents, patterns and finishes for your home.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper sample book.
Claimant: F.   Schumacher  & Company
Date of creation: 2002           Date of publication: 3Mar03          Effective
date of registration: 13Jun03


VA-1-230-316
Title: Elegant home : distinctive wallpapers for classical living.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper sample book.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Apr03          Effective
date of registration: 13Jun03


VA-1-241-844
Title: Southern charm / Waverly
Physical description of the deposit copy: 107 p.
Notes describing the deposit copy: Wallcoverings & fabric samples.
Claimant: F.   Schumacher , & Company (employer for hire)
Date of creation: 2003           Date of publication: 1Oct03           Effective
date of registration: 5Apr04


VA-1-241-845
Title: Island life / Waverly
Physical description of the deposit copy: 80 p.
Notes describing the deposit copy: Wallcoverings & fabric samples.
Claimant: F.   Schumacher , & Company (employer for hire)
Date of creation: 2003           Date of publication: 1Feb04          Effective
date of registration: 5Apr04


VA-1-252-753
Title: Summer breeze / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper collection.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2003           Date of publication: 1Apr04          Effective
date of registration: 18May04


VA-1-252-756
Title: Saratoga / Waverly.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper collection.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2003           Date of publication: 1Feb04          Effective
date of registration: 26Apr04

 
 

--------------------------------------------------------------------------------

 


VA-1-262-922
Title: Garden District / Waverly.
Physical description of the deposit copy: 86 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2003           Date of publication: 11Jun04         Effective
date of registration: 29Jun04


VA-1-262-923
Title: Colors for my home / Waverly.
Physical description of the deposit copy: 85 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2003           Date of publication: 1Jun04           Effective
date of registration: 29Jun04


VA-1-266-195
Title: Chroma pale neutrals.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jan04           Effective
date of registration: 7Jul04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.


VA-1-266-196
Title: Chroma red.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jan04           Effective
date of registration: 7Jul04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.


VA-1-266-197
Title: Velvet stripes.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jan04           Effective
date of registration: 7Jul04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.


VA-1-266-198
Title: Chroma blue.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Jan04           Effective
date of registration: 7Jul04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.


VA-1-275-052
Title: Nantucket / Waverly.
Physical description of the deposit copy: 85 p.
Notes describing the deposit copy: Wallcoverings & fabric samples.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 2003           Date of publication: 1Jul04           
Effective date of registration: 30Aug04

 
 

--------------------------------------------------------------------------------

 
 
VA-1-282-706
Title: Chroma yellow/gold.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Sep04           Effective
date of registration: 25Oct04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-282-707
Title: Chroma green.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Sep04           Effective
date of registration: 25Oct04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-282-708
Title: Chroma deep neutrals.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Sep04           Effective
date of registration: 25Oct04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-282-712
Title: <Les> rayures stripes.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Sample book of textiles.
Claimant: F.   Schumacher  & Company
Date of creation: 2004           Date of publication: 1Sep04           Effective
date of registration: 25Oct04
Author on application: artwork, reproductions & technical drawings: Schumacher,
a division of F. Schumacher & Company, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-282-721
Title: Decorator's notebook.
Notes describing the deposit copy: Cataloged from appl. only. Wallcovering
designs.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 1Sep04           Effective
date of registration: 4Oct04


VA-1-296-802
Title: Sonoma Valley.
Physical description of the deposit copy: 1 v.
Series title: Waverly ; 4
Notes describing the deposit copy: Wallcoverings & fabric samples.
Claimant: F.   Schumacher  & Company
Date of creation: 2003           Date of publication: 15Sep04         Effective
date of registration: 18Jan05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-297-571
Title: Scenic savannah.
Physical description of the deposit copy: Design on fabric.
Series title: Southern charm ; 667590
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-572
Title: Camellia terrace.
Physical description of the deposit copy: Design on fabric.
Series title: Southern charm ; 667590
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-573
Title: Marietta.
Physical description of the deposit copy: Design on fabric.
Series title: Southern charm ; 667640
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-574
Title: Holly Hill.
Physical description of the deposit copy: Design on fabric.
Series title: Southern charm ; 667660
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-575
Title: Vieux carre.
Physical description of the deposit copy: Design on fabric.
Series title: Garden district ; 668000
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 4Mar05


VA-1-297-576
Title: Jardin d'amour.
Physical description of the deposit copy: Design on fabric.
Series title: Garden district ; 668030
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 4Mar05


VA-1-297-577
Title: Trompe l'oeil tassle.
Physical description of the deposit copy: Design on fabric.
Series title: Garden district ; 668020
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 4Mar05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-297-578
Title: Ragtime strie.
Physical description of the deposit copy: Design on fabric.
Series title: Garden district ; 668040
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 4Mar05


VA-1-297-579
Title: Lafayette Square.
Physical description of the deposit copy: Design on fabric.
Series title: Garden district ; 668060
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 4Mar05


VA-1-297-580
Title: Mardi Gras vine.
Physical description of the deposit copy: Design on fabric.
Series title: Garden district ; 668010
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 4Mar05


VA-1-297-599
Title: Aloha.
Physical description of the deposit copy: Print on fabric.
Series title: Island life ; no. 667760
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-600
Title: Wailea coast.
Physical description of the deposit copy: Print on fabric.
Series title: Island life ; no. 667710
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-601
Title: Tangier.
Physical description of the deposit copy: Print on fabric.
Series title: Island life ; no. 667023
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-602
Title: Kauai.
Physical description of the deposit copy: Print on fabric.
Series title: Island life ; no. 667740
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-297-603
Title: Tikki.
Physical description of the deposit copy: Print on fabric.
Series title: Island life ; no. 667730
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05

 
 

--------------------------------------------------------------------------------

 


VA-1-297-604
Title: Maui.
Physical description of the deposit copy: Print on fabric.
Series title: Island life ; no. 667750
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 26Mar03        Effective
date of registration: 4Mar05


VA-1-303-926
Title: Rosette.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666750
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 18Apr05


VA-1-303-927
Title: Kerry.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666840
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 18Apr05


VA-1-303-928
Title: Garden beauty.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666690
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 18Apr05


VA-1-303-929
Title: Ambridge rose.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666970
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 18Apr05


VA-1-303-930
Title: Swan Lake.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666740
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 18Apr05


VA-1-303-931
Title: Romantica.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666730
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 18Apr05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-303-932
Title: Tea rose.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666710
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Apr02           Effective date of registration: 18Apr05


VA-1-303-933
Title: Melrose.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 667040
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Apr02           Effective date of registration: 18Apr05


VA-1-303-934
Title: Rosabelle.
Physical description of the deposit copy: Print on fabric.
Series title: American rose garden ; 666700
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Apr02           Effective date of registration: 18Apr05


VA-1-304-049
Title: Celtic cover.
Physical description of the deposit copy: Print on fabric.
Series title: Echoes of Ireland collection ; no. 667032
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Oct01           Effective date of registration: 19Apr05
Title on application: Celtic clover.


VA-1-304-050
Title: Brianna.
Physical description of the deposit copy: Print on fabric.
Series title: Echoes of Ireland collection ; no. 666770
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Oct01           Effective date of registration: 19Apr05


VA-1-304-051
Title: Irish summer.
Physical description of the deposit copy: Print on fabric.
Series title: Echoes of Ireland collection ; no. 666780
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Oct01           Effective date of registration: 19Apr05


VA-1-304-052
Title: Donegal rose.
Physical description of the deposit copy: Print on fabric.
Series title: Echoes of Ireland collection ; no. 666790
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Oct01           Effective date of registration: 19Apr05


VA-1-304-053
Title: Merrion Square.
Physical description of the deposit copy: Print on fabric.
Series title: Echoes of Ireland collection ; no. 666800
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Oct01           Effective date of registration: 19Apr05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-304-084
Title: Seaside rose.
Physical description of the deposit copy: Print on fabric.
Series title: Nantucket collection ; no. 667920
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
17Sep03           Effective date of registration: 17Mar05


VA-1-304-085
Title: Coastal quilt.
Physical description of the deposit copy: Print on fabric.
Series title: Nantucket collection ; no. 667990
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
17Sep03           Effective date of registration: 17Mar05


VA-1-304-086
Title: Harbor House Garden.
Physical description of the deposit copy: Print on fabric.
Series title: Nantucket collection ; no. 667930
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
17Sep03           Effective date of registration: 17Mar05


VA-1-305-070
Title: Irish prose sheer.
Physical description of the deposit copy: Print on fabric.
Series title: Echoes of Ireland collection ; no. 615550
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Oct01           Effective date of registration: 19Apr05


VA-1-307-203
Title: Alley-Oop.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions IV ; no 669390
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication:
15Jan05           Effective date of registration: 3Jun05
Author on application: Waverly Lifestyle Group, division of F. Schumacher &
Company.


VA-1-307-204
Title: Mod squad.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions IV ; no. 669380
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication:
15Jan05           Effective date of registration: 3Jun05
Author on application: Artwork Design, Ltd., employer for hire.


VA-1-307-205
Title: Hang ten.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions IV ; no. 669400
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication:
15Jan05           Effective date of registration: 3Jun05
Author on application: Waverly Lifestyle Group, division of F. Schumacher &
Company.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-307-242
Title: Cloisonne quilt.
Physical description of the deposit copy: Print on fabric.
Series title: Eastern origins ; no. 668930
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication:
17May04           Effective date of registration: 23May05
Author on application: Banafshe  Schippel, author of a work made for hire.


VA-1-307-243
Title: Silk route.
Physical description of the deposit copy: Print on fabric.
Series title: Eastern origins ; no. 668940
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication:
17May04           Effective date of registration: 23May05
Author on application: Banafshe  Schippel, author of a work made for hire.


VA-1-307-244
Title: Ming Dynasty.
Physical description of the deposit copy: Print on fabric.
Series title: Eastern origins ; no. 668960
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication:
17May04           Effective date of registration: 23May05
Author on application: Banafshe  Schippel, author of a work made for hire.


VA-1-309-708
Title: Biscayne Bay.
Physical description of the deposit copy: Print on fabric.
Series title: Island Life collection ; no. 667680
Claimant: Waverly Lifestyle Group
Date of creation: 2003           Date of publication:
26Mar03           Effective date of registration: 4Mar05
Author on application: artwork: Artisan Studio, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-309-709
Title: Boca botanical.
Physical description of the deposit copy: Print on fabric.
Series title: Island Life collection ; no. 667670
Claimant: Waverly Lifestyle Group
Date of creation: 2003           Date of publication:
26Mar03           Effective date of registration: 4Mar05
Author on application: artwork: Artisan Studio, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-309-710
Title: Polynesian swing.
Physical description of the deposit copy: Print on fabric.
Series title: Island Life collection ; no. 667770
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 4Mar05
Author on application: artwork: Linda  Bruce.
Miscellaneous information: C.O. corres.


VA-1-309-711
Title: Collectors notebook.
Physical description of the deposit copy: Print on fabric.
Series title: Island Life collection ; no. 667720
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 4Mar05
Author on application: artwork: Banafshe  Schippel, author of a work made for
hire.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-313-263
Title: Beverly Glen.
Physical description of the deposit copy: Design on fabric.
Series title: Beverly Hills Drive ; 669030
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 17May04       Effective
date of registration: 16May05
Author on application: artwork: Artwork Design, Ltd., employer for hire.


VA-1-313-264
Title: Sweet pastimes.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions I ; 668100
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 14Jul03          Effective
date of registration: 16May05


VA-1-313-265
Title: Bal harbour.
Physical description of the deposit copy: Design on fabric.
Series title: Coconut grove ; 669430
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2004           Date of publication: 16Dec04        Effective
date of registration: 16May05


VA-1-313-266
Title: Sunset Boulevard.
Physical description of the deposit copy: Design on fabric.
Series title: Beverly Hills Drive ; 668980
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2004           Date of publication: 17May04       Effective
date of registration: 16May05


VA-1-313-267
Title: Hollywood '' vine.
Physical description of the deposit copy: Design on fabric.
Series title: Beverly Hills Drive ; 669000
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2004           Date of publication: 17May04       Effective
date of registration: 16May05


VA-1-313-268
Title: Carriage House rose.
Physical description of the deposit copy: Design on fabric.
Series title: Saratoga ; 667520
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 18May05
Information on previous related works: Preexisting material: antique fabric
document.
Limitation on claim; New matter: adaptation of design & additional artwork.


VA-1-313-269
Title: Club house vine.
Physical description of the deposit copy: Design on fabric.
Series title: Saratoga ; 667540
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 18May05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-313-270
Title: A round of golf.
Physical description of the deposit copy: Design on fabric.
Series title: Saratoga ; 667560
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 18May05
Author on application: artwork: Banafshe Schippel Design, employer for hire.


VA-1-313-271
Title: Hunter's Ridge.
Physical description of the deposit copy: Design on fabric.
Series title: Saratoga ; 667840
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 18May05


VA-1-313-272
Title: Polo promenade.
Physical description of the deposit copy: Design on fabric.
Series title: Saratoga ; 667580
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 18May05
Author on application: artwork: Hayward Daniel Studio, employer for hire.


VA-1-313-273
Title: Paddock shawl.
Physical description of the deposit copy: Design on fabric.
Series title: Saratoga ; 667860
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication: 17Sep03        Effective
date of registration: 18May05
Author on application: artwork: Cachemire et Fleurs, employer for hire.


VA-1-313-274
Title: Eagle crest.
Physical description of the deposit copy: Design on fabric.
Series title: Saratoga ; 667570
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 17Sep03        Effective
date of registration: 18May05


VA-1-313-275
Title: On the rocks.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions III ; 669060
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 5May05
Author on application: artwork: Linda Zara  Stewart.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-313-276
Title: Pink flamingo.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions III ; 669100
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 5May05


VA-1-313-277
Title: Monkeyin' around.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions III ; 669070
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 5May05
Author on application: artwork: Colwill & Waud, employer for hire.


VA-1-313-278
Title: Deco dots.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions III ; 669080
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 5May05


VA-1-313-279
Title: Tropical topics.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions III collection ; 669050
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 5May05
Author on application: artwork: Colwill & Waud, employer for hire.


VA-1-313-280
Title: Cocktail party.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions III ; 669040
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 5May05
Author on application: artwork: Linda Zara  Stewart.


VA-1-313-284
Title: Fox trot.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions II ; 668480
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 24Nov03       Effective
date of registration: 16May05


VA-1-313-285
Title: Palm coast.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions II ; 668320
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication: 24Nov03       Effective
date of registration: 16May05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-313-286
Title: Little treasure.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions II ; 668500
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Nov03           Effective date of registration: 16May05


VA-1-313-287
Title: Cabana Village.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions II ; 668460
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Nov03           Effective date of registration: 16May05


VA-1-313-288
Title: Garden gallery.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions II ; 668620
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Nov03           Effective date of registration: 16May05


VA-1-313-289
Title: Orchid Cove.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions II ; 668640
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2003           Date of publication:
24Nov03           Effective date of registration: 16May05
Author on application: artwork: Artisan Studio, employer for hire.


VA-1-313-290
Title: Darling Dahlia.
Physical description of the deposit copy: Design on fabric.
Series title: Classic companions II ; 668610
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Nov03           Effective date of registration: 16May05


VA-1-313-414
Title: Santa Rosa.
Physical description of the deposit copy: Art reproduction.
Series title: Sonoma Valley ; no. 668830
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Mar04           Effective date of registration: 4May05


VA-1-313-415
Title: Edgewood Estate.
Physical description of the deposit copy: Art reproduction.
Series title: Sonoma Valley ; no. 668820
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Mar04           Effective date of registration: 4May05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-313-416
Title: Vineyard scroll.
Physical description of the deposit copy: Art reproduction.
Series title: Sonoma Valley ; no. 668720
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Mar04           Effective date of registration: 4May05


VA-1-313-417
Title: Sable Ridge.
Physical description of the deposit copy: Art reproduction.
Series title: Sonoma Valley ; no. 668710
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication:
24Mar04           Effective date of registration: 4May05
Author on application: artwork: March Mill Studio, employer for hire.


VA-1-313-418
Title: Rutherford Hill.
Physical description of the deposit copy: Art reproduction.
Series title: Sonoma Valley ; no. 668690
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2003           Date of publication:
24Mar04           Effective date of registration: 4May05


VA-1-313-419
Title: Flea market.
Physical description of the deposit copy: Art reproduction.
Series title: Remember when collection ; no. 667400
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 5May05
Author on application: artwork: Banafshe  Schippel, author of a work for hire.


VA-1-313-420
Title: Heirloom trellis.
Physical description of the deposit copy: Art reproduction.
Series title: Remember when collection ; no. 667370
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 5May05


VA-1-313-421
Title: Keepsake rose.
Physical description of the deposit copy: Art reproduction.
Series title: Remember when collection ; no. 667410
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 5May05
Author on application: artwork: Linda  Bruce, author of a work made for hire.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-313-422
Title: Forever yours.
Physical description of the deposit copy: Art reproduction.
Series title: Remember when collection ; no. 667360
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 5May05


VA-1-313-423
Title: Primrose paisley.
Physical description of the deposit copy: Art reproduction.
Series title: Remember when collection ; no. 667390
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 5May05


VA-1-313-564
Title: Fair Oaks.
Physical description of the deposit copy: Print on fabric.
Series title: Southern Charm collection ; no. 667650
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 4Mar05
Author on application: Artisan, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-313-565
Title: Callaway Plantation.
Physical description of the deposit copy: Print on fabric.
Series title: Southern Charm collection ; no. 667620
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication:
26Mar03           Effective date of registration: 4Mar05
Author on application: Pixie Studio, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-313-566
Title: Rue D'Orleans.
Physical description of the deposit copy: Print on fabric.
Series title: Garden District collection ; no. 668050
Claimant: Waverly Lifestyle Group
Date of creation: 2003           Date of publication:
17Sep03           Effective date of registration: 4Mar05
Author on application: Banafshe Schippel, employer for hire.
Miscellaneous information: C.O. corres.


VA-1-313-567
Title: Bourbon Street.
Physical description of the deposit copy: Print on fabric.
Series title: Garden District collection ; no. 668070
Claimant: Waverly Lifestyle Group
Date of creation: 2003           Date of publication:
17Sep03           Effective date of registration: 4Mar05
Author on application: Banafshe Schippel, employer for hire.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 


VA-1-313-660
Title: Legumes.
Physical description of the deposit copy: Fabric design.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication: 9Oct02           Effective
date of registration: 19May05
Author on application: Banafshe  Schippel, author of a work made for hire.


VA-1-313-661
Title: <La> belle campagne.
Physical description of the deposit copy: Fabric design.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 9Oct02           Effective
date of registration: 19May05


VA-1-313-662
Title: Vignette toile.
Physical description of the deposit copy: Fabric design.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 9Oct02           Effective
date of registration: 19May05


VA-1-313-663
Title: Anjou.
Physical description of the deposit copy: Fabric design.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 9Oct02           Effective
date of registration: 19May05


VA-1-313-664
Title: Coq-a-doodle-do.
Physical description of the deposit copy: Fabric design.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 9Oct02           Effective
date of registration: 19May05


VA-1-313-665
Title: Limoges.
Physical description of the deposit copy: Fabric design.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2002           Date of publication: 9Oct02           Effective
date of registration: 19May05


VA-1-315-938
Title: Copper Mountain.
Series title: Woodland retreat ; 669560
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 3Jan05           Effective
date of registration: 22Jun05
Author on application: artwork: Nick  Colwill.


VA-1-315-939
Title: Budding Trail.
Series title: Woodland retreat ; 669540
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2004           Date of publication: 3Jan05           Effective
date of registration: 22Jun05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-315-940
Title: Aspen Falls.
Series title: Woodland retreat ; 669350
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 3Jan05           Effective
date of registration: 22Jun05
Author on application: artwork: Valmir  Puato, author of a work made for hire.


VA-1-315-941
Title: Laurel Springs.
Series title: Woodland retreat ; 669530
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2004           Date of publication: 3Jan05           Effective
date of registration: 22Jun05


VA-1-315-942
Title: Pine Meadow.
Series title: Woodland retreat ; 669550
Notes describing the deposit copy: Cataloged from appl. only. Fabric design.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication: 3Jan05           Effective
date of registration: 22Jun05
Author on application: artwork: Artisan Studio, employer for hire.


VA-1-316-012
Title: All aboard.
Physical description of the deposit copy: Fabric design.
Series title: Story time II ; 667050
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 29Apr05
Author on application: Banafshe  Schippel, author of a work made for hire.


VA-1-316-013
Title: Landmark toile.
Physical description of the deposit copy: Fabric design.
Series title: Story time II ; 667230
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 29Apr05


VA-1-316-014
Title: Little soles.
Physical description of the deposit copy: Fabric design.
Series title: Story time II ; 667090
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication: 10Apr02        Effective
date of registration: 29Apr05

 
 

--------------------------------------------------------------------------------

 


VA-1-316-015
Title: Flutter.
Physical description of the deposit copy: Fabric design.
Series title: Story time II ; 667100
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Apr02           Effective date of registration: 29Apr05


VA-1-316-016
Title: Dress up.
Physical description of the deposit copy: Fabric design.
Series title: Story time II ; 667070
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Apr02           Effective date of registration: 29Apr05


VA-1-316-017
Title: Tea for two.
Physical description of the deposit copy: Fabric design.
Series title: Story time II ; 667110
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Apr02           Effective date of registration: 29Apr05


VA-1-316-018
Title: Forward march.
Physical description of the deposit copy: Fabric design.
Series title: Story time II ; 667130
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, division of F. Schumacher & Company
Date of creation: 2001           Date of publication:
10Apr02           Effective date of registration: 29Apr05


VA-1-316-295
Title: Grand central.
Physical description of the deposit copy: Fabric design.
Series title: Metropolitan ; no. 669580
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2004           Date of publication:
15Jan05           Effective date of registration: 22Jun05
Author on application: artwork: Artwork Design, Ltd., employer for hire.


VA-1-316-296
Title: Columbus circle.
Physical description of the deposit copy: Fabric design.
Series title: Metropolitan ; no. 669600
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2004           Date of publication:
15Jan05           Effective date of registration: 22Jun05


VA-1-316-297
Title: Soho stripe.
Physical description of the deposit copy: Fabric design.
Series title: Metropolitan ; no. 669590
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group, a division of F. Schumacher & Company
Date of creation: 2004           Date of publication:
15Jan05           Effective date of registration: 22Jun05

 
 

--------------------------------------------------------------------------------

 


VA-1-316-425
Title: Beach comber.
Physical description of the deposit copy: Fabric design.
Series title: Nantucket ; 668600
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication: 17Sep03        Effective
date of registration: 17Mar05
Author on application: artwork: Banafshe  Schippel, author or a work made for
hire.
Miscellaneous information: C.O. corres.


VA-1-316-426
Title: Mariner's voyage.
Physical description of the deposit copy: Fabric design.
Series title: Nantucket ; 667970
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Lifestyle Group
Date of creation: 2002           Date of publication: 17Sep03        Effective
date of registration: 17Mar05
Author on application: artwork: Banafshe  Schippel, author or a work made for
hire.
Miscellaneous information: C.O. corres.


VA-1-321-716
Title: Morris Way.
Physical description of the deposit copy: Print on fabric.
Series title: Plush patterns II ; 648950
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Feb05          Effective
date of registration: 20Sep05
Author on application: Linda Zara  Stewart, author of work made for hire.


VA-1-321-717
Title: Rose garden gingham.
Physical description of the deposit copy: Print on fabric.
Series title: Remember when ; 648870
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2003           Date of publication: 1Jan03           Effective
date of registration: 20Sep05


VA-1-321-718
Title: Morris stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Plush patterns II ; 648990
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Feb05          Effective
date of registration: 20Sep05
Author on application: Tom   Lewis  Studio, employer for hire.


VA-1-321-719
Title: Albero.
Physical description of the deposit copy: Print on fabric.
Series title: Terra sole ; 649690
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Apr05          Effective
date of registration: 20Sep05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-321-720
Title: Colette embroidery.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven spring 2004 ; 22710
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Schumacher, a division
of F. Schumacher & Company, employer for hire.
Information on previous related works: Based on embroidery pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-721
Title: Lorenzo silk velvet.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven spring 2004 ; 43530
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Schumacher, a division
of F. Schumacher & Company, employer for hire.
Information on previous related works: Based on antique velvet pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-722
Title: Scarlatti silk damask.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven spring 2004 ; 22700
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jan04           Effective
date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Schumacher, a division
of F. Schumacher & Company, employer for hire.
Information on previous related works: Based on antique woven pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-723
Title: Chatelaine paisley.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven fall 2004 ; 50770
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Schumacher, a division
of F. Schumacher & Company, employer for hire.
Information on previous related works: Based on antique paisley pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-724
Title: Renzo damask.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven fall 2004 ; 50810
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Schumacher, a division
of F. Schumacher & Company, employer for hire.
Information on previous related works: Based on antique woven pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-321-725
Title: Monteverdi damask.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven fall 2004 ; 50760
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Rubelli, employer for
hire.
Information on previous related works: Based on silk pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-726
Title: Contina Bargello.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven fall 2004 ; 50490
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Schiatti  Tessuti,
author of work made for hire.
Information on previous related works: Based on old tapestry pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-727
Title: Alexandria damask.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven spring 2004 ; 22690
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jan04           Effective
date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Margueroy, employer
for hire.
Information on previous related works: Based on old tapestry pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-728
Title: Leopard linen epingle.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven spring 2004 ; 43510
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: <Le> Clerq, employer
for hire.
Information on previous related works: Based on various tapestry patterns.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-729
Title: Somerset crewel.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven fall 2004 ; 50470
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jan04           Effective
date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: Lakshmi Handicrafts,
employer for hire.
Information on previous related works: Based on antique woven pattern.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-321-730
Title: Zebra epingle.
Physical description of the deposit copy: Textile.
Series title: Schumacher woven spring 2004 ; 43490
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2004           Date of publication: 1Jul04           
Effective date of registration: 7Mar05
Author on application: artwork & reproduction of artwork: <Le> Clerq, employer
for hire.
Information on previous related works: Based on various tapestry patterns.
Limitation on claim; New matter: adaptation of design, additional artistic work
& new reproduction.
Miscellaneous information: C.O. corres.


VA-1-321-736
Title: Madeline.
Physical description of the deposit copy: Design on fabric.
Series title: Lumina ; 615740
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Jun05           Effective
date of registration: 21Sep05


VA-1-321-737
Title: Scenic safari.
Physical description of the deposit copy: Design on fabric.
Series title: Tribal rhythms ; 666860
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2001           Date of publication: 1Jul01           
Effective date of registration: 21Sep05
Author on application: artwork: Cachemire et Fleurs, employer for hire.


VA-1-321-745
Title: Smith point.
Physical description of the deposit copy: Design on fabric.
Series title: Plush patterns I ; 649260
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Mar04          Effective
date of registration: 21Sep05
Author on application: artwork: Marlene Goldstein Designs, employer for hire.


VA-1-321-746
Title: Haverhill.
Physical description of the deposit copy: Design on fabric.
Series title: Plush patterns I ; 649300
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Mar04          Effective
date of registration: 21Sep05
Author on application: artwork: Valmir  Puato, author or a work made for hire.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-321-747
Title: French quarter.
Physical description of the deposit copy: Design on fabric.
Series title: Plush patterns I ; 649350
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Mar04          Effective
date of registration: 21Sep05
Author on application: artwork: Atelier Willy Herman, employer for hire.


VA-1-321-748
Title: Pasadena stripe.
Physical description of the deposit copy: Design on fabric.
Series title: Plush patterns I ; 649250
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Mar04          Effective
date of registration: 21Sep05
Information on previous related works: Preexisting material: antique fabric
document.
Limitation on claim; New matter: adaptation of design & additional artistic
work.


VA-1-321-749
Title: Concord.
Physical description of the deposit copy: Design on fabric.
Series title: Plush patterns I ; 649280
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Mar04          Effective
date of registration: 21Sep05
Author on application: artwork: Diane  Harrison, author or a work made for hire.


VA-1-321-751
Title: Congress Park.
Physical description of the deposit copy: Design on fabric.
Series title: Plush patterns I ; 649360
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Mar04          Effective
date of registration: 21Sep05
Author on application: artwork: Artwork, Ltd., employer for hire.


VA-1-321-779
Title: Tegola : Terra sole : no. 649590.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Apr05          Effective
date of registration: 20Sep05


VA-1-325-877
Title: Encircle.
Physical description of the deposit copy: Fabric design.
Series title: Contours ; 670410
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Aug05         Effective
date of registration: 12Oct05
Author on application: artwork: Artwork Design, Ltd., employer for hire.


VA-1-325-878
Title: Hexagon.
Physical description of the deposit copy: Fabric design.
Series title: Contours ; 670400
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Aug05         Effective
date of registration: 12Oct05
Author on application: artwork: Artwork Design, Ltd., employer for hire.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-325-879
Title: Curvature.
Physical description of the deposit copy: Fabric design.
Series title: Contours ; 670390
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Aug05         Effective
date of registration: 12Oct05
Author on application: artwork: Artwork Design, Ltd., employer for hire.


VA-1-325-880
Title: Shapes.
Physical description of the deposit copy: Fabric design.
Series title: Contours ; 670380
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Aug05         Effective
date of registration: 12Oct05
Author on application: artwork: Artwork Design, Ltd., employer for hire.


VA-1-325-881
Title: Sketches.
Physical description of the deposit copy: Fabric design.
Series title: Contours ; 670370
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Aug05         Effective
date of registration: 12Oct05
Author on application: artwork: Artwork Design, Ltd., employer for hire.


VA-1-325-973
Title: Devon damask.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Feb05          Effective
date of registration: 21Sep05
Information on previous related works: Preexisting material: antique fabric
document.
Limitation on claim; New matter: adaptation of design & additional artistic
work.


VA-1-325-974
Title: Aspen.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Feb05          Effective
date of registration: 20Sep05
Information on previous related works: Preexisting material: antique fabric
document.
Limitation on claim; New matter: adaptation of design & additional artistic
work.


VA-1-328-881
Title: Wind.
Physical description of the deposit copy: Print on fabric.
Series title: [Harmonics ; 669800]
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Apr05          Effective
date of registration: 21Oct05


VA-1-328-882
Title: Harmony.
Physical description of the deposit copy: Print on fabric.
Series title: [Harmonics ; 669780]
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Apr05          Effective
date of registration: 21Oct05

 
 

--------------------------------------------------------------------------------

 

VA-1-328-883
Title: Essence.
Physical description of the deposit copy: Print on fabric.
Series title: [Harmonics ; 669810]
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Apr05           Effective
date of registration: 21Oct05
Author on application: Giacomo  Barzaghi, author of a work made for hire.


VA-1-328-884
Title: Simplicity.
Physical description of the deposit copy: Print on fabric.
Series title: [Harmonics ; 669850]
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Apr05           Effective
date of registration: 21Oct05
Author on application: Bitte  Stenstrom.


VA-1-331-463
Title: Sling back.
Physical description of the deposit copy: Print on fabric.
Series title: JAS tweeners ; 670280
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Sep05           Effective
date of registration: 2Nov05


VA-1-335-741
Title: Stetson.
Physical description of the deposit copy: Textile.
Series title: Plush patterns II ; 649515
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Feb05           Effective
date of registration: 21Dec05
Author on application: Tom Lewis Studios, employer for hire.


VA-1-335-742
Title: Hot '' spicy.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companions V ; 669770]
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Jul05            
Effective date of registration: 21Dec05


VA-1-335-743
Title: Candyland.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companions V ; 669880]
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Jul05            
Effective date of registration: 21Dec05
Author on application: Artwork Design, Ltd., employer for hire.


VA-1-335-744
Title: All in the cards.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companions V ; 669790]
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Jul05            
Effective date of registration: 21Dec05

 
 

--------------------------------------------------------------------------------

 
 
VA-1-335-745
Title: Whirlpool.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companions V ; 669900]
Claimant: Waverly Fabrics
Date of creation: 2004           Date of publication: 1Jul05           Effective
date of registration: 21Dec05
Author on application: Artwork Design, Ltd., employer for hire.


VA-1-335-746
Title: Go Team.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companions V ; 669910]
Claimant: Waverly Fabrics
Date of creation: 2003           Date of publication: 1Jul05           Effective
date of registration: 21Dec05
Author on application: Banafshe Schippel Studio, employer for hire.


VA-1-335-747
Title: Happy hour.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companions V ; 669930]
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Jul05           Effective
date of registration: 21Dec05
Author on application: Banafshe Schippel Studio, employer for hire.


VA-1-335-748
Title: Flip flops.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companions V ; 669940]
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Jul05           Effective
date of registration: 21Dec05
Author on application: Banafshe Schippel Studio, employer for hire.


VA-1-339-724
Title: <La> bete sauvage.
Physical description of the deposit copy: Textile.
Series title: Schumacher wovens, fall 2005 ; 51471
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jul05           Effective
date of registration: 3Jan06
Author on application: Rubelli, employer for hire.
Information on previous related works: Appl. identifies woven antique doc. as
preexisting.
Limitation on claim; New matter: adaptation of design and additional artistic
work and new reproduction.


VA-1-339-725
Title: Sidonie embroidery.
Physical description of the deposit copy: Embroidery.
Series title: Schumacher wovens, spring 2005 ; 50931
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jan05           Effective
date of registration: 3Jan06
Author on application: Artee Collections, employer for hire.
Information on previous related works: Appl. identifies embroidered antique doc.
as preexisting.
Limitation on claim; New matter: adaptation of design and additional artistic
work and new reproduction.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-339-734
Title: Mansoor paisley.
Physical description of the deposit copy: Textile.
Series title: Schumacher wovens spring 2005 ; 50860
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jan05           Effective
date of registration: 3Jan06
Author on application: Tissage de Gravigny, employer for hire.
Information on previous related works: Appl. identifies old shiny indian shawl
as preexisting.
Limitation on claim; New matter: adaptation of design and additional artistic
work and new reproduction.


VA-1-339-735
Title: Giardino damask.
Physical description of the deposit copy: Textile.
Series title: Schumacher wovens spring 2005 ; 50850
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jan05           Effective
date of registration: 3Jan06
Author on application: Giuseppe De Negri, author of a work made for hire.
Information on previous related works: Appl. identifies old renaissance tapestry
as preexisting.
Limitation on claim; New matter: adaptation of design and additional artistic
work and new reproduction.


VA-1-339-736
Title: Venezia damask.
Physical description of the deposit copy: Textile.
Series title: Schumacher wovens spring 2005 ; 50750
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jan05           Effective
date of registration: 3Jan06
Author on application: DeNegri, AOS, employer for hire.
Information on previous related works: Appl. identifies antique doc. as
preexisting.
Limitation on claim; New matter: adaptation of design and additional artistic
work and new reproduction.


VA-1-339-737
Title: Lampas chinois.
Physical description of the deposit copy: Textile.
Series title: Schumacher wovens fall 2005 ; 51460
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jul05           Effective
date of registration: 3Jan06
Author on application: DeNegri, AOS, employer for hire.
Information on previous related works: Appl. identifies antique doc. as
preexisting.
Limitation on claim; New matter: adaptation of design and additional artistic
work and new reproduction.


VA-1-339-750
Title: Brighton silk damask.
Physical description of the deposit copy: Print on fabric.
Series title: Schumacher wovens fall 2005 ; 51490
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jul05           Effective
date of registration: 3Jan06
Author on application: Intex, employer for hire.
Information on previous related works: Appl. identifies antique doc. as
preexisting.
Limitation on claim; New matter: adaptation of design and additional artistic
work and new reproduction.

 
 

--------------------------------------------------------------------------------

 
 
VA-1-339-843
Title: Milkweed.
Physical description of the deposit copy: Fabric design.
Series title: Contours ; 649950
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Oct05           Effective
date of registration: 17Jan06
Author on application: artwork: Affabre--The Studio Group, employer for hire.


VA-1-339-844
Title: Pemberton floral.
Physical description of the deposit copy: Fabric design.
Series title: Romantic overtures ; 649980
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Oct05           Effective
date of registration: 17Jan06
Author on application: artwork: Zhongwang  Mill (author of a work made for hire)


VA-1-339-845
Title: Maxine damask.
Physical description of the deposit copy: Fabric design.
Series title: Pathways ; 649970
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Oct05           Effective
date of registration: 17Jan06
Author on application: artwork: March Mill Studio, employer for hire.


VA-1-339-846
Title: Colette.
Physical description of the deposit copy: Fabric design.
Series title: Romantic overtures ; 649990
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics
Date of creation: 2005           Date of publication: 1Oct05           Effective
date of registration: 17Jan06
Author on application: artwork: Your Image Plus, employer for hire.


VA-1-349-774
Title: Artisan collection.
Physical description of the deposit copy: 90 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Apr05           Effective
date of registration: 3Jan06
Author on application: artwork & reproductions: Schumacher, a division of F.
Schumacher & Company
Miscellaneous information: C.O. corres.


VA-1-357-376
Title: Tres chic : no. 670680.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companion VI ; 670680]
Claimant: Waverly Fabrics division of F. Schumacher & Company.
Date of creation: 2005           Date of publication: 1Dec05           Effective
date of registration: 27Apr06
Author on application: artwork: Banafshe Schippel Studio, employer for hire.


VA-1-357-377
Title: Tarzan : no. 670712.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companion VI ; 670710]
Claimant: Waverly Fabrics division of F. Schumacher & Company.
Date of creation: 2005           Date of publication: 1Dec05           Effective
date of registration: 27Apr06

 
 

--------------------------------------------------------------------------------

 
 
VA-1-357-378
Title: Hula hoop : no. 670662.
Physical description of the deposit copy: Print on fabric.
Series title: [Classic companion VI ; 670660]
Claimant: Waverly Fabrics, division of F. Schumacher & Company.
Date of creation: 2005           Date of publication: 1Dec05           Effective
date of registration: 27Apr06


VA-1-357-588
Title: Wynfield manor.
Physical description of the deposit copy: Textile.
Series title: [Southern charm ; 649010]
Claimant: Waverly Fabrics, division of F. Schumacher & Company.
Date of creation: 2003           Date of publication: 1Feb03           Effective
date of registration: 1Mar06
Author on application: artwork: Atelier Willy Herman, employer for hire.


VA-1-357-589
Title: Isle of palm.
Physical description of the deposit copy: Textile.
Series title: [Island life ; 649100]
Claimant: Waverly Fabrics, division of F. Schumacher & Company.
Date of creation: 2003           Date of publication: 1Feb03           Effective
date of registration: 1Mar06
Author on application: artwork: Atelier Willy Herman, employer for hire.


VA-1-369-320
Title: Plein air ; Fiji check ; Pareo ... [et al.]
Physical description of the deposit copy: Textiles.
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: F. Schumacher & Company
Date of creation: 2006           Date of publication: 1Jan06           Effective
date of registration: 28Apr06
Author on application: Schumacher, a division of F. Schumacher & Company,
employer for hire.
Miscellaneous information: C.O. corres.


VA-1-369-549
Title: Kashan.
Physical description of the deposit copy: Fabric design.
Series title: Exotic passages ; 650060
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Nov05           Effective
date of registration: 21Jun06
Author on application: artwork: Colwill & Waud--Studio, employer for hire.


VA-1-369-550
Title: Velvet leaf.
Physical description of the deposit copy: Fabric design.
Series title: Exotic passages ; 650050
Notes describing the deposit copy: Cataloged from appl. only.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Nov05           Effective
date of registration: 21Jun06

 
 

--------------------------------------------------------------------------------

 
 
VA-1-373-542
Title: Haven : no. 670870.
Physical description of the deposit copy: Print on fabric.
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2006           Date of publication: 1May06         Effective
date of registration: 1Aug06


VA-1-373-570
Title: Summer splendor.
Physical description of the deposit copy: Print on fabric.
Series title: In the garden ; 670860
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2006           Date of publication: 1May06         Effective
date of registration: 1Aug06


VA-1-373-571
Title: Dover damask.
Physical description of the deposit copy: Print on fabric.
Series title: Classic companions 7 ; 671090
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2005           Date of publication: 1Jun06           Effective
date of registration: 1Aug06
Author on application: artwork: Garance Studio, employer for hire.


VA-1-373-572
Title: Windsor stripe.
Physical description of the deposit copy: Print on fabric.
Series title: Classic companions 7 ; 671100
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 2006           Date of publication: 1May06         Effective
date of registration: 1Aug06

 
 

--------------------------------------------------------------------------------

 
 
VAu-145-003
Title: Town hall stripe.
Physical description of the deposit copy: fabric design.
Series title: Classics collection ; 655284
Claimant: Waverly Fabrics, division of F. Schumacher & Company
Date of creation: 1987           Effective date of registration: 17Oct88


XREF: Waverly Fabrics, <division of F. Schumacher & Company.>  SEE F.
Schumacher  & Company.  Waverly Fabrics.


VAu-171-794
Title: Kaleidoscope / by aVillage.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  and Company
Date of creation: 1990           Effective date of registration: 1Mar90
Author on application: F. Schumacher and Company, employer for hire.


VAu-171-795
Title: Design studio.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  and Company
Date of creation: 1990           Effective date of registration: 1Mar90


VAu-171-796
Title: Fountain grove / by aGramercy.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  and Company
Date of creation: 1990           Effective date of registration: 1Mar90
Author on application: F. Schumacher and Company, employer for hire.


VAu-171-797
Title: Morning garden.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  and Company
Date of creation: 1990           Effective date of registration: 1Mar90


VAu-184-401
Title: At home with village.
Physical description of the deposit copy: wallcovering & fabric designs : 103 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 23Jul90
Miscellaneous information: C.O. corres.


VAu-184-402
Title: Xanadu.
Physical description of the deposit copy: wallcovering designs : 43 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 23Jul90
Miscellaneous information: C.O. corres.


VAu-184-403
Title: Masterpiece / by aF.  Schumacher.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 23Jul90
Author on application: F. Schumacher & Company, employer for hire.
Miscellaneous information: C.O. corres.

 
 

--------------------------------------------------------------------------------

 


VAu-184-404
Title: My favorite things.
Physical description of the deposit copy: wallcovering & fabric designs : 114 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 20Jul90


VAu-188-523
Title: Glorious.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  and Company
Date of creation: 1990           Effective date of registration: 23Aug90


VAu-190-226
Title: Alfresco.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 6Nov90


VAu-190-227
Title: House party.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 20Sep90


VAu-196-504
Title: Band box.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  and Company
Date of creation: 1990           Effective date of registration: 19Nov90


VAu-197-534
Title: Time & again OSV.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 13Feb91


VAu-204-942
Title: Duets : fine wallcoverings with companion borders and fabrics / Waverly.
Physical description of the deposit copy: 121 p.
Claimant: F. Schumacher & Company
Date of creation: 1991           Effective date of registration: 24Apr91
Author on application: F.   Schumacher  and Company, employer for hire.


VAu-209-432
Title: Waverly bed and bath.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Effective date of registration: 26Apr91


VAu-211-445
Title: Remembrance.
Physical description of the deposit copy: Wallpaper designs.
Series title: The Victorian collection
Claimant: F.  Schumacher  & Company
Date of creation: 1991           Effective date of registration: 16Aug91

 
 

--------------------------------------------------------------------------------

 
 
VAu-212-226
Title: tClub classics : Waverly.
Physical description of the deposit copy: Wallcovering sample book.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Effective date of registration: 16Sep91


VAu-218-464
Title: Documents.
Physical description of the deposit copy: Wallpaper collection.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Effective date of registration: 12Nov91
Title on application: Attached.


VAu-218-614
Title: Small talk.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Effective date of registration: 19Dec91


VAu-219-820
Title: Waverly baby.
Physical description of the deposit copy: Wallcoverings & prints on fabric; 112
p.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Effective date of registration: 12Nov91


VAu-224-869
Title: Country fair.
Physical description of the deposit copy: Wallcoverings : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1990           Effective date of registration: 13Feb91


VAu-225-171
Title: Frank Lloyd Wright.
Physical description of the deposit copy: Wallpaper book.
Claimant: F.   Schumacher  & Company
Date of creation: 1991           Effective date of registration: 24Mar92


VAu-226-012
Title: Back country.
Physical description of the deposit copy: Wallcoverings : 122 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 24Mar92


VAu-233-365
Title: <Il> palazzo collezione.
Physical description of the deposit copy: Wallcoverings : 100 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 10Aug92
Title on application: <Il> palazzo.


VAu-233-366
Title: Mademoiselle coquette.
Physical description of the deposit copy: Wallcoverings : 99 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 10Aug92

 
 

--------------------------------------------------------------------------------

 
 
VAu-233-367
Title: Ivy Lane.
Physical description of the deposit copy: Wallcoverings : 125 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 10Aug92
Title on application: Ivy Lane/Garden room II.


VAu-235-966
Title: Amer. life.
Physical description of the deposit copy: wallcovering & fabric designs : 120 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 2Sep92
Title on application: American life.


VAu-235-967
Title: Past & present.
Physical description of the deposit copy: wallcovering & fabric designs : 115 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 31Aug92


VAu-235-968
Title: <La> Mascarade des papiers.
Physical description of the deposit copy: wallcovering & fabric designs : 93 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 14Aug92


VAu-235-969
Title: The Gardens of Kashmir.
Physical description of the deposit copy: wallcovering & fabric designs : 110 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 14Aug92


VAu-235-970
Title: Williamsburg wallpapers, historic reproductions.
Physical description of the deposit copy: wallcovering & fabric designs : 104 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 14Aug92
Title on application: Williamsburg historic reproductions.


VAu-235-971
Title: Waverly borders.
Physical description of the deposit copy: wallcovering designs : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 14Aug92


VAu-240-948
Title: Nature's garden.
Physical description of the deposit copy: Wallpaper & fabric : 117 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 17Dec92


VAu-240-949
Title: Special places.
Physical description of the deposit copy: Wallpaper & fabric : 122 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 17Dec92

 
 

--------------------------------------------------------------------------------

 
 
VAu-241-415
Title: Carriage house collection.
Physical description of the deposit copy: Wallpaper & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 14Dec92
Title on application: Carriage house.


VAu-244-191
Title: The Gardens of Kashmir.
Physical description of the deposit copy: Wallcovering & fabric designs : 110 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 30Dec92


VAu-244-846
Title: Au courant V.
Physical description of the deposit copy: Wallpaper & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 30Dec92


VAu-247-890
Title: Williamsburg, a renaissance : wallpapers, borders & fabrics.
Physical description of the deposit copy: 103 p.
Notes describing the deposit copy: Includes Architectural accents brochure,
price list & coding system flyer.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 19Mar93


VAu-250-011
Title: Historic Natchez collection : vol. 2.
Physical description of the deposit copy: Wallpaper & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 25Mar93
Title on application: Natchez, vol. 2.


VAu-250-440
Title: In bloom.
Physical description of the deposit copy: Wallpaper : 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 2Apr93


VAu-251-318
Title: Elements 3.
Physical description of the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 25Mar93


VAu-251-319
Title: Schumacher transitional : a retrospective collection.
Physical description of the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 2Apr93

 
 

--------------------------------------------------------------------------------

 


VAu-277-104
Title: Young at heart : a collection of fine wallcoverings, borders and
companion fabrics.
Physical description of the deposit copy: 117 p.
Claimant: F.   Schumacher  & Company
Date of creation: 1992           Effective date of registration: 25Mar93
Miscellaneous information: C.O. corres.


VAu-282-514
Title: Brittany Isle.
Physical description of the deposit copy: 93 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 25Oct93


VAu-282-515
Title: Encore III.
Physical description of the deposit copy: 92 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 25Oct93


VAu-282-516
Title: Point of view.
Physical description of the deposit copy: 127 p.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 25Oct93


VAu-285-172
Title: High tea.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 7Dec93


VAu-285-173
Title: <Le> connoisseur III.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 7Dec93


VAu-285-174
Title: Tone on tone.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 7Dec93


VAu-287-081
Title: Decorum.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 7Dec93


VAu-287-082
Title: Paper magic.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 7Dec93

 
 

--------------------------------------------------------------------------------

 
 
VAu-287-083
Title: Fabulous faux.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 7Dec93


VAu-287-255
Title: Simply textures : a collection of textures and coordinating borders /
Waverly.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1993           Effective date of registration: 7Dec93


VAu-292-595
Title: A collection of 2001 textures and borders.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper book.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 3Feb94
Title on application: 2001.


VAu-296-370
Title: Basics and borders.
Physical description of the deposit copy: Wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 11Mar94
Miscellaneous information: C.O. corres.


VAu-296-371
Title: Library of Congress.
Physical description of the deposit copy: Wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 11Mar94
Limitation on claim; New matter: wallcovering designs based on preexisting
documents.
Miscellaneous information: C.O. corres.


VAu-301-333
Title: Studio collection.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 20May94


VAu-301-334
Title: Damask collection.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 2Jun94


VAu-301-339
Title: Bermuda.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 22Apr94

 
 

--------------------------------------------------------------------------------

 
 
VAu-301-340
Title: Astor Terrace.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 22Apr94


VAu-301-828
Title: Border it] : a collection of borders and companion wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 3Feb94
Miscellaneous information: C.O. corres.


VAu-301-829
Title: Country weekend : a collection of fine wallcoverings with companion
borders and fabrics.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 3Feb94
Miscellaneous information: C.O. corres.


VAu-301-830
Title: Solitaire : a collection of fine wallcoverings, borders, and companion
fabrics.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 23Mar94


VAu-301-831
Title: Floral companions.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 22Mar94


VAu-301-932
Title: Romanesque.
Physical description of the deposit copy: Wallcovering.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 18Jul94


VAu-307-831
Title: Faux collection.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 16Sep94


VAu-308-440
Title: Seasons.
Physical description of the deposit copy: Wallpaper & fabric samples.
Claimant: F.   Schumacher  & Company
Date of creation: 1993           Effective date of registration: 22Feb94

 
 

--------------------------------------------------------------------------------

 


VAu-309-072
Title: Cottage classics : a collection of fine wallcoverings, borders and
companion fabrics.
Physical description of the deposit copy: 1 v.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 26Sep94


VAu-309-073
Title: Nuance.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 26Sep94


VAu-309-074
Title: Children's collection.
Physical description of the deposit copy: 1 v.
Notes describing the deposit copy: Wallpaper & fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 18Oct94


VAu-315-516
Title: Country house.
Physical description of the deposit copy: Wallcoverings.
Series title: Waverly designer series
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1994           Effective date of registration: 30Dec94


VAu-315-517
Title: Treasure chest.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 30Dec94


VAu-315-518
Title: Garden tour / Waverly.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1994           Effective date of registration: 30Dec94


VAu-316-732
Title: Classica.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 1Nov94


VAu-324-886
Title: Finishing effects : vol. 2.
Physical description of the deposit copy: Wallcoverings.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 10Feb95


VAu-325-056
Title: Classic portfolio.
Physical description of the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 13Feb95

 
 

--------------------------------------------------------------------------------

 
 
VAu-333-970
Title: American classics borders : a collection of fine borders, wallcoverings,
and companion fabrics / Waverly.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1994           Effective date of registration: 30Mar95


VAu-333-971
Title: Schumacher Spring fare.
Physical description of the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1995           Effective date of registration: 30Mar95
Title on application: Spring fare.


VAu-333-972
Title: The golden era / aGramercy.
Physical description of the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1995           Effective date of registration: 30Mar95


VAu-338-006
Title: Gentry.
Physical description of the deposit copy: Wallcoverings & prints on fabric.
Claimant: F.   Schumacher  & Company
Date of creation: 1994           Effective date of registration: 30Dec94


VAu-350-933
Title: Timeless treasures : a collection of fine wallcoverings, borders, and
coordinating fabrics / Waverly.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1995           Effective date of registration: 15Dec95


VAu-389-174
Title: Garden room classics : a collection of fine wallcoverings and companion
fabrics / Waverly.
Physical description of the deposit copy: 174 p.
Claimant: F.   Schumacher  & Company (employer for hire)
Date of creation: 1997           Effective date of registration: 28Apr97
Information on previous related works: Preexisting material: 124 patterns prev.
reg.
Limitation on claim; New matter: 2 new patterns.


VAu-485-016
Title: Exotic passage.
Physical description of the deposit copy: Wallcoverings & prints on fabrics.
Claimant: F.   Schumacher  & Company
Date of creation: 1999           Effective date of registration: 27Jul00

 
 

--------------------------------------------------------------------------------

 
 
OFFICIAL-PILLOWTEX LLC
 
Name of Work 
 
Registration
No. 
 
Registration Date
18th century crewel (5 pieces)
 
H34996
 
1967
Acapulco
 
H33939
 
1967
Adams
 
VA96177
 
25-Mar-82
Alexandria
 
H27966
 
1964
Alexandria
 
H27966
 
1965
Algiers
 
H42230
 
1970
Alphabet zoo
 
VA32415
 
27-Aug-79
Alphabet zoo
 
VA32416
 
27-Aug-79
American Eagle
 
VA254768
 
6-Feb-87
American friendship
 
H32302
 
1966
Angelique
 
H31606
 
1966
April
 
67396
 
1984
Arabesque
 
H21831
 
1963
Arabesque
 
H21710
 
1963
Arroyo
 
VA89014
 
14-Oct-81
Ashley
 
VA96168
 
25-Mar-82
Ashley
 
46933
 
1983
Audubon
 
VA96167
 
25-Mar-82
Balmoral
 
109561
 
1982
Balmoral column
 
63198
 
1983
Balmoral leaves
 
41768
 
1982
Balmoral stripe A
 
41769
 
1982
Balmoral stripe B
 
41770
 
1982
Bangkok
 
177763
 
1984
Barcelona
 
H24439
 
1964
Barcelona
 
H24440
 
1964
BMX Fever
 
VA254767
 
6-Feb-87
Bountiful
 
H42234
 
1970
Brentwood
 
VA96187
 
25-Mar-82
Breton country
 
41771
 
1982
Breton country stripe
 
48167
 
1982
Bright nights (3 pieces)
 
H37437
 
1968
Canyon
 
VA89019
 
14-Oct-81
Capistrano
 
H24334
 
1964
Caravan (3 pieces)
 
H38198
 
1969
Caribe
 
VA96174
 
25-Mar-82
Carnations
 
H27958
 
1965
Carnations
 
H27959
 
1965
Casein
 
VA89022
 
14-Oct-81
Castle garden
 
H20934
 
1963
Castle garden
 
H20624
 
1963
Catnap
 
VA324376
 
26-May-88

 
 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Cheltenham garden
 
H33118
 
1967
Cheltenham garden
 
H33117
 
1966
Cherub fantasy
 
H29871
 
1965
Cherub fantasy
 
H29872
 
1965
Children of the world (3 pieces)
 
H38091
 
1969
Classic
 
H35498
 
1968
Classic
 
H35494
 
1968
Cloisonne (4 pieces)
 
H34998
 
1967
Comforel : no. T-7313/20
 
VAu316066
 
13-Nov-94
Contata
 
160305
 
1984
Contessa
 
H33110
 
1967
Contessa
 
H33108
 
1967
Couger [sic] country.
 
VA251781
 
6-Feb-87
Country garden
 
H20761
 
1962
Country garden
 
160304
 
1984
Courtyard floral
 
H20619
 
1963
Courtyard floral
 
H20620
 
1963
Crosste
 
VA99580
 
30-Mar-82
Dacron II : no. T-6109/80
 
VAu316067
 
13-Nov-94
Dania
 
52535
 
1983
Decorating digest with Judy Lindahl
 
MP28836
 
1975
Desert song
 
H42268
 
1970
Diamond point
 
VA99582
 
29-Mar-82
Discovery
 
VA181748
 
22-Mar-85
Dover rose
 
H24570
 
1964
Dover rose
 
H24442
 
1964
Drawing of Sumerson stay set non-shift pillow
 
IU13029
 
1964
Drayton
 
VA96415
 
29-Mar-82
Dream song
 
H18901
 
1962
Dream song
 
H35499
 
1967
Dream song
 
H18754
 
1962
Dream song
 
H35497
 
1967
Dream song
 
H18756
 
1962
Dublin
 
VA96410
 
29-Mar-82
Duval
 
VA96179
 
25-Mar-82
El prado
 
H24438
 
1964
El prado
 
H24441
 
1964
Embassy rose
 
H28176
 
1965
Embassy rose
 
H27965
 
1965
Empire bouquet
 
H27954
 
1965

 

 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Empire bouquet
 
H27953
 
 1964 and/or 1965
Empire bouquet
 
H24438
 
1964
English garden
 
H213385
 
1961
Esplanade
 
H30584
 
1966
Esplanade
 
H30589
 
1966
Euclidean shapes
 
H42231
 
1970
Fancy free (4 pieces)
 
H38092
 
1969
Fancy free (4 pieces)
 
H38747
 
1969
Fantasia
 
H33116
 
1967
Fantasia
 
H33111
 
1967
Fantasia
 
VA96184
 
25-Mar-82
FCI CAM curves
 
TXu334651
 
1-Aug-88
Felicity (3 pieces)
 
H39602
 
1969
Felicity (bed spreads & drapes)
 
H40354
 
1969
Ferny
 
109535
 
1982
Field poppies
 
113439
 
1982
Field poppy stripe
 
40620
 
1982
Fieldcrest Cannon, Inc. cam curves
 
VAu334651
 
1988
Fieldcrest Cannon, Inc. Today
 
TX2364741
 
15-Jul-88
Fieldcrest decorating digest
 
A699222
 
1975
Fieldcrest decorating digest
 
TX1398028
 
30-Jul-84
Fieldcrest decorating digest
 
TX825156
 
31-Dec-81
Fieldcrest entertains with glorious food
 
A916173
 
1977
Fieldcrest Mills
 
A358707
 
1958
Fieldcrest Mills
 
A187389
 
1970
Fieldcrest Mills
 
A190559
 
1970
Fieldcrest Mills
 
A213038
 
1971
Fieldcrest Mills
 
A231011
 
1971
Fieldcrest Mills
 
A252328
 
1971
Fieldcrest Mills
 
A289092
 
1971
Fieldcrest Mills
 
A323745
 
1972
Fieldcrest Mills
 
A449486
 
 1973 and/or 1975
First love (3 pieces)
 
H37438
 
1968
Fleur de lis
 
H24437
 
 1963 and/or 1964
Fleur de lis
 
H24447
 
 1963 and/or 1964
Flirtation rose
 
H24566
 
1964
Floral : no. 5654/50
 
VAu117186
 
24-Aug-87
Floral enchantment
 
H27964
 
 1964 and/or 1965
Floral enchantment
 
H37967
 
1965
Floral trellis
 
H35500
 
 1967 and/or 1968


 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Floral trellis
 
H35493
 
 1967 and/or 1968
Floriale
 
H42232
 
1970
Flower shower (3 pieces)
 
H37442
 
1968
Flower song
 
H35424
 
1968
Folly
 
VA96172
 
25-Mar-82
Fontana
 
VA96411
 
29-Mar-82
Forest glen
 
170668
 
1984
French daisy
 
H16425
 
1961
French daisy
 
H16426
 
1961
Friends you can count on
 
A855897
 
1966
Friends you can count on
 
H31607
 
1966
Friends you can count on
 
H31605
 
1966
Frolic (3 pieces)
 
H38111
 
1969
Fun Fuzzy
 
VA254769
 
6-Feb-87
Gabor all over : no. 1773/90
 
VA382407
 
18-Dec-89
Gabor border : no. 1772/90
 
VA382403
 
18-Dec-89
Gabor stripe : no. 1774/45
 
VA378787
 
18-Dec-89
Gabrielle
 
113438
 
1982
Garden party
 
H20617
 
1963
Garden party
 
H20806
 
1963
Gooseberry : no. 6787/20
 
VAu125468
 
4-Jan-98
Grenadier
 
GP53664
 
1966
Guide to job instruction
 
A968877
 
1968
Hampton court
 
H33107
 
 1966 and/or 1967
Handbook for outside counsel
 
TX1551154
 
1-Apr-85
Harlequin rose
 
H27962
 
1965
Heirloom : no. 7111/90
 
VAu117188
 
24-Aug-87
Hermosa
 
H33942
 
1967
Hillandale
 
VA96175
 
25-Mar-82
Holiday
 
VA96164
 
25-Mar-82
Hopetown quilt
 
109533
 
1982
Hopi
 
VA95674
 
29-Mar-82
Ihran
 
52820
 
1983
Imperial brocade
 
H20491
 
1962
Imperial fleur
 
H20638
 
1962
Imperial rose
 
H19927
 
1962
Imperial rose
 
H20382
 
1961
Imperial tapestry
 
H20639
 
1962
Imperial tapestry
 
H20789
 
1962
Impressions
 
H35422
 
 1967 and/or 1968
Innocence
 
H41435
 
1970
Innsbruck
 
H36336
 
1968
Innsbruck
 
H36223
 
1968

 

 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Isfahan
 
52823
 
1983
It's about time
 
A855900
 
 1956 and/or 1966
It's about time
 
H32306
 
1966
It's about time
 
H31604
 
1966
Jamestown
 
H33114
 
 1966 and/or 1967
Jamestown
 
H33120
 
1966
Jefferson
 
VA89029
 
14-Oct-81
Jefferson
 
VA89023
 
1981
Jigsaw
 
VA96183
 
25-Mar-82
Jubilee
 
VA96416
 
29-Mar-82
Jungle hunt (bed spreads and drapes)
 
H36304
 
1968
Jungle hunt (bedspreads and drapes)
 
H36404
 
1968
Jungle hunt (towels)
 
H36305
 
1968
Kabuki (4 pieces)
 
H38112
 
1969
Kashmir
 
H16425
 
1961
Keaton
 
VA96180
 
25-Mar-82
Keepsake rose
 
H29870
 
1965
Keepsake rose
 
H29873
 
1965
Kensington gardens
 
H27957
 
 1964 and/or 1965
Kensington gardens
 
H28175
 
 1964 and/or 1965
Kent
 
VA96185
 
25-Mar-82
Kimono
 
41774
 
1982
King's guards
 
H23245
 
1963
Knob Hill
 
41776
 
1982
Knob hill flame
 
41775
 
1982
Kyoto
 
41773
 
1982
Lancaster
 
VA89020
 
14-Oct-81
Lancaster ring
 
113436
 
1982
Land of Nod
 
H23246
 
1963
Laurel
 
VA96169
 
25-Mar-82
Laurel
 
170054
 
1984
Laurel elegance
 
H35421
 
 1967 and/or 1968
Laurens
 
VA96171
 
25-Mar-82
Leafy
 
109550
 
1982
L'elegant
 
H24445
 
 1963 and/or 1964
L'elegante
 
H24448
 
 1963 and/or 1964
Log cabin
 
VA99579
 
30-Mar-82
London town
 
H16424
 
1961
Lucille
 
170731
 
1984
Madeira bouquet
 
H16427
 
1961
Madison
 
VA89015
 
14-Oct-81

 

 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Malabar (4 pieces)
 
H34997
 
1967
Malibu (shell)
 
VAu76053
 
22-Apr-85
Mansfield
 
VA96182
 
25-Mar-82
Marion
 
VA96165
 
25-Mar-82
Martha
 
109534
 
1982
Mayfair
 
VA96173
 
25-Mar-82
Melissa
 
VA96413
 
29-Mar-82
Melrose
 
H35418
 
 1967 and/or 1968
Melrose
 
H35425
 
 1967 and/or 1968
Melrose
 
VA89021
 
14-Oct-81
Meredith
 
VA95678
 
29-Mar-82
Mesa
 
VA89018
 
14-Oct-81
Metro
 
160302
 
1984
Mighty mallard.
 
VA241847
 
9-Nov-86
Milan
 
H24446
 
 1963 and/or 1964
Mimi
 
109530
 
1982
Ming
 
H19928
 
1962
Modern mood
 
H35420
 
 1967 and/or 1968
Modern mood
 
H35419
 
 1967 and/or 1968
Molokai
 
118920
 
1983
Monroe
 
VA89016
 
14-Oct-81
Mood moderne
 
H30587
 
 1965 and/or 1966
Mount Vernon
 
109536
 
1982
Musetta
 
41772
 
1982
Napping
 
A71423
 
1960
Napping
 
A358707
 
1958
Neddle point rose
 
H20936
 
1963
Needle point rose
 
H20615
 
1963
Nettle Creek grand sateen
 
VAu274361
 
20-Sep-94
New England beauty
 
H16421
 
1961
New slant
 
H42236
 
1970
Newport
 
46934
 
1983
Nova : no. T-7360/20
 
VAu316068
 
13-Nov-94
Now I lay me down to sleep.
 
VA241848
 
9-Nov-86
Oblique form
 
H42235
 
1970
Orleans
 
H16423
 
1961
Palmetto
 
VA96178
 
25-Mar-82
Palo Alto
 
H33115
 
 1966 and/or 1967
Palo Alto
 
H33112
 
 1966 and/or 1967
Patterns
 
H45288
 
1971
Peachtree
 
118529
 
1983
Peachtree stripe
 
51762
 
1983
Pennant
 
VA100207
 
1982

 

 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Pennant
 
VA100307
 
20-Apr-82
Pennsylvania dutch
 
H33752
 
1966
Persia
 
H33119
 
 1966 and/or 1967
Persia
 
H33109
 
 1966 and/or 1967
Petite corsage
 
H20590 and/or H30590
 
 1965 and/or 1966
PFWW : no. 7155/20
 
VAu117187
 
24-Aug-87
Phantasy
 
53633
 
1983
Plume
 
VA89017
 
14-Oct-81
Polynesia (3 pieces)
 
H37440
 
1968
Poppy dot (4 pieces)
 
H38110
 
1969
Posy
 
H20382
 
1961
Posy
 
H21384
 
1962
Pow flowers
 
H36224
 
1968
Prairie
 
VA95675
 
29-Mar-82
Primavera quilt
 
46938
 
1983
Primavera vine
 
46939
 
1983
Primrose
 
46944
 
1984
Princess
 
H42233
 
1970
Princess bouquet
 
H20616
 
1963
Printwork
 
H41187
 
1969
Queen's garden
 
H33632
 
1967
Queen's rose
 
H23652
 
1963
Regal rose
 
H20932
 
1963
Regal rose
 
H20618
 
1963
Regency
 
VA95676
 
29-Mar-82
Regency manor
 
H24571
 
1964
Regency manor
 
H24572
 
1964
Reverie
 
H20622
 
1963
Reverie
 
H20633
 
1963
Reynolds
 
VA96170
 
25-Mar-82
Ribbon bouquet
 
VA830600
 
23-Dec-96
Riviera rose
 
H35496
 
 1967 and/or 1968
Riviera rose
 
H35495
 
 1967 and/or 1968
Roadway
 
160303
 
1984
Rocky Mountain rams.
 
VA251779
 
6-Feb-87
Romance is a rose
 
H21709
 
1963
Rose arcade
 
H30585
 
 1965 and/or 1966
Rose arcade
 
H30588
 
1966
Rose caprice
 
H20759
 
1962
Rose cascade
 
H20762
 
1962
Rose festival
 
H21694
 
1963
Rose legacy
 
H27963
 
 1964 and/or 1965

 

 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Rose legacy
 
H27956
 
 1964 and/or 1965
Rose moderne
 
H20760
 
1962
Rose nouveau
 
H27960
 
 1964 and/or 1965
Rose symphony
 
H35417
 
 1967 and/or 1968
Rose symphony
 
H35423
 
 1967 and/or 1968
Rose velour (4 pieces)
 
H37443
 
1968
Rosepath
 
VA96414
 
29-Mar-82
Royal charter
 
H20623
 
1963
Royal family
 
VA15895
 
20-Jul-78
Royal tapestry
 
H27961
 
 1964 and/or 1965
Royal Velvet 1986 color forecast
 
PA259044
 
19-Jul-85
Royal velvet color forecast film
 
PA259044
 
1985
Royal Velvet presents Color profiles for 1985
 
PA240661
 
24-Dec-84
Runaway Ronnie
 
A855899
 
1966
Runaway Ronnie
 
H31709
 
1966
Runaway Ronnie
 
H31608
 
1966
Sahara
 
H42269
 
1970
Samarkand
 
H34995
 
1967
Samarkand
 
H33753
 
1967
Santa Cruz
 
H33106
 
 1966 and/or 1967
Santa cruz
 
H33113
 
 1966 and/or 1967
Sayonara
 
H44033
 
1971
Scandia
 
H16422
 
1961
Serpentine
 
H42267
 
1970
Shalimar (4 pieces)
 
H37441
 
1968
Sherry
 
VA99581
 
29-Mar-82
Shower of flowers
 
H20788
 
1962
Showers of flowers
 
H20763
 
1962
Sintra
 
118518
 
1983
Snow flower
 
40619
 
1982
Snowflake
 
109461
 
1982
Snowflake quilt
 
109551
 
1982
Sophisticate
 
H18755
 
1962
Sophisticate
 
H18757
 
1962
Southampton floral
 
109549
 
1982
Southampton stripe
 
113437
 
1982
Spanish shawl
 
H19929
 
1962
St. Mary's acclaim.
 
VAu300960
 
28-Jun-94
Star blaze
 
VA95677
 
29-Mar-82
Summer star
 
H30591
 
 1965 and/or 1966

 

 
 

--------------------------------------------------------------------------------

 
 
Name of Work 
 
Registration
No. 
 
Registration Date
Sutton
 
VA96181
 
25-Mar-82
Suzanne
 
109532
 
1982
Sweet dream
 
H31708
 
1966
Sweet Dreams
 
VA254766
 
6-Feb-87
Sweet dreams
 
A855898
 
1966
Sweet dreams
 
H31609
 
1966
Tahiti
 
H19930
 
1962
Tasco
 
H33941
 
1967
The Glory of the Maya
 
PA880
 
2-Mar-78
Timberline
 
VA96166
 
25-Mar-82
To a wild rose
 
H33753
 
1967
To a wild rose
 
H33941
 
1967
Tobago
 
VA98024
 
14-Oct-81
Torbay
 
VA96412
 
29-Mar-82
Trains
 
GP53663
 
1966
Tropic
 
VA96186
 
25-Mar-82
Tulip trellis
 
109531
 
1982
Tuliptime
 
109537
 
1982
Unicorn
 
H19931
 
1962
Unicorn
 
H19927
 
1962
Valley
 
VA95673
 
29-Mar-82
Vanity rose
 
H30586
 
 1965 and/or 1966
Velvet shadow (4 pieces)
 
H37439
 
1968
Velvet shadow (4 pieces)
 
H37442
 
1968
Venetia
 
H41188
 
1969
Venetian tile
 
H19932
 
1962
Venture
 
VA96176
 
25-Mar-82
Veracruz
 
H33940
 
1967
Vibrant
 
H45113
 
1971
Viennese lace
 
H20226
 
1962
Violetta
 
H24443
 
 1963 and/or 1964
Violetta
 
H24444
 
1963
Vis-a-vis
 
H42229
 
1970
Vis-a-vis
 
H43719
 
1990
Weaver's rose
 
VA95679
 
25-Mar-82
Winchester
 
VA74155
 
20-Apr-81
Wisteria
 
H27955
 
 1964 and/or 1965
Wisteria
 
H28177
 
 1964 and/or 1965
xDream song
 
H18756
 
1962
Yangtze garden
  
183908
  
1985

 

 
 

--------------------------------------------------------------------------------

 
 
OP HOLDINGS LLC


Owner
 
Copyright
 
Registration
         
Ocean Pacific Apparel Corporation
  
Core Design
  
# VA 1-046-882

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B


Patents
 
OFFICIAL-PILLOWTEX LLC
 
Country
 
Title
 
Serial
Number
 
Patent
Number
 
Issue/Grant
Date
United States
 
Mattress cover with inelastically stretchable skirt  (Co-owned with E.I. du
Pont)
 
08/397,328
 
5,636,393
 
6/10/1997
                 
United States
 
Personal care textile article with label
 
29/097,514
 
D424,859
 
5/16/2000
                 
United States
 
Packaging structure for a textile article
 
29/084,376
 
D421,568
 
3/14/2000
                 
United States
 
Expandable skirt mattress cover (license to KYMP, LLC)
 
07/759,393
 
5,127,115
 
7/7/1992
                 
United States
 
Double hem apparatus and method
 
519,964
 
5,579,707
 
12/3/1996
                 
United States
 
Terry fabric with increased rate of absorbency and method of forming same
 
672,053
 
5,667,865
 
9/16/1997
                 
United States
  
Personal care textile article with label
  
74,250
  
D396,596
  
8/4/1998

 
 
 

--------------------------------------------------------------------------------

 

STUDIO IP HOLDINGS LLC
 
TITLE
 
PATENT NUMBER
 
FILING DATE
Custom Fit Cap
 
5,615,415
 
April 1, 1997
Custom Fit Cap
 
Int. App. No. PCT/US1994/001465
(publication number WO/1995/001738)
 
February 8, 1994
Visored Cap with Forward Facing Panel
  
Int. App. No. PCT/US1993/010894
(publication number WO/1994/010867)
  
November 11, 1993


 
 

--------------------------------------------------------------------------------

 

SHARPER IMAGE HOLDINGS LLC


(see Schedule A attached)
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
The Patents


Title
 
Country
 
Registration
No./Renewal Date
METHOD AND APPARATUS FOR
 
Canada
 
2480878
01-Apr-2012
ROBOT CLEANER WITH IMPROVED VACUUM
 
Canada
 
2578525
26-Aug-2012
METHOD AND APPARATUS TO REDUCE
 
Canada
 
2395397
21-Jun-2009
METHOD AND APPARATUS FOR REDUCING
 
Canada
 
2395517
21-Jun-2009
SYSTEM AND METHOD FOR DELIVERING
 
Canada
 
2616368
24-Jul-2012
AIR SYSTEM
 
China
 
200630006679.1
20-Mar-2012
ELECTRONIC SOUND GENERATOR WITH
 
China
 
01138563.4
25-Sep-2012
AIR PURIFIER
 
China
 
200430007908.2
27-Mar-2012
ION EMITTING GROOMING DEVICE
 
China
 
03368015.9
27-Sep-2011
ELECTRO-KINETIC AIR
 
China
 
02128176.9
12-Dec-2011
ELECTRO-KINETIC AIR
 
China
 
02128178.5
12-Dec-2011
METHOD AND APPARATUS TO REDUCE
 
China
 
00817723.6
22-Dec-2010
REMOTE CONTROL
 
China
 
200330127379.5
23-Dec-2011
SAXOPHONE
 
China
 
200330127377.6
23-Dec-2011
VACUUM CLEANER
 
China
 
200330127380.8
23-Dec-2011
A RACK FOR COMPACT DISCS
 
China
 
00804483.X
24-Jan-2012
ELECTRO-KINETIC DEVICE WITH
 
China
 
02107714.2
28-Jan-2012
AIR PURIFIER
 
China
 
200430002714.3
30-Jan-2012
RADIO-FREQUENCY TRANSMITTER BASE
 
China
 
200330101179.2
28-Oct-2011
ION EMITTING HOT AIR BLOWER
 
China
 
01138547.2
16-Nov-2011
FLOOR MODEL AIR CLEANER
 
China
 
02328419.6
19-Jun-2011
DESKTOP AIR CLEANER
  
China
  
02328418.8
19-Jun-2011

 
 
 

--------------------------------------------------------------------------------

 


ELECTRO-KINETIC AIR TRANSPORTER AND
 
China
 
02142995.2
18-Jul-2012
RADIO-FREQUENCY RECEIVER BEEPER
 
China
 
200330101180.5
28-Oct-2011
DESK LAMP
 
China
 
200330127378.0
23-Dec-2011
AIR CONDITIONER DEVICE WITH
 
China
 
200580031383.8
22-Jul-2012
ELECTRODE SELF-CLEANING MECHANISM
 
China
 
03122506.3
16-Apr-2012
ELECTRO-KINETIC AIR TRANSPORTER AND
 
China
 
200520004159.7
22-Jan-2012
ELECTRO-KINETIC AIR
 
China
 
01801181.0
02-May-2010
METHOD AND APPARATUS TO REDUCE
 
Europe
 
00993601.4
22-Dec-2010
VACUUM CLEANER
 
European Union
 
000157573-0001
18-Mar-2014
AIR PURIFIER
 
European Union
 
000157581-0001
19-Mar-2014
DYNAMIC DISPLAY NIGHT LIGHT
 
Hong Kong
 
1042811
22-Sep-2012
PERSONAL ELECTRO-KINETIC AIR
 
Hong Kong
 
1044365
25-Sep-2012
ELECTRONIC SOUND GENERATOR WITH
 
Hong Kong
 
1044402
25-Sep-2012
SOUND GENERATOR UNIT
 
Hong Kong
 
9801435.0
16-Aug-2014
AIR PURIFIER
 
Hong Kong
 
0500059.9
07-Jan-2015
ELECTRIC FAN
 
Hong Kong
 
0211763.2
30-Oct-2012
AIR PURIFIER
 
Hong Kong
 
0410006.9
02-Jan-2014
EYE GLASS CLEANER
 
Hong Kong
 
0500104.5
14-Jan-2015
FLOOR MODEL AIR CLEANER
 
Hong Kong
 
0210892.4
17-Jun-2012
RADIO-FREQUENCY RECEIVER BEEPER
 
Hong Kong
 
0311448.5
05-Sep-2013
RADIO-FREQUENCY TRANSMITTER BASE
 
Hong Kong
 
0311447.3
05-Sep-2013
ELECTRODE SELF-CLEANING MECHANISM
 
Hong Kong
 
1049990
02-May-2010
AN ION GENERATOR, DEVICE FOR
 
Hong Kong
 
1057252
12-Dec-2011
ELECTRO-KINETIC AIR
 
Hong Kong
 
1058960
12-Dec-2011
AN AIR TRANSPORTER-CONDITIONER AND
 
Hong Kong
 
1050149
28-Jan-2012
AIR CONDITIONER DEVICE WITH
 
Hong Kong
 
08104007.5
22-Jul-2014
EXERCISE DEVICE
 
Hong Kong
 
08107886.4
20-Oct-2014
SOUND GENERATOR
  
Hong Kong
  
0110409.0
22-Mar-2016

 
 
 

--------------------------------------------------------------------------------

 
 
AIR TRANSPORTER-CONDITIONER WITH
 
Hong Kong
 
05109525.0
09-Apr-2011
VACUUM CLEANER
 
Japan
 
1220418
03-Sep-2011
AIR PURIFIER
 
Japan
 
1215252
09-Jul-2011
ELECTRO-KINETIC AIR TRANSPORTER AND
 
Mexico
 
265820
21-Jul-2014
AIR PURIFIER
 
South Korea
 
0364082
04-Oct-2011
ANNUNCIATING PREDICTOR
 
U.S.A.
 
6273421
14-Feb-2013
ELECTRONIC SOUND GENERATOR WITH
 
U.S.A.
 
6359549
19-Sep-2013
ELECTROSTATIC AIR CLEANER
 
U.S.A.
 
7014686
2I-Sep-2013
ELECTRODE SELF-CLEANING MECHANISM
 
U.S.A.
 
6350417
26-Aug-2013
ACCESSORY ORGANIZER
 
U.S.A.
 
6905035
14-Dec-2012
ELECTRO-KINETIC AIR TRANSPORTER AND
 
U.S.A.
 
6911186
28-Dec-2012
CD RACK WITH DUAL DISC CASE HOLDER
 
U.S.A.
 
6915911
12-Jan-2013
ROBOT CAPABLE OF DETECTING AN EDGE
 
U.S.A.
 
7024280
04-Oct-2013
TEXT/ICON DISPLAY PREDICTOR
 
U.S.A.
 
6368176
09-Oct-2013
AIR CONDITIONER DEVICES
 
U.S.A.
 
6953556
1l-Apr-2013
STORAGE AND DISPLAY RACK FOR DVDS
 
U.S.A.
 
6955267
18-Apr-2013
ELECTRO-KINETIC AIR
 
U.S.A.
 
6958134
25-Apr-2013
CD RACK WITH CD HOLDER HAVING CD
 
U.S.A.
 
6959822
01-May-2013
DIGITAL RECORDER APPARATUS WITH
 
U.S.A.
 
5684506
ELECTRO-KINETIC ION AIR
 
U.S.A.
 
6312507
06-May-2013
ELECTRODE SELF-CLEANING MECHANISM
 
U.S.A.
 
7056370
06-Dec-2013
ELECTRODE CLEANING FOR AIR
 
U.S.A.
 
6972057
06-Jun-2013
MODULAR RACK FOR COMPACT DISCS
 
U.S.A.
 
6974038
13-Jun-2013
ELECTRO-KINETIC AIR TRANSPORTER AND
 
U.S.A.
 
6974560
I3-Jul-2013
ELECTRO-KINETIC AIR TRANSPORTER AND
 
U.S.A.
 
6984987
10-Jul-2013
ELECTROSTATIC PRECIPITATORS WITH
 
U.S.A.
 
7077890
18-Jan-2014
DYNAMIC DISPLAY NIGHT LIGHT
  
U.S.A.
  
6431719
13-Feb-2014

 
 
 

--------------------------------------------------------------------------------

 


ION EMITTING AIR-CONDITIONING
 
U.SA.
 
7097695
28-Feb-20l4
EVAPORATIVE PERSONAL COOLER
 
U.S.A.
 
5802865
MODULAR RACK FOR COMPACT DISCS
 
U.S.A.
 
6464088
15-Apr-2014
MULTI-FUNCTIONAL ROBOT WITH REMOTE
 
U.S.A.
 
6507773
14-Jul-2014
RACK FOR COMPACT DISCS
 
U.S.A.
 
6520347
18-Aug-2014
ELECTRO-KINETIC DEVICE WITH
 
U.S.A.
 
6544485
08-Oct-2014
ELECTRODE SELF-CLEANING MECHANISMS
 
U.S.A.
 
7220295
22-Nov-2014
PILL DISPENSER WITH REMINDER
 
U.S.A.
 
6581797
24-Dec-2014
ELECTRO-KINETIC ION EMITTING
 
U.S.A.
 
6585935
01-Jan-2015
ION EMITTING GROOMING BRUSH
 
U.S.A.
 
6588434
08-Jan-2015
ROBOT FOR EXPRESSING MOODS
 
U.SA.
 
6594551
15-Jan-2015
LOST ARTICLE DETECTOR UNIT WITH
 
U.S.A.
 
5926090
METHOD AND APPARATUS FOR REDUCING
 
U.S.A.
 
6603268
05-Feb-2011
ROBOT FOR AUTONOMOUS OPERATION
 
U.S.A.
 
6604022
05-Feb-2015
ROBOT CAPABLE OF GRIPPING OBJECTS
 
U.S.A.
 
6611734
26-Feb-2015
METHOD AND APPARATUS TO CONTROL
 
U.S.A.
 
6615770
09-Mar-2015
PERSONAL ELECTRO-KINETIC AIR
 
U.S.A.
 
6632407
14-Apr-2015
AIR CONDITIONER DEVICE WITH
 
U.S.A.
 
7285155
23-Apr-2015
ION EMITTING HOT AIR BLOWER
 
U.S.A.
 
6640049
28-Apr-2015
ION EMITTING GROOMING BRUSH
 
U.S.A.
 
5975090
AIR TREATMENT APPARATUS WITH
 
U.S.A.
 
7291207
06-May-20l5
NAIL CARE SYSTEM
 
U.S.A.
 
6647988
18-May-2015
AIR CONDITIONER DEVICE WITH A
 
U.S.A.
 
7311762
25-Jun-2015
ION EMITTING GROOMING BRUSH
 
U.S.A.
 
6672315
06-Jul-20l1
ELECTRO-KINETIC AIR TRANSPORTER AND
 
U.S.A.
 
7318856
15-Jul-2015
ELECTRODE SELF-CLEANING MECHANISM
 
U.S.A.
 
6709484
23-Sep-2011
TREATMENT APPARATUS OPERABLE TO
 
U.S.A.
 
7371354
11-Nov-2011
TURBO CLEANING ILLUMINATED PERSONAL
 
U.S.A.
 
6067714
30-Nov-2011
INPUT UNIT FOR GAMES AND MUSICAL
  
U.S.A.
  
7382356
03-Dec-2011

 
 
 

--------------------------------------------------------------------------------

 


AIR TREATMENT APPARATUS HAVING AN
 
U.S.A.
 
7381381
03-Dec-20l1
HANDS-FREE DIGITAL RECORDER SYSTEM
 
U.S.A.
 
6748238
08-Dec-2011
ELECTRODE SELF-CLEANING MECHANISM
 
U.S.A.
 
6749667
15-Dec-2011
DEVICE WITH SPEAKER AND RETRACTABLE
 
U.S.A.
 
7399198
15-Jan-2012
AIR TREATMENT DEVICE HAVING A
 
U.S.A.
 
7405672
29-Jan-2012
AIR TREATMENT APPARATUS HAVING AN
 
U.S.A.
 
7404935
29-Jan-2012
MODULAR RACK FOR COMPACT DISCS
 
U.S.A.
 
6786338
07-Mar-2012
THERMO-VOLTAIC PERSONAL
 
U.S.A.
 
6125636
03-Apr-2012
AUTOMATIC EYEWEAR CLEANER
 
U.S.A.
 
6821355
23-May-2012
ION EMITTING GROOMING BRUSH
 
U.S.A.
 
6152146
28-May-2012
ION EMITTING BRUSH
 
U.S.A.
 
6827088
07-Jun-2012
ELECTRO-KINETIC AIR
 
U.S.A.
 
6163098
19-Jun-2012
ELECTRO-KINETIC AIR
 
U.S.A.
 
6176977
23-Jul-2012
ION EMITTING GROOMING BRUSH
 
U.S.A.
 
6182671
06-Aug-2012
EVAPORATIVE PERSONAL COOLER
 
U.S.A.
 
6189327
20-Aug-2012
CD RACK WITH HUB TO ENGAGE CENTER
 
U.S.A.
 
6863186
08-Sep-2012
ELECTRO-KINETIC AIR
 
U.S.A.
 
6863869
08-Sep-2012
ROBOT CAPABLE OF DETECTING AN EDGE
 
U.S.A.
 
6865447
08-Sep-2012
AIR TRANSPORTER-CONDITIONER DEVICE
 
U.S.A.
 
7517504
14-Oct-2012
ELECTRO-KINETIC AIR TRANSPORTER AND
 
U.S.A.
 
7517503
14-Oct-2012
ELECTRO-KINETIC AIR TRANSPORTER AND
 
U.S.A.
 
7517505
14-Oct-2012
PERSONAL ELECTRO-KINETIC AIR
 
U.S.A.
 
6896853
24-Nov-2012
METHOD AND APPARATUS FOR REDUCING
 
U.S.A.
 
6897617
24-Nov-2012
BAR CODE READER FOR A COMPACT DISC
 
U.S.A.
 
6899232
30-Nov-2012
CD RACK WITH MULTIPLE DISC HOLDERS
 
U.S.A.
 
6899233
30-Nov-2012
CD RACK WITH HUB TO ENGAGE CENTER
 
U.S.A.
 
6899234
30-Nov-2012
ELECTROSTATIC AIR CLEANER
  
U.S.A.
  
6899745
30-Nov-2012

 
 
 

--------------------------------------------------------------------------------

 
 
CD RACK WITH DUAL DISC CASE HOLDER
 
U.SA.
 
6902070
07-Dec-2012
ELECTRODE SELF-CLEANING MECHANISM
 
U.S.A.
 
6908501
21-Dec-2012
NOW REISSUED 11/041926
 
U.S.A.
 
6713026
AIR CONDITIONER DEVICES
 
U.S.A.
 
7662348
16-Aug-2013
AIR CONDITIONER DEVICE PARTIALLY
 
U.S.A.
 
7771671
10-Feb-2014
ROBOT VACUUM WITH INTERNAL
 
U.S.A.
 
7805220
28-Mar-2014
ROBOTIC VACUUM CLEANER WITH EDGE
 
U.S.A.
 
7801645
21-Mar-2014
ELECTRO-KINETIC AIR TRANSPORTER
 
U.S.A.
 
7767169
03-Feb-2014
PERSONAL ELECTRO-KINETIC AIR
 
U.S.A.
 
7767165
03-Feb-2014
CLOTHING ACCESSORY ORGANIZER
 
U.S.A.
 
7798335
21-Mar-2014
REISSUE OF 6713026
  
U.S.A.
  
RE418I2
30-Sep-2015

 
 
 

--------------------------------------------------------------------------------

 
 

ANNEX C


Trademarks
 
STUDIO IP HOLDINGS LLC
 
COUNTRY
 
TRADEMARK
 
APPLICATION NO
 
REGISTRATION NO
Australia
 
RUGGED TERRAIN S & STAR Design STARTER
 
611923
 
611923
Australia
 
S & STAR Design
 
436835
 
436835
Australia
 
S & STAR Design
 
830619
 
830619
Australia
 
S & STAR Design STARTER
 
549093
 
549093
Australia
 
S & STAR Design STARTER
 
830620
 
830620
Australia
 
STARTER
 
582513
 
582513
Australia
 
STARTER
 
830622
 
830622
Australia
 
STARTER SYMBOL OF AMERICAN SPORTS Design
 
550071
 
550071
Bahrain
 
S & STAR Design
 
82195
 
19023
Bahrain
 
STARTER
 
822/95
 
19024
Bangladesh
 
STARTER
 
37475
 
37475
Botswana
 
S & STAR Design
 
BW/M/06/00090
   
Botswana
 
S & STAR Design
 
SA14367
 
SA14367
Botswana
 
STARTER
 
BW/M/06/00091
 
BW/M/06/00091
Botswana
 
STARTER
 
BW/M/98/00718
 
BW/M/98/00718
Brunei Darussalam
 
S & STAR Design
 
28530
 
27425
Brunei Darussalam
 
S & STAR Design
 
28531
 
27419
Brunei Darussalam
 
STARTER
 
28528
 
BRU/23960
Brunei Darussalam
 
STARTER
 
28529
 
24081
Cambodia
 
S & STAR Design
 
5865
 
5863
Cambodia
 
STARTER
 
5866
 
5864
Canada
 
DRI-STAR
 
1118225
 
TMA700296
Canada
 
DRI-STAR
 
1301321
 
TMA738035
Canada
 
LOOK FOR THE STAR
 
1118824
 
TMA625209
Canada
 
LOOK FOR THE STAR!
 
1072306
 
TMA567151
Canada
 
S & STAR Design
 
659654
 
TMA401599
Canada
 
S & STAR Design
 
1109543
 
TMA632780
Canada
 
S & STAR Design STARTER
 
582179
 
TMA379843
Canada
 
S & STAR Design STARTER
 
866106
 
TMA548608
Canada
 
S & STAR Design STARTER
 
1109542
 
TMA632916
Canada
 
S & STAR ELITE Design
 
1209091
 
TMA633836
Canada
 
STARTER
 
476855
 
TMA273689
Canada
 
STARTER
 
1109544
 
TMA632662
Canada
 
STARTER
 
1312037
 
TMA747066
Canada
 
STARTER CANADA
 
661127
 
TMA393539

 

 
 

--------------------------------------------------------------------------------

 
 
Egypt
 
S & STAR Design
 
96218
 
96218
Egypt
 
STARTER
 
96217
 
96217
Indonesia
 
S & STAR Design
 
R00 2001 04924-04926
 
IDM000027202
Indonesia
 
S & STAR Design STARTER
 
27347
 
428548
Indonesia
 
S & STAR Design STARTER
 
D98813
 
435243
Indonesia
 
STARTER
 
R00 2001 04925-4927
 
IDM000027203
Israel
 
S & STAR Design
 
78844
 
78844
Israel
 
S & STAR Design STARTER
 
78845
 
78845
Israel
 
STARTER
 
78843
 
78843
Japan
 
RUGGED TERRAIN
 
10504393
 
3193264
Japan
 
RUGGED TERRAIN S & STAR Design STARTER
 
10504493
 
3271808
Japan
 
S & STAR Design
 
114000
 
4406295
Japan
 
S & STAR Design
 
56077643
 
1732233
Japan
 
S & STAR Design
 
30941/91
 
2713495
Japan
 
S & STAR Design
 
30942/91
 
2659001
Japan
 
S & STAR Design
 
38590/1
 
2633029
Japan
 
S & STAR Design STARTER
 
6233991
 
2706874
Japan
 
S2 Design
 
12073393
 
3239428
Japan
 
STARTER
 
113999
 
4388956
Japan
 
STARTER
 
3093991
 
2558283
Japan
 
STARTER
 
3858991
 
2718046
Japan
 
STARTER
 
077642/81
 
1682896
Japan
 
STARTER
 
30940/91
 
2683351
Japan
 
STARTER & KATAKANA
 
141516/90
 
2681349
Japan
 
STARTER O-FLEX
 
2004-118832
 
4871157
Japan
 
STARTER SPORT
 
10504193
 
33117254
Japan
 
STARTER SPORT
 
10504293
 
3193263
Japan
 
STARTER THE SYMBOL OF AMERICAN SPORTS S & STAR Design
 
3806693
 
3250159
Japan
 
STARTER THE SYMBOL OF AMERICAN SPORTS S & STAR Design
 
4532293
 
3208140
Japan
 
STARTER THE SYMBOL OF AMERICAN SPORTS S & STAR Design
 
4532393
 
3208141
Japan
 
STARTER THE SYMBOL OF AMERICAN SPORTS S & STAR Design
 
4532493
 
3199221
Japan
 
Stylized O Design
 
2004-118833
 
4871158
Japan
 
SYMBOL OF AMERICAN SPORTS
 
3806593
 
3151733
Japan
 
SYMBOL OF AMERICAN SPORTS
 
4531993
 
3129866
Japan
 
SYMBOL OF AMERICAN SPORTS
 
4532093
 
3136170

 

 
 

--------------------------------------------------------------------------------

 
 
Japan
 
SYMBOL OF AMERICAN SPORTS
 
4532193
 
3172213
Kenya
 
S & STAR Design
 
40855
 
40855
Kenya
 
S & STAR Design
 
59099
 
59099
Kenya
 
STARTER
 
40854
 
40854
Kenya
 
STARTER
 
59098
 
59098
Korea North
 
S & STAR Design
 
16665
 
8909
Korea North
 
STARTER
 
16664
 
8910
Korea South
 
RUGGED TERRAIN
 
93-35725
 
302415
Korea South
 
S & STAR Design
 
9336118
 
305343
Korea South
 
S & STAR Design
 
85-19611
 
140228
Korea South
 
STARTER
 
8519610
 
140227
Korea South
 
STARTER
 
9336117
 
305344
Korea South
 
STARTER
 
45116/2008
 
803324
Korea South
 
STARTER O-FLEX
 
3681/2005
 
654101
Korea South
 
Stylized ''O'' Design
 
3682/2005
 
627062
Laos
 
S & STAR Design
 
4566
 
4087
Laos
 
STARTER
 
4487
 
4086
Lebanon
 
S & STAR Design
 
78589
 
78589
Lebanon
 
STARTER
 
78588
 
78588
Lesotho
 
S & STAR Design
 
LS/M/06/00061
 
LS/M/06/00061
Lesotho
 
S & STAR Design
 
LS/M/94/00088
 
LS/M/94/00088
Lesotho
 
STARTER
 
LS/M/06/00064
 
LS/M/06/00064
Lesotho
 
STARTER
 
LS/M/94/00091
 
LS/M/94/00091
Malawi
 
S & STAR Design
 
2006/00090
 
MW/TW/2006/00090
Malawi
 
S & STAR Design
 
363/93
 
363/93
Malawi
 
STARTER
 
2006/00089
 
MW/TM/2006/00089
Malawi
 
STARTER
 
362/93
 
362/93
Malaysia
 
S & STAR Design
 
85/05265
 
85005265
Malaysia
 
STARTER
 
MA/14817/97
 
97014817
Malaysia
 
STARTER
 
MA/21564/97
 
97021564
Malaysia
 
STARTER
 
MA/5264/85
 
85/05264
Mauritius
 
S & STAR Design
 
99123213
 
A37 No. 123
Mauritius
 
STARTER
 
99123212
 
A37 No. 122
Morocco
 
S & STAR Design
 
57240
 
57240
Morocco
 
STARTER
 
57239
 
57239
Mozambique
 
S & STAR Design
 
9884/2006
 
9884/2006
Mozambique
 
STARTER
 
9885/2006
 
9885/2006
Namibia
 
S & STAR Design
 
93/1031
 
93/1031
Namibia
 
STARTER
 
93/1032
 
93/1032
New Zealand
 
LOOK FOR THE STAR!
 
612879
 
612879
New Zealand
 
LOOK FOR THE STAR!
 
612880
 
612880
New Zealand
 
LOOK FOR THE STAR!
 
612881
 
612881
New Zealand
 
LOOK FOR THE STAR!
 
612882
 
612882
New Zealand
 
S & STAR Design
 
163231
 
163231
New Zealand
 
S & STAR Design
 
231117
 
231117
New Zealand
 
S & STAR Design
 
612869
 
612869
New Zealand
 
S & STAR Design
 
612870
 
612870

 

 
 

--------------------------------------------------------------------------------

 
 
New Zealand
 
S & STAR Design
 
612871
 
612871
New Zealand
 
S & STAR Design STARTER
 
612872
 
612872
New Zealand
 
S & STAR Design STARTER
 
612873
 
612873
New Zealand
 
S & STAR Design STARTER
 
612874
 
612874
New Zealand
 
S & STAR Design STARTER
 
612875
 
612875
New Zealand
 
STARTER
 
163230
 
163230
New Zealand
 
STARTER
 
231116
 
231116
New Zealand
 
STARTER
 
612876
 
612876
New Zealand
 
STARTER
 
612877
 
612877
New Zealand
 
STARTER
 
612878
 
612878
New Zealand
 
STARTER SPORT
 
230308
 
230308
New Zealand
 
STARTER SPORT
 
230309
 
230309
Oman
 
S & STAR Design
 
11405
 
11405
Oman
 
STARTER
 
11404
 
11404
Pakistan
 
S & STAR Design
 
130272
 
130272
Pakistan
 
STARTER
 
130271
 
130271
Philippines
 
S & STAR Design
 
58336
 
55127
Philippines
 
STARTER
 
4-2010-005509
 
4-2010-005509
Singapore
 
S & STAR Design
 
T94/02656I
 
T94/02656I
Singapore
 
S & STAR Design STARTER
 
342388
 
T88/03423G
Singapore
 
S & STAR Design STARTER
 
T97/13306D
 
T97/13306D
Singapore
 
STARTER
 
28786
 
T86/00287G
Singapore
 
STARTER
 
S265594
 
T94/02655J
Singapore
 
STARTER
 
T97/1330F
 
T97/13305F
South Africa
 
S & STAR Design
 
938713
 
938713
South Africa
 
S & STAR Design
 
2006/04159
 
2006/04159
South Africa
 
STARTER
 
938771
 
938771
South Africa
 
STARTER
 
200601500
 
200601500
Sri Lanka
 
S & STAR Design
 
67171
 
67171
Sri Lanka
 
STARTER
 
67172
 
67172
Swaziland
 
S & STAR Design
 
399
 
399/94
Swaziland
 
STARTER
 
325/95
 
325/95
Tangiers
 
S & STAR Design
 
10579
 
10579
Tangiers
 
STARTER
 
10578
 
10578
Thailand
 
S & STAR Design
 
342486
 
Kor77226
Thailand
 
S & STAR Design
 
474633
 
Kor153449
Thailand
 
STARTER
 
342485
 
Kor74915
Thailand
 
STARTER
 
474632
 
Kor153448
Tunisia
 
S & STAR Design
 
EE071303
   
Tunisia
 
S & STAR Design STARTER
 
EE071302
   
United Arab Emirates
 
S & STAR Design
 
11682
 
5799

 

 
 

--------------------------------------------------------------------------------

 
 
United States of America
 
DRI-STAR
 
76162659
 
2691476
United States of America
 
MICROCELL
 
77357341
 
3480031
United States of America
 
S STARTER
 
75120113
 
2179091
United States of America
 
S
 
76226880
 
2948512
United States of America
 
STARTER S
 
76227783
 
2948513
United States of America
 
A S
 
76977395
 
2949394
United States of America
 
Design
 
76559652
 
2977850
United States of America
 
STARTER
 
76226894
 
2989907
United States of America
 
NEVER STOP
 
77565909
 
N/A
United States of America
 
RUGGED TERRAIN STARTER
 
74428320
 
3018828
United States of America
 
S (& Design)
 
76060681
 
2851159
United States of America
 
S (& Design)
 
73712797
 
1614937
United States of America
 
S (& Design)
 
76060682
 
2553955
United States of America
 
S (& Design)
 
73319752
 
1210630
United States of America
 
S STARTER
 
74468405
 
3036990
United States of America
 
S STARTER (Star and Stripe Design)
 
77911221
 
3872452
United States of America
 
S STARTER
 
75181015
 
2070084
United States of America
 
S STARTER
 
75187874
 
2105473
United States of America
 
S STARTER
 
76060679
 
2847787
United States of America
 
STAR FLEX
 
76977547
 
3002455
United States of America
 
STAR-FIT
 
76492306
 
3004719
United States of America
 
STAR-GUARD
 
76535535
 
3004771
United States of America
 
STAR-MAX
 
78378972
 
3015011
United States of America
 
STARTER
 
76622385
 
3405885
United States of America
 
STARTER
 
73712408
 
1508324
United States of America
 
STARTER
 
74730553
 
2041401

 

 
 

--------------------------------------------------------------------------------

 
 
United States of America
 
STARTER
 
74374975
 
1896998
United States of America
 
STARTER
 
73256999
 
1175308
United States of America
 
STARTER
 
76323458
 
2971216
United States of America
 
STARTER
 
77288814
 
3414481
United States of America
 
STARTER
 
78863589
 
3687595
United States of America
 
STARTER
 
76060683
 
2851160
United States of America
 
STARTER O-FLEX
 
76620120
 
3373419
United States of America
 
STARTER S
 
73650716
 
1478788
United States of America
 
THERMA-STAR
 
78218263
 
2960844
United Arab Emirates
 
STARTER
 
11681
 
5798
Yemen
 
S & STAR Design
 
7663
 
5993
Yemen
 
STARTER
 
7666
 
5996
Zambia
 
S & STAR Design
 
33993
 
339/93
Zambia
 
S & STAR Design
 
119/2006
 
119/2006
Zambia
 
STARTER
 
33893
 
338/93
Zambia
 
STARTER
 
1182006
 
118/2006
Zimbabwe
 
S & STAR Design
 
90093
 
900/93
Zimbabwe
 
S & STAR Design
 
2482006
 
248/2006
Zimbabwe
 
STARTER
 
89993
 
899/93
Zimbabwe
  
STARTER
  
2472006
  
247/2006

 

 
 

--------------------------------------------------------------------------------

 

 
COUNTRY
 
TRADEMARK
 
APPLICATION NO
 
REGISTRATION NO
Algeria
 
DANSKIN (Stylized)
 
950277
 
48782
Armenia
 
DANSKIN Plus Ballerina Design
 
2119
 
2150
Australia
 
DANSKIN
 
270866
 
270866
Australia
 
DANSKIN
 
664809
 
664809
Australia
 
DANSKIN
 
1388838
 
1388838
Canada
 
DANSKIN
 
228673
 
TMA0101275
Canada
 
CLIPPER MIST
 
523946
 
TMA320955
Canada
 
DANSKIN Plus Ballerina Design
 
471324
 
283999
Canada
 
DANSKIN
 
252941
 
TMA118884
Canada
 
FREESTYLE
 
500807
 
TMA304857
Canada
 
Ballerina Design
 
508453
 
TMA317181
Canada
 
DANSKIN
 
1469958
 
N/A
Canada
 
DANSKIN NOW
 
1469957
 
N/A
Canada
 
DANSKIN
 
1500887
 
N/A
Egypt
 
DANSKIN Plus Ballerina Design
 
58008
 
58008
Guernsey
 
DANSKIN
 
803864
 
803864
Iran
 
DANSKIN
 
77470
 
57274
Israel
 
DANSKIN
 
48175
 
48175
Jersey
 
DANSKIN
 
TM4974
 
TM4974
Kazakhstan
 
DANSKIN Plus Ballerina Design
 
3626
 
5588
Korea South
 
DANSKIN Plus Ballerina Design
 
4.0198E+12
 
40-77115
Korea South
 
DANSKIN
 
45115/2008
 
803323
Malaysia
 
DANSKIN Plus Ballerina Design
 
M087566
 
M087566
Morocco
 
DANSKIN Plus Ballerina Design
 
76212
 
76212
New Zealand
 
DANSKIN (Stylized)
 
69919
 
69919
New Zealand
 
DANSKIN
 
831782
 
831782
Pakistan
 
DANSKIN Plus Ballerina Design
 
723458
 
72348
Puerto Rico
 
DANSKIN Plus Ballerina Design
 
24050
 
24050
Singapore
 
DANSKIN
 
T8700229C
 
T8700229C
South Africa
 
Ballerina Design
 
1984/09231
 
923184
South Africa
 
DANSKIN
 
1960/03936
 
393660
South Africa
 
DANSKIN
 
2010/23637
 
N/A
Sri Lanka
 
DANSKIN Plus Ballerina Design
 
41927
 
41927
Tangiers
 
DANSKIN Plus Ballerina Design
 
17999
 
17999
Thailand
 
DANSKIN
 
398198
 
KOR102717
United States of America
 
DANCE FRANCE (Stylized)
 
73427720
 
1297710
United States of America
 
DANSKIN & Device
 
73305677
 
1194476
United States of America
 
DANSKIN
 
72199973
 
859730
United States of America
 
CLIPPER MIST
 
72/345964
 
938911
United States of America
 
Design Only (Danskin Now Dancer)
 
78/443,715
 
3,154,882
United States of America
 
(Device Only)
 
78443711
 
2992283


 
 

--------------------------------------------------------------------------------

 
 
United States of America
 
(Device Only)
 
78443710
 
3101838
United States of America
 
(Device Only)
 
78443704
 
3412652
United States of America
 
DANSKIN NOW
 
78443686
 
2994891
United States of America
 
DANSKIN NOW
 
78443684
 
3088610
United States of America
 
DANSKIN NOW
 
78443681
 
3088609
United States of America
 
DANSKIN NOW
 
78443680
 
3410312
United States of America
 
DANSKIN PLUS
 
75069602
 
2052400
United States of America
 
FREESTYLE
 
73382808
 
1313524
United States of America
 
DANCE FRANCE
 
73360112
 
1250445
United States of America
 
(Device Only)
 
73346834
 
1248430

United States of America
 
DANSKIN Plus Ballerina Design
 
73307046
 
1210609
United States of America
 
DANSKIN
 
72108031
 
772356
United States of America
 
NOW
 
78443700
 
3419791
United States of America
 
NOW
 
78443692
 
3419790
United States of America
 
Device Only
 
77624764
 
3646736
United States of America
  
DANSKIN
  
75042587
  
2017878

  
 
 

--------------------------------------------------------------------------------

 
 

Mark
 
Application #
 
Registration #
9 IX ROCA RW WEAR and Design
 
77354742
 
3603772
I WILL NOT LOSE
 
77585045
   
I WILL NOT LOSE
 
78787345
 
3201223
IT'S NOT WHERE YOU'RE FROM, BUT WHAT YOU ROC!
 
77239955
 
3391684
R
 
78683661
 
3288813
R
 
78895985
 
3393326
R
 
78683689
 
3288814
R
 
76637577
 
3170436
R (stylized)
 
85376342
   
R
 
76637576
 
3337647
R(anniversary design)
 
77707869
 
3698735
R+
 
77382943
 
3603898
ROC
 
77979085
   
ROC
 
77225034
   
ROC
 
78562436
 
3060218
ROCA RW WEAR
 
76301741
 
2780202
ROCA RW WEAR
 
76023483
 
3007571
ROCA RW WEAR
 
76612241
 
3012787
ROCA RW WEAR
 
77077235
 
3537673
ROCA RW WEAR
 
76620454
 
3233986
ROCA WEAR RW
 
76552369
 
3216113
ROCAWEAR
 
85232064
 
4015973
ROCAWEAR
 
75676741
 
2434124
ROCAWEAR
 
78894136
 
3309787
ROCAWEAR
 
85372204
   
ROCAWEAR
 
78895554
 
3309791
ROCAWEAR
 
78895515
 
3393323
ROCAWEAR
 
76198637
 
2681721
ROCAWEAR
 
85376311
   
ROCAWEAR
 
85372158
   
RW
 
76465490
 
2781618
RW
 
85423383
   
RW
 
85429224
   
SLEEP RW SEXY
 
78896314
 
3327806
T TEAMROC
 
85156028
   
TEAM ROC
 
85351857
   
TEAM ROC
 
85351934
   
TEAM ROC
 
85351977
   
TEAM ROC
 
85353215
   
TEAM ROC
 
85327169
   
TEAM ROC
 
85353233
   
TEAM ROC
 
75674783
 
3220358
WE RUN THE STRIP
 
78824046
 
3180987
ROCAWEAR EVOLUTION
 
85455965
   
TR TEAM ROC
 
76566008
 
2977920
G and Design
 
78574222
 
3111503

 

 
 

--------------------------------------------------------------------------------

 
 
SUN 'N SHADE
 
75648293
 
2376153
VILLAGE
 
73776802
 
1576438
VILLAGE
 
85327453
   
WAVERLY
 
75979954
 
2445276
WAVERLY
 
74675462
 
2011559
WAVERLY
 
72095856
 
709694
WAVERLY
 
85002895
 
3959493
WAVERLY
 
85041589
   
WAVERLY
 
85048065
   
WAVERLY
 
74215184
 
1756996
WAVERLY
 
85068498
 
4039394
WAVERLY
 
75541752
 
2340120
WAVERLY
 
75268278
 
2222219
WAVERLY
 
75399406
 
2231912
WAVERLY
 
85427366
   
WAVERLY DESIGNER SERIES
 
74106506
 
1663475
GRAMERCY
 
85327278
   
WAVERLY
 
71100693
 
128949
GRAMERCY
 
73776942
 
1622953
VILLAGE
 
74048793
 
1657547
W DS
 
74105455
 
1657462
WAVERLY
 
75980134
 
2456743
GRAMERCY
 
76150913
 
2485318
GARDEN ROOM
  
75910719
  
2616366

 

 
 

--------------------------------------------------------------------------------

 

Mark
 
Country
 
Application #
 
Registration #
ROCAWEAR
 
Australia
 
1209946
 
1209946
ROCAWEAR
 
Australia
 
1386014
 
1386014
ROCAWEAR
 
Australia
 
821727
 
821727
ROCAWEAR
 
Canada
 
1057949
 
TMA577443
ROCAWEAR
 
Canada
 
1497724
   
ROCAWEAR
 
Kosovo
 
KS/M/2011/688
   
ROCAWEAR
 
Kosovo
 
KS/M/2011/687
   
ROCAWEAR
 
New Zealand
 
780506
 
780506
ROCAWEAR
 
New Zealand
 
831205
 
831205
ROCAWEAR
 
Singapore
 
T0722158I
 
T0722158I
ROCAWEAR
 
South Africa
 
2007/26404
 
2007/26404
ROCAWEAR
 
South Korea
 
2008-45364
 
40-0797004
ROCAWEAR
 
South Korea
 
2003-19036
 
590803
ROCAWEAR
 
South Korea
 
2008-45365
 
40-0803917
ROCAWEAR
 
Taiwan
 
96053547
 
1325524
ROCAWEAR
 
Taiwan
 
91029058
 
1077253
ROCAWEAR EVOLUTION
 
Australia
 
1411081
   
ROCAWEAR EVOLUTION
 
Canada
 
1512615
   
ROCAWEAR EVOLUTION
 
New Zealand
 
837772
 
837772
ROCAWEAR EVOLUTION
 
South Africa
 
2011/02608
   
ROCAWEAR plus Design
 
New Zealand
 
719648
 
719648
ROCAWEAR plus RW design
 
Australia
 
983527
 
983527
ROCAWEAR plus RW design
 
Australia
 
887591
 
887591
ROCAWEAR plus RW design
 
Bahrain
 
TM40789
 
TM40789
ROCAWEAR plus RW design
 
Botswana
 
BW/M/03/00793
 
BW/M/03/00793
ROCAWEAR plus RW design
 
Cambodia
 
20531/04
 
KH20246/04
ROCAWEAR plus RW Design
 
Canada
 
1397944
 
TMA746790
ROCAWEAR plus RW Design
 
Canada
 
1397943
 
TMA746786
ROCAWEAR plus RW Design
 
Canada
 
1397942
 
TMA746785
ROCAWEAR plus RW Design
 
Canada
 
1397936
 
TMA746746
ROCAWEAR plus RW Design
 
Canada
 
1397935
 
TMA746747
ROCAWEAR plus RW design
 
Canada
 
1115021
 
TMA614,353
ROCAWEAR plus RW design
 
Egypt
 
161976
 
161976
ROCAWEAR plus RW design
 
Israel
 
165716
 
165716
ROCAWEAR plus RW Design
 
Jordan
 
84103
 
84103
ROCAWEAR plus RW Design
 
Kenya
 
54394
 
54394
ROCAWEAR plus RW Design
 
Kuwait
 
74744
 
63002
ROCAWEAR plus RW Design
 
Lebanon
 
6909
 
104992

 

 
 

--------------------------------------------------------------------------------

 
 
ROCAWEAR plus RW Design
 
Lesotho
 
LS/M/03/00169
 
LS/M/03/00169
ROCAWEAR plus RW Design
 
Malaysia
 
2004/07269
 
4007269
ROCAWEAR plus RW Design
 
Morocco
 
101394
 
101394
ROCAWEAR plus RW design
 
O.A.P.I
 
3200301074
 
48380
ROCAWEAR plus RW design
 
Oman
 
38741
 
38741
ROCAWEAR plus RW Design
 
Pakistan
 
187893
   
ROCAWEAR plus RW design
 
Philippines
 
4-2003-001556
 
4-2003-001556
ROCAWEAR plus RW design
 
Philippines
 
4-2004-004143
 
4-2004-004143
ROCAWEAR plus RW design
 
Qatar
 
38562
 
38562
ROCAWEAR plus RW design
 
Saudi Arabia
 
85610
 
749/19
ROCAWEAR plus RW design
 
South Africa
 
2003/05309
 
2003/05309
ROCAWEAR plus RW Design
 
South Korea
 
2001-38859
 
569920
ROCAWEAR plus RW Design
 
South Korea
 
2003-20159
 
569779
ROCAWEAR plus RW Design
 
South Korea
 
2002-51484
 
553577
ROCAWEAR plus RW design
 
Thailand
 
532647
 
Kor260248
ROCAWEAR plus RW design
 
United Arab Emirates
 
56149
 
47209
ROCAWEAR plus RW design
 
Vietnam
 
4-2004-04540
 
65547
ROCAWEAR plus RW design
  
Zimbabwe
  
380/2003
  
380/2003

 

 
 

--------------------------------------------------------------------------------

 

Mark
 
Country
 
Application #
 
Registration #
TEAM ROC
 
Canada
 
1537770
   
TEAM ROC plus Design
 
South Korea
 
2004-7507
 
620,660
TEAM ROC plus Design
  
Thailand
  
549122
  
Kor214923

 

 
 

--------------------------------------------------------------------------------

 

OP HOLDINGS LLC


Mark
 
Application #
 
Registration #
72
 
78167458
 
3223734
OCEAN PACIFIC
 
73048507
 
1050102
OCEAN PACIFIC
 
73551091
 
1382503
OCEAN PACIFIC
 
76350183
 
2891591
OCEAN PACIFIC
 
76365247
 
2882299
OCEAN PACIFIC
 
74054361
 
1641210
OCEAN PACIFIC
 
85417405
   
OCEAN PACIFIC
 
85449706
   
OCEAN PACIFIC
 
85449732
   
OCEAN PACIFIC
 
85450753
   
OP
 
77639202
 
3654167
OP
 
76976484
 
2854837
OP
 
76259835
 
2748118
OP
 
85275280
   
OP
 
76118031
 
2742962
OP
 
76389398
 
2856406
OP
 
85275274
   
OP
 
73432243
 
1293032
OP
 
74051480
 
1639594
OP
 
77777695
 
3749521
OP
 
73404997
 
1309084
OP
 
75564085
 
2451493
SEVEN2
 
76333172
 
2976781
OCEAN PACIFIC
 
76977718
 
3021594
OP
 
76977719
 
3021595
OP PRO
 
73819980
 
1594622
OP PRO
  
74055964
  
1639812

 

 
 

--------------------------------------------------------------------------------

 

 
Country
 
Mark
 
Application No.
 
Registration No.
             
Australia
 
OCEAN PACIFIC
 
A413741
 
A413741
Australia
 
OCEAN PACIFIC
 
399301
 
399301
Australia
 
OP
 
863269
 
863269
Australia
 
OP
 
551995
 
551995
Australia
 
OP
 
813398
 
813398
Australia
 
OP (STYLIZED-STRETCHED)
 
790934
 
790934
Australia
 
OP (STYLIZED-STRETCHED)
 
774859
 
774859
Australia
 
OP PRO
 
551994
 
B551994
Australia
 
OP SPORT
 
790933
 
790933
             
Bahrain
 
OP
 
44334
 
44334
             
Canada
 
OCEAN PACIFIC
 
1189698
 
TMA672,884
Canada
 
OCEAN PACIFIC
 
1288977
 
TMA694,297
Canada
 
OCEAN PACIFIC
 
527017
 
TMA308,383
Canada
 
OCEAN PACIFIC
 
494957
 
TMA286,541
Canada
 
OP
 
1089074
 
TMA629,912
Canada
 
OP
 
461147
 
TMA258,633
Canada
 
OP (STYLIZED)
 
527016
 
TMA309,909
Canada
 
OP (STYLIZED)
 
516593
 
TMA308,268
Canada
 
SEVEN2
 
1156114
 
TMA602,941
Canada
 
OP
 
1467286
   
Canada
 
OP (STYLIZED)
 
1471144
   
Canada
 
OP
 
1471143
                 
Egypt
 
OCEAN PACIFIC
 
260825
   
Egypt
 
OP
 
261101
                 
Iran
 
OP
 
83120932
 
126240
             
Israel
 
OCEAN PACIFIC
 
50751
 
50751
Israel
 
OCEAN PACIFIC
 
187319
 
187319
Israel
 
OCEAN PACIFIC
 
213713
 
213713
Israel
 
OCEAN PACIFIC
 
213712
 
213712
Israel
 
OP
 
187320
 
187320
Israel
 
OP
 
146145
 
146145
Israel
 
OP
 
151917
 
151917
Israel
 
OP & SURFER DESIGN
 
50752
 
50752
Israel
 
OP & SURFER DESIGN
 
213715
 
213715
Israel
 
OP (STYLIZED)
 
213714
 
213714
             
Jordan
 
OP (STYLIZED-STRETCHED)
 
62137
 
62137
             
Kuwait
 
OP
 
71417
 
59214


 
 

--------------------------------------------------------------------------------

 
 
Lebanon
 
OCEAN PACIFIC
 
53811
 
101107
Lebanon
 
OP (STYLIZED)
 
53812
 
101108
             
New Zealand
 
OCEAN PACIFIC
 
115182
 
B115182
New Zealand
 
OCEAN PACIFIC
 
154418
 
B154418
New Zealand
 
OP
 
602564
 
602564
New Zealand
 
OP
 
209300
 
B209300
New Zealand
 
OP (STYLIZED)
 
154419
 
B154419
             
Oman
 
OCEAN PACIFIC
 
35777
 
35777
Oman
 
OP
 
35778
 
35778
Oman
 
OP (STYLIZED-STRETCHED)
 
24762
 
24762
             
Philippines
 
OP
 
4-2001-000981
 
4-2001-000981
Philippines
 
OP (Stylized)
 
4-2010-06127
                 
Puerto Rico
 
OCEAN PACIFIC
 
49383
 
49383
Puerto Rico
 
OP
 
49382
 
49382
Puerto Rico
 
OP
 
76991
                 
Qatar
 
OCEAN PACIFIC
 
35137
 
35137
Qatar
 
OP
 
35138
 
35138
             
Republic of Korea
 
OCEAN PACIFIC
 
95-1660
 
348126
Republic of Korea
 
OCEAN PACIFIC
 
1983-8118
 
100771
Republic of Korea
 
OCEAN PACIFIC
 
838120
 
99182
Republic of Korea
 
OCEAN PACIFIC
 
40-2008-0046350
 
40-824418
Republic of Korea
 
OP (STYLIZED)
 
96-29409
 
399720
Republic of Korea
 
OP (STYLIZED)
 
95-1659
 
348127
Republic of Korea
 
OP (STYLIZED)
 
40-2008-0046349
 
40-815381
Republic of Korea
 
OP (STYLIZED STRETCHED)
     
530778
             
Saudi Arabia
 
OCEAN
 
8637
 
205/85
Saudi Arabia
 
OCEAN PACIFIC
 
95347
 
833/8
Saudi Arabia
 
OP
 
95346
 
849/76
Saudi Arabia
 
OP
 
69825
 
622/93
Saudi Arabia
 
OP (STYLIZED)
 
8637
 
205/86
             
South Africa
 
OCEAN PACIFIC
 
84/7163
 
84/7163
South Africa
 
OCEAN PACIFIC
 
75/2991
 
75/2991
South Africa
 
OP
 
2001/04656
 
2001/04656
South Africa
 
OP (STYLIZED)
 
84/7164
 
84/7164
South Africa
 
OP (STYLIZED)
 
89/1316
 
89/1316
             
United Arab Emirates
 
OCEAN PACIFIC
 
69429
 
87346
United Arab Emirates
 
OCEAN PACIFIC
 
11680
 
5797

 

 
 

--------------------------------------------------------------------------------

 
 
United Arab Emirates
 
OP
 
41759
 
39877
United Arab Emirates
 
OP
 
69428
 
57793
United Arab Emirates
 
OP (STYLIZED)
 
11679
 
7963


 
 

--------------------------------------------------------------------------------

 


MOSSIMO HOLDINGS LLC
 
Mark
 
Application #
 
Registration #
MOSSIMO (stylized)
 
75689070
 
2329496
MOSSIMO (stylized)
 
75350621
 
2201308
MOSSIMO
 
74610799
 
2051272
MOSSIMO (stylized)
 
74610797
 
2053214
MOSSIMO
 
74186765
 
1746343
MOSSIMO (stylized)
 
77327228
 
3466639
MOSSIMO
 
73752329
 
1551068
MOSSIMO (stylized)
 
75759670
 
2341551
MOSSIMO SUPPLY CO. (stylized)
 
77114079
 
3387847
MOSSIMO SUPPLY CO. (stylized)
  
77976490
  
3588864

 
 
 

--------------------------------------------------------------------------------

 
 
Country
 
Trademark
 
Appln. No.
 
Reg. No.
             
Australia
 
MOSSIMO (Stylized)
     
728420
Australia
 
MOSSIMO (Stylized)
     
600115
Australia
 
MOSSIMO AND M Design
     
A521495
Australia
 
MOSSIMO (Block)
     
771288
Australia
 
MOSSIMO (Stylized)
     
796474
Australia
 
MOSSIMO
     
1006566
Australia
 
MOSSIMO (Stylized)
     
1006522
Australia
 
MOSSIMO
     
1002073
Australia
 
MOSSIMO (Stylized)
     
1002146
Australia
 
MOSSIMO (Block)
     
1040050
Australia
 
MOSSIMO (Stylized)
     
1040049
             
Brunei
 
MOSSIMO (Block)
     
22731
Brunei
 
MOSSIMO (Stylized)
     
20261
             
Cambodia
 
MOSSIMO
 
40911
                 
Canada
 
MOSS
     
TMA622801
Canada
 
MOSSIMO (Stylized)
     
TMA652760
Canada
 
MOSSIMO (Stylized)
     
TMA444246
Canada
 
MOSSIMO AND M Design
     
TMA477932
Canada
 
MOSSIMO AND M DESIGN
     
TMA384897
Canada
 
MOSSIMO (Stylized)
     
TMA568363
Canada
 
MOSSIMO (Block)
     
TMA563496
Canada
 
MOSSIMO (Stylized)
     
TMA663220
             
Indonesia
 
MOSSIMO (Stylized)
 
C0101-14659
 
IDM000105273
             
Israel
 
MOSSIMO (Block)
     
90518
Israel
 
MOSSIMO (Stylized)
     
110680
Israel
 
MOSSIMO (Stylized)
     
107033
Israel
 
MOSSIMO (Stylized)
     
133248
             
Japan
 
MOSSIMO AND M Design
     
2719756
Japan
 
MOSSIMO AND M Design
     
2715919
Japan
 
MOSSIMO AND M Design
     
2542189
Japan
 
MOSSIMO GIANNULLI
     
4093750
Japan
 
MOSSIMO GIANNULLI
     
4093751
Japan
 
MOSSIMO (Block)
     
2697398
Japan
 
MOSSIMO (Block)
     
2721597
Japan
 
MOSSIMO (Block)
     
2542190
Japan
 
MOSSIMO (Stylized)
     
4230960
Japan
  
MOSSIMO (Stylized)
  
 
  
4025761

  
 
 

--------------------------------------------------------------------------------

 
 
Japan
 
MOSSIMO (Stylized)
     
4437680
             
Laos
 
MOSSIMO
 
23766
                 
Lebanon
 
MOSSIMO (Stylized)
     
73791
Lebanon
 
MOSSIMO (Stylized)
     
82399
             
Malaysia
 
MOSSIMO (Stylized)
     
93/09303
Malaysia
 
MOSSIMO (Block)
     
4008644
             
Myanmar
 
MOSSIMO
     
IV/6683/2011
             
New Zealand
 
MOSSIMO (Stylized)
     
273084
New Zealand
 
MOSSIMO (Stylized)
     
213396
New Zealand
 
MOSSIMO (Block)
     
207651
New Zealand
 
MOSSIMO (Stylized)
     
311620
New Zealand
 
MOSSIMO
     
717961
New Zealand
 
MOSSIMO (Stylized)
     
717962
New Zealand
 
MOSSIMO
     
722477
New Zealand
 
MOSSIMO (Stylized)
     
722479
New Zealand
 
MOSSIMO
     
724610
New Zealand
 
MOSSIMO (Stylized)
     
724616
             
Oman
 
MOSSIMO (Stylized)
     
21560
             
Pakistan
 
MOSSIMO (Stylized)
     
159510
             
Philippines
 
MOSSIMO (Stylized)
     
4-2008-014886
             
Republic of Korea
 
MOSSIMO (Stylized)
     
418469
Republic of Korea
 
MOSSIMO (Stylized)
     
40-438944
Republic of Korea
 
MOSSIMO (Block)
     
360475
Republic of Korea
 
MOSSIMO (Stylized)
     
429445
Republic of Korea
 
MOSSIMO
     
364509
Republic of Korea
 
MOSSIMO
     
40-0802692
Republic of Korea
 
MOSSIMO
     
41-0192390
             
Singapore
 
MOSSIMO AND M Design
     
T93/06669I
Singapore
 
MOSSIMO (Block)
     
T93/06593E
Singapore
 
MOSSIMO (Stylized)
     
T97/02230J
Singapore
 
MOSSIMO (Stylized)
     
T95/00378C
Singapore
  
MOSSIMO (Stylized)
  
 
  
T93/06670B

 

 
 

--------------------------------------------------------------------------------

 
South Africa
 
MOSSIMO (Stylized)
     
94/11471
South Africa
 
MOSSIMO (Stylized)
     
99/15474
South Africa
 
MOSSIMO (Stylized)
     
97/02685
             
Thailand
 
MOSSIMO (Stylized)
     
Kor104115
Thailand
 
MOSSIMO (Stylized)
     
Kor62311
Thailand
 
MOSSIMO (Block)
     
Kor102135
             
UAE
 
MOSSIMO (Stylized)
     
29591
             
Vietnam
 
MOSSIMO (Block)
     
13 903
Vietnam
 
MOSSIMO (Stylized)
     
27883
Vietnam
 
MOSSIMO (Stylized)
     
22118
Vietnam
  
MOSSIMO (Stylized)
  
 
  
17405

 
 
 

--------------------------------------------------------------------------------

 

OFFICIAL-PILLOWTEX LLC
 
Mark
 
Application #
 
Registration #
C CHARISMA
 
77532844
   
CANNON
 
78979510
 
3387019
CANNON
 
73153390
 
1127537
CANNON
 
72123726
 
0729513
CANNON and Design
 
72123727
 
0729514
CANNON BABY
 
85345890
   
CANNON BABY
 
85345402
   
CANNON BABY
 
85345414
   
CANNON BABY
 
85345432
   
CANNON BABY
 
85345523
   
CANNON BABY
 
85345902
   
CANNON KIDS
 
77726402
   
CANNON KIDS
 
77727009
 
3725008
CANNON ROYAL FAMILY
 
78979504
 
3482571
CANNON TEEN
 
77727025
 
3725009
CANNON TRADE MARK U.S.A. 1887
 
76978321
 
3234081
CHARISMA
 
85375768
   
CHARISMA
 
75580954
 
2625436
CHARISMA
 
73759290
 
1562233
CHARISMA
 
73138200
 
1124948
CHARISMA
 
73137122
 
1127563
CHARISMA
 
78817457
 
3413110
FIELDCREST
 
71518685
 
0436239
FIELDCREST
 
71518685
 
0436239
FIELDCREST
 
78980096
 
3447089
FIELDCREST
 
85152452
   
FIELDCREST
 
78977670
 
3195276
GOLD LABEL
 
72132812
 
0738716
GREAT SHAPES
 
74255001
 
1787512
IMPERIAL COLLECTION
 
72154020
 
0754269
IMPERIAL COLLECTION
 
72154020
 
0754269
PADABOUT
 
73141502
 
1101534
ROYAL CLASSIC
 
73317043
 
1204590
ROYAL FAMILY
 
73152072
 
1120559
ROYAL FAMILY
 
73299318
 
1194734
ROYAL FAMILY
 
78979549
 
3387028
ROYAL TOUCH
 
73343221
 
1245338
ROYAL VELVET
 
85343190
   
ROYAL VELVET
 
77038175
 
3658483
ROYAL VELVET
 
75584238
 
2325800
ROYAL VELVET
 
77976243
 
3555187
ROYAL VELVET
 
85343232
   
ROYAL VELVET
 
85343206
   

 
 
 

--------------------------------------------------------------------------------

 
 
ROYAL VELVET
 
85343049
   
ROYAL VELVET
 
85343011
   
ROYAL VELVET
 
85343218
   
ROYAL VELVET and Design
 
77623516
 
3646693
ROYAL VELVET BIG & SOFT
 
78980885
 
3596730
SANTA CRUZ
 
78980138
 
3451491
SANTA CRUZ
 
77592870
 
3612366
ST. MARYS
 
72142084
 
0747914
ST. MARYS
 
72142085
 
0748703
FASHION WEAVERS
 
72107187
 
721079
FASHIONS OF THE WORLD
 
72143233
 
746712
SLEEPWELL
 
73229906
 
1176281
EMPRESS
 
73328933
 
1210555
SANTA CRUZ
 
73811491
 
1582620
VELTRA
 
73833878
 
1598672
MONTICELLO
 
7230061
 
867967
CANNON
 
73153392
 
1126849
CANNON
 
71145877
 
147948
CANNON ROYAL FAMILY
  
85411790
  
 

 

 
 

--------------------------------------------------------------------------------

 
 
Mark
 
Country
 
App. No.
 
Reg. No.
CANNON
 
Canada
 
1008826
 
543330
CANNON
 
Canada
 
533074
 
339783
CANNON
 
Canada
 
556684
 
340999
CANNON
 
Canada
 
1,474,086
   
CANNON
 
Egypt
 
231410
   
CANNON
 
Egypt
 
231411
   
CANNON
 
Egypt
 
231412
   
CANNON
 
Jordan
 
16,470
 
16,470
CANNON
 
Lebanon
 
20223
 
76954
CANNON
 
Pakistan
 
72794
 
72794
CANNON
 
Saudi Arabia
 
154876
 
1271/11
CANNON
 
South Africa
 
81/7199
 
81/7199
CANNON
 
Syria
 
5358
   
CANNON
 
Syria
 
5359
   
CANNON
 
Syria
 
5360
   
CANNON
 
United Arab Emirates
 
161517
   
CANNON & Device
 
Australia
 
169,373
 
169,373
CANNON & Device
 
Australia
 
452628
 
420104
CANNON & Device
 
Australia
 
420110
 
420110
CANNON & Device
 
Australia
 
420,111
 
420,111
CANNON & Device
 
Bahrain
 
3804
 
3804
CANNON & Device
 
Bangladesh
 
13611
 
13611
CANNON & Device
 
Canada
 
1008827
 
543355
CANNON & Device
 
Canada
 
533075
 
340085
CANNON & Device
 
Canada
 
556686
 
343139
CANNON & Device
 
Canada
 
126758
 
38829
CANNON & DEVICE
 
Egypt
 
52784
 
52784
CANNON & Device
 
Ghana
 
20,664
 
20,664
CANNON & Device
 
Ghana
 
23,207
 
23,207
CANNON & Device
 
Israel
 
37,859
 
37,859
CANNON & Device
 
Israel
 
37,860
 
37,860
CANNON & DEVICE
 
Jordan
 
23616
 
23616
CANNON & Device
 
Jordan
 
16,469
 
16,469
CANNON & Device
 
Lebanon
 
88326
 
88326
CANNON & Device
 
Lebanon
 
80339
 
80339
CANNON & Device
 
Liberia
     
23392/579
CANNON & Device
 
Malaya
 
M/38695
 
M/38695

 

 
 

--------------------------------------------------------------------------------

 
 
CANNON & Device
 
Malaysia
 
85/02465
 
85/02465
CANNON & Device
 
Malaysia
 
85/03518
 
85003518
CANNON & Device
 
Malaysia
 
85/02464
 
85/02464
CANNON & Device
 
Morocco
 
27316
 
62.097
CANNON & Device
 
New Zealand
 
69558
 
69558
CANNON & Device
 
New Zealand
 
145466
 
B145466
CANNON & Device
 
New Zealand
 
157355
 
B157355
CANNON & Device
 
Papua New Guinea
 
A3888R
 
A3888R
CANNON & Device
 
Philippines
 
R-2002
 
R-2002
CANNON & Device
 
Qatar
 
5857
 
5857
CANNON & Device
 
Sarawak
 
SAR/7805
 
7805
CANNON & Device
 
Saudi Arabia
 
49,334
 
580/94
CANNON & Device
 
Saudi Arabia
 
1413/1400
 
101/38
CANNON & Device
 
Singapore
 
44,806
 
T68/44806J
CANNON & Device
 
Singapore
 
44,805
 
T68/44805B
CANNON & Device
 
Singapore
 
2450/85
 
T85/02450H
CANNON & Device
 
South Africa
 
64/2793
 
64/2793
CANNON & Device
 
South Korea
 
85-1684
 
146241
CANNON & DEVICE
 
Thailand
 
323898
 
55506
CANNON & Device
 
Tunisia
     
EE 92.0441
CANNON & Device
 
United Arab Emirates
 
44036
   
CANNON & Device
 
United Arab Emirates
 
44035
   
CANNON (In Rectangle)
 
Thailand
 
291,449
 
47420
CANNON (In Rectangle)
 
Thailand
 
290,443
 
33622
CANNON BIG & LOFTY
 
Canada
 
883961
 
531757
CANNON Device
 
Canada
 
533213
 
340685
CANNON Device
 
Canada
 
556685
 
343138
CANNON MONTICELLO
 
Canada
 
556711
 
342591
CANNON ROYAL FAMILY
 
Canada
 
556699
 
341436
CANNON ROYAL FAMILY
 
New Zealand
 
136873
 
136873
CHARISMA
 
Australia
 
1424682
   
CHARISMA
 
Australia
 
873989
 
873989
CHARISMA
 
Bahrain
 
88640
   
CHARISMA
 
Brunei
 
41635
   
CHARISMA
 
Cambodia
 
40065
 
KH/37664/11
CHARISMA
 
Cambodia
 
40066
 
KH/37665/11
CHARISMA
 
Cambodia
 
40067
 
KH/37666/11
CHARISMA
 
Canada
 
1101837
 
580336

 

 
 

--------------------------------------------------------------------------------

 
 
CHARISMA
 
Canada
 
1290473
 
746,493
CHARISMA
 
Egypt
 
263969
   
CHARISMA
 
Jordan
 
Filed 8/23/2011
   
CHARISMA
 
Kuwait
 
123304
   
CHARISMA
 
Lebanon
 
137743
   
CHARISMA
 
Malaysia
 
2010024996
   
CHARISMA
 
Malaysia
 
2010024997
   
CHARISMA
 
New Zealand
 
847587
   
CHARISMA
 
Oman
 
69831
   
CHARISMA
 
Philippines
 
4-2010-012975
   
CHARISMA
 
Qatar
 
69820
   
CHARISMA
 
Saudi Arabia
 
171500
   
CHARISMA
 
Singapore
 
T1016011J
 
T1016011J
CHARISMA
 
South Korea
 
40-2009-0004095
 
40-0824661
CHARISMA
 
United Arab Emirates
 
161517
   
CHARISMA
 
Vietnam
 
4-2010-27885
   
FIELDCREST
 
Australia
 
186786
 
A186786
FIELDCREST
 
Brunei
 
38257
 
38257
FIELDCREST
 
Canada
 
196058
 
28090
FIELDCREST
 
Egypt
 
246006
   
FIELDCREST
 
Egypt
 
56,510
 
56,510
FIELDCREST
 
Egypt
 
56,509
 
56,509
FIELDCREST
 
Ghana
 
20,241
 
20,241
FIELDCREST
 
Gibraltar
 
4896
 
4896
FIELDCREST
 
Indonesia
 
391350
 
IDM000124293
FIELDCREST
 
Israel
 
194498
 
194498
FIELDCREST
 
Israel
 
194499
 
194499
FIELDCREST
 
Jersey
 
4500
 
4500
FIELDCREST
 
Jordan
 
18056
 
18056
FIELDCREST
 
Kenya
 
2844
 
15263
FIELDCREST
 
Lebanon
 
24379
 
130937
FIELDCREST
 
Lebanon
 
19040
 
74195
FIELDCREST
 
Malaya
 
M/86362
 
M/86362
FIELDCREST
 
Malaysia
 
6019361
 
6019361
FIELDCREST
 
Morocco
 
346
 
58969
FIELDCREST
 
New Zealand
 
746896
 
746896
FIELDCREST
 
New Zealand
 
75461
 
75461
FIELDCREST
 
Pakistan
 
72392
 
72392
FIELDCREST
 
Philippines
 
4-2000-03862
 
4-2000-03862

 

 
 

--------------------------------------------------------------------------------

 
 
FIELDCREST
 
Saudi Arabia
 
154875
   
FIELDCREST
 
Saudi Arabia
 
11725
 
231/24
FIELDCREST
 
Singapore
 
42,667
 
T67/45667
FIELDCREST
 
South Africa
 
76/0839
 
76/0839
FIELDCREST
 
South Korea
 
70-2010-0000451
   
FIELDCREST
 
South Korea
 
869/92
 
262008
FIELDCREST
 
South Korea
 
40-2010-0029461
   
FIELDCREST
 
Syria
 
4579
 
115912
FIELDCREST
 
Syria
 
4580
 
115913
FIELDCREST
 
Syria
 
4581
 
116015
FIELDCREST
 
United Arab Emirates
 
44032
 
34548
FIELDCREST (Stylized)
 
Canada
 
1008825
 
543329
FIELDCREST (STYLIZED)
 
Israel
 
131718
 
131718
FIELDCREST (STYLIZED)
 
Israel
 
131719
 
131719
FIELDCREST CANNON
 
Brunei
 
38256
 
38256
FIELDCREST CANNON
 
Malaysia
 
6019360
 
6019360
FIELDCREST ROYAL VELVET
 
Singapore
 
8511/95
 
8511/95
FIELDCREST Stylized
 
Thailand
 
340,922
 
63070
PILLOWTEX
 
Canada
 
642053
 
380429
ROC
 
Canada
 
1261631
 
TMA737,447
ROCA (Stylized)
 
Canada
 
684762
 
TMA410070
ROYAL VELVET
 
Australia
 
419924
 
A419924
ROYAL VELVET
 
Australia
 
419925
 
A419925
ROYAL VELVET
 
Canada
 
448873
 
253765
ROYAL VELVET
 
Israel
 
100324
 
100324
ROYAL VELVET
 
Lebanon
 
Jan-30
 
67270
ROYAL VELVET
 
Malaysia
 
95-10467
 
95010467
ROYAL VELVET
 
New Zealand
 
156327
 
156327
ROYAL VELVET
 
New Zealand
 
156328
 
156328
ROYAL VELVET
 
Philippines
 
4-2010-003471
 
4-2010-003471
ROYAL VELVET
 
Saudi Arabia
 
31,067
 
387/28
ROYAL VELVET
 
Saudi Arabia
 
172096
   
ROYAL VELVET
 
South Africa
 
82/0496
 
82/0496
ROYAL VELVET
 
South Africa
 
82/0497
 
82/0497
ROYAL VELVET
 
United Arab Emirates
 
162818
   
RW Flame Design
 
South Korea
 
494248
 
494248
WAVERLEY (not WAVERLY)
 
Canada
 
277062
 
TMA134973
WAVERLY
 
Australia
 
1216708
 
1216708

 

 
 

--------------------------------------------------------------------------------

 
 
WAVERLY
 
Australia
 
1211269
 
1211269
WAVERLY
 
Australia
 
1424683
   
WAVERLY
 
Australia
 
754577
 
754577
WAVERLY
 
Australia
 
636445
 
636445
WAVERLY
 
Bahrain
 
85705
   
WAVERLY
 
Bahrain
 
85707
   
WAVERLY
 
Bahrain
 
85708
   
WAVERLY
 
Brunei
 
41642
   
WAVERLY
 
Cambodia
 
40000
 
KH/37501/11
WAVERLY
 
Cambodia
 
40001
 
KH/37502/11
WAVERLY
 
Cambodia
 
40002
 
KH/37503/11
WAVERLY
 
Canada
 
1044542
 
616634
WAVERLY
 
Canada
 
567124
 
342446
WAVERLY
 
Canada
 
1486415
   
WAVERLY
 
Canada
 
877450
 
533007
WAVERLY
 
Canada
 
1,382,117
   
WAVERLY
 
Canada
 
1,377,602
 
786,789
WAVERLY
 
Egypt
 
256100
   
WAVERLY
 
Egypt
 
246102
   
WAVERLY
 
Egypt
 
246103
   
WAVERLY
 
Jordan
 
116600
   
WAVERLY
 
Jordan
 
116599
   
WAVERLY
 
Jordan
 
116601
   
WAVERLY
 
Kuwait
 
57279
 
51029
WAVERLY
 
Kuwait
 
57280
 
51030
WAVERLY
 
Kuwait
 
57281
 
48494
WAVERLY
 
Lebanon
 
133179
 
133179
WAVERLY
 
Malaya
 
M/20683
 
M/20683
WAVERLY
 
Malaysia
 
2010024991
   
WAVERLY
 
Malaysia
 
6012675
   
WAVERLY
 
Malaysia
 
2010024992
   
WAVERLY
 
New Zealand
 
B38240
 
B38240
WAVERLY
 
New Zealand
 
781898
 
781898
WAVERLY
 
New Zealand
 
610495
 
610495
WAVERLY
 
New Zealand
 
670358
 
670358
WAVERLY
 
New Zealand
 
610496
 
610496
WAVERLY
 
Oman
 
66030
   
WAVERLY
 
Oman
 
66031
   
WAVERLY
 
Oman
 
66032
   

 

 
 

--------------------------------------------------------------------------------

 
 
WAVERLY
 
Pakistan
 
195003
 
195003
WAVERLY
 
Pakistan
 
195002
 
195002
WAVERLY
 
Pakistan
 
195001
 
195001
WAVERLY
 
Philippines
 
4-2010-012973
   
WAVERLY
 
Philippines
 
Instructed associate to file
   
WAVERLY
 
Qatar
 
66383
   
WAVERLY
 
Qatar
 
66384
   
WAVERLY
 
Qatar
 
66385
   
WAVERLY
 
Saudi Arabia
 
43537
 
511/56
WAVERLY
 
Saudi Arabia
 
23709
 
326/62
WAVERLY
 
Saudi Arabia
 
23710
 
326/63
WAVERLY
 
Singapore
 
T52/14817H
 
T52/14817H
WAVERLY
 
Singapore
 
T1016016A
 
T1016016A
WAVERLY
 
Singapore
 
6600/97
 
T97/06600F
WAVERLY
 
Singapore
 
6660/89
 
T89/06660D
WAVERLY
 
South Africa
 
723/40
 
723/40
WAVERLY
 
South Africa
 
94/4490
   
WAVERLY
 
South Africa
 
94/4491
   
WAVERLY
 
South Korea
 
40/2000/34857
 
510553
WAVERLY
 
South Korea
 
89-8230
 
204509
WAVERLY
 
South Korea
 
40-2000-34858
 
515151
WAVERLY
 
South Korea
 
89/8231
 
194884
WAVERLY
 
South Korea
 
89-14486
 
193760
WAVERLY
 
United Arab Emirates
 
84555
 
91814
WAVERLY
  
Vietnam
  
4-2010-27882
  
 

 
Iconix Brand Group, Inc.
 
United States
 
Candie’s Swim
 
76270566
 
3060576
United States
  
Cry Baby
  
85002924
  
3967612

 
 
 

--------------------------------------------------------------------------------

 
 
SHARPER IMAGE HOLDINGS LLC


Country
 
Trademark
 
App. Number
 
Reg. Number
Australia
 
THE SHARPER IMAGE
 
463256
 
A463256
Australia
 
THE SHARPER IMAGE
 
585261
 
585261
Australia
 
THE SHARPER IMAGE
 
463257
 
A463257
Bahrain
 
THE SHARPER IMAGE
 
668/91
 
SM909
Brunei Darussalam
 
THE SHARPER IMAGE
 
BRU22060
 
18737
Canada
 
IONIC BREEZE
 
1222219
 
656965
Canada
 
SHARPER IMAGE
 
1222175
 
TMA778435
Canada
 
SHARPERIMAGE.COM
 
1222174
 
TMA733264
Canada
 
THE SHARPER IMAGE
 
1424877
   
Canada
 
THE SHARPER IMAGE
 
0502404
 
TMA292748
Canada
 
THE SHARPER IMAGE
 
0580244
 
TMA397937
Canada
 
THE SHARPER IMAGE
 
1398698
   
Canada
 
ZIPCONNECT Logo
 
1268910
 
TMA770268
Egypt
 
THE SHARPER IMAGE
 
84048
 
84048
Indonesia
 
THE SHARPER IMAGE
 
10.260/92
 
324884
Israel
 
THE SHARPER IMAGE
 
232558
   
Israel
 
THE SHARPER IMAGE
 
75864
 
75864
Israel
 
THE SHARPER IMAGE
 
75863
 
75863
Japan
 
IONIC BREEZE
 
2004-008157
 
4800035
Japan
 
SHARPER IMAGE
 
2002-109895
 
4739053
Japan
 
SHARPER IMAGE
 
2003-037755
 
4778064
Japan
 
SHARPER IMAGE (KATAKANA)
 
S61-104022
 
2160726
Japan
 
SHARPER IMAGE DESIGN
 
2002-109894
 
4825231
Japan
 
THE SHARPER IMAGE
 
2002-109896
 
4731658
Japan
 
THE SHARPER IMAGE
 
1780619
 
1780619
Japan
 
THE SHARPER IMAGE
 
S63-055134
 
2262544
Japan
 
THE SHARPER IMAGE
 
H07-721300
 
1802930
Japan
 
THE SHARPER IMAGE
 
S63-055135
 
2318755

 

 
 

--------------------------------------------------------------------------------

 
 
Japan
 
THE SHARPER IMAGE
 
S61-092751
 
2134282
Japan
 
THE SHARPER IMAGE
 
S58-030654
 
2082395
Japan
 
ZIPCONNECT Logo
 
2005-076210
 
4988241
Korea, Republic of
 
IONIC BREEZE
 
40-2003-0054416
 
40-0617650-0000
Korea, Republic of
 
IONIC BREEZE GP
 
40-2003-0054417
 
40-0617649-0000
Korea, Republic of
 
QUADRA
 
40-2003-0054418
 
40-0617648-0000
Korea, Republic of
 
SHARPER IMAGE DESIGN
 
40-2003-0054414
 
40-0638259-0000
Korea, Republic of
 
SHARPERIMAGE.COM
 
41-2003-0027123
 
41-0121942-0000
Korea, Republic of
 
THE SHARPER IMAGE
 
41-1987-0000254
 
41-0008536-0000
Korea, Republic of
 
THE SHARPER IMAGE
 
40-2003-0054415
 
40-0631460-0000
Korea, Republic of
 
THE SHARPER IMAGE
 
41-2008-0001197
 
41-0180385-0000
Korea, Republic of
 
ZIPCONNECT Logo
 
40-2005-0045361
 
40-0739193-0000
Kuwait
 
THE SHARPER IMAGE
 
25069
 
23651
Lebanon
 
THE SHARPER IMAGE
 
57676
 
111818
Malaysia
 
THE SHARPER IMAGE
 
MA/5996/92
 
92005996
New Zealand
 
SHARPER IMAGE
 
170976
 
170976
New Zealand
 
SHARPER IMAGE
 
170977
 
170977
New Zealand
 
THE SHARPER IMAGE
 
201701
 
201701
New Zealand
 
THE SHARPER IMAGE
 
201702
 
201702
Oman
 
THE SHARPER IMAGE
 
6309
 
6309
Philippines
 
THE SHARPER IMAGE
 
4-2001-003037
   
Qatar
 
THE SHARPER IMAGE
 
9226
 
9226
Saudi Arabia
 
THE SHARPER IMAGE
 
11509
 
229/97
Singapore
 
SHARPER IMAGE
 
1100/87
 
T87/01100D
Singapore
 
SHARPER IMAGE
 
1099/87
 
T87/01099G
Singapore
 
SHARPER IMAGE
 
T04/06253F
 
T04/06253F
Singapore
 
THE SHARPER IMAGE
 
B4228/91
 
T91/04228H
Thailand
 
THE SHARPER IMAGE
 
226657
 
Bor66
Thailand
 
THE SHARPER IMAGE
 
440221
 
Kor127821

 

 
 

--------------------------------------------------------------------------------

 
 
Thailand
 
THE SHARPER IMAGE
 
440222
 
Kor127864
United Arab Emirates
 
THE SHARPER IMAGE
 
28303
 
60717
United States of America
 
"BRIGHT AS DAY!" DAYLIGHT SPECTRUM LAMP and Design
 
78/341536
 
3218556
United States of America
 
AUTO-DRIVE
 
74/463622
 
1862537
United States of America
 
ENERGY SAVER and Design
 
76/269728
 
2707773
United States of America
 
FRESHERLONGER
 
78/743892
 
3277544
United States of America
 
GP
 
77/149524
 
3452122
United States of America
 
IBEAM
 
78/593746
 
3262414
United States of America
 
ICEFLOW
 
78/859252
 
3332440
United States of America
 
IFRAME
 
78/593753
 
3172386
United States of America
 
INVENTED HERE and Design
 
78/976631
 
3178658
United States of America
 
IONIC BREEZE
 
75/505673
 
2383876
United States of America
 
ISOOTHER
 
78/666615
 
3191660
United States of America
 
ISPHERE
 
78/593758
 
3172387
United States of America
 
ITOWER
 
78/593761
 
3172388
United States of America
 
iTOWER CONFIGURATION DESIGN
 
78/964074
 
3421056
United States of America
 
LOVEHANDLER Design
 
77/082621
 
3338343
United States of America
 
Miscellaneous Design (QF Design)
 
78/320840
 
3795809
United States of America
 
OXYGENFRESH
 
78/694284
 
3269797
United States of America
 
OZONEGUARD
 
78/623938
 
3313676
United States of America
 
POWERTIE
 
78/363039
 
3038375
United States of America
 
QUIET PLACE
 
77/270910
 
3426483
United States of America
 
S DESIGN
 
85/411657
   
United States of America
 
S DESIGN
 
85/411669
   
United States of America
 
S DESIGN
 
85/411685
   

 

 
 

--------------------------------------------------------------------------------

 
 
United States of America
 
S DESIGN
 
85/411708
   
United States of America
 
S DESIGN
 
85/411931
   
United States of America
 
S DESIGN
 
85/411946
   
United States of America
 
S DESIGN
 
85/411578
   
United States of America
 
S DESIGN
 
85/411607
   
United States of America
 
S DESIGN
 
85/411634
   
United States of America
 
S DESIGN
 
85/411646
   
United States of America
 
SHARPER IMAGE
 
76/424939
 
2801157
United States of America
 
SHARPER IMAGE
 
78/162617
 
2801489
United States of America
 
SHARPER IMAGE DESIGN
 
76/424591
 
2803361
United States of America
 
SHARPER IMAGE OFFICE
 
78/678652
 
3420037
United States of America
 
SHARPER IMAGE OUTLET
 
78/374591
 
3265687
United States of America
 
SHARPER LIVING
 
85/163515
   
United States of America
 
SHARPERIMAGE.COM
 
78/375692
 
3074460
United States of America
 
SHARPERIMAGE.COM
 
78/289909
 
2928740
United States of America
 
SOUND SOOTHER
 
74/019215
 
1619646
United States of America
 
SOUND SOOTHER
 
78/195046
 
2794855
United States of America
 
THE SHARPER IMAGE
 
78/375684
 
3130633
United States of America
 
THE SHARPER IMAGE
 
73/634556
 
1489485
United States of America
 
THE SHARPER IMAGE
 
77/317210
 
3854174
United States of America
 
THE SHARPER IMAGE
 
77/976523
 
3588871
United States of America
 
THE SHARPER IMAGE
 
85/009119
 
3950166
United States of America
 
THE SHARPER IMAGE
 
73/182118
 
1171695
United States of America
 
THE SHARPER IMAGE
 
74/069903
 
1645994
United States of America
 
THE SHARPER IMAGE
 
73/583206
 
1498543
United States of America
 
THE SHARPER IMAGE
 
74/059573
 
1646417

 

 
 

--------------------------------------------------------------------------------

 
 
United States of America
 
THE SHARPER IMAGE
 
77/189523
 
3886596
United States of America
 
TRAVEL COMPANION
 
74/667650
 
2072379
United States of America
 
TURBO-GROOMER
 
75/373491
 
2360586
United States of America
  
ZIPCONNECT Logo
  
78/597097
  
3199634

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6


Excluded Territories
 
European Countries
 
Austria
Belgium
Bulgaria
Cyprus
Czech Republic
Denmark
Estonia
Finland
France
Germany
Greece
Hungary
Ireland
Italy
Latvia
Lithuania
Luxembourg
Malta
Netherlands
Poland
Portugal
Romania
Slovakia
Slovenia
Spain
Sweden
United Kingdom
Croatia
Former Yugoslav Republic of Macedonia
  
Turkey
Albania
Andorra
Belarus
Bosnia and Herzegovina
Georgia
Iceland
Liechtenstein
Moldova
Monaco
Montenegro
Norway
Russia
San Marino
Serbia
Switzerland
Ukraine
Uzbekistan
Vatican City State
 
Asia and India
 
Indonesia
Singapore
Malaysia
Vietnam
Thailand
Greater China
Hong Kong
Taiwan
Macau
India
Myanmar
Bangladesh
Nepal
Japan
Republic of Korea
  
latin america  and Caribbean
 
Anguilla
Antigua and Barbuda
Argentina
Aruba
Bahamas
Barbados
Belize
Bermuda
Bolivia
Brazil
British Virgin Islands
Cayman Islands
Chile
Colombia
Costa Rica
Cuba
Dominica
Dominican Republic
Ecuador
El Salvador
French Guiana
Grenada
Guadeloupe
Guatemala
Guyana
Haiti
Honduras
Jamaica
Martinique
Mexico
Montserrat
Netherlands Antilles
Nicaragua
Panama
 
  
Paraguay
Peru
Saint Barts
Saint Kitts and Nevis
Saint Lucia
Saint Martin
Saint Vincent and the Grenadines
Suriname
Trinidad and Tobago
Turks and Caicos Islands
Uruguay
Venezuela
 

 
 
 

--------------------------------------------------------------------------------

 
 